Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

PAETEC HOLDING CORP.,

VARIOUS LENDERS,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as SYNDICATION AGENT,

and

CIT LENDING SERVICES CORPORATION,

as DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------

Dated as of February 28, 2007

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

as JOINT LEAD ARRANGER AND JOINT BOOK
RUNNER

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as JOINT LEAD ARRANGER AND JOINT BOOK
RUNNER

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Definitions and Accounting Terms    1 1.01.   
Defined Terms    1 SECTION 2.    Amount and Terms of Credit    39 2.01.    The
Commitments    39 2.02.    Minimum Amount of Each Borrowing    42 2.03.   
Notice of Borrowing    42 2.04.    Disbursement of Funds    43 2.05.    Notes   
44 2.06.    Conversions    45 2.07.    Pro Rata Borrowings    45 2.08.   
Interest    45 2.09.    Interest Periods    46 2.10.    Increased Costs,
Illegality, etc.    47 2.11.    Compensation    49 2.12.    Change of Lending
Office    50 2.13.    Replacement of Lenders    50 2.14.    Incremental Term
Loan Commitments    51 SECTION 3.    Letters of Credit    54 3.01.    Letters of
Credit    54 3.02.    Maximum Letter of Credit Outstandings; Final Maturities   
55 3.03.    Letter of Credit Requests; Minimum Stated Amount    56 3.04.   
Letter of Credit Participations    56 3.05.    Agreement to Repay Letter of
Credit Drawings    58 3.06.    Increased Costs    59 SECTION 4.    Commitment
Commission; Fees; Reductions of Commitment    60 4.01.    Fees    60 4.02.   
Voluntary Termination of Unutilized Revolving Loan Commitments    61 4.03.   
Mandatory Reduction of Commitments    62 SECTION 5.    Prepayments; Payments;
Taxes    62 5.01.    Voluntary Prepayments    62 5.02.    Mandatory Repayments
   64 5.03.    Method and Place of Payment, etc.    69 5.04.    Net Payments   
69 SECTION 6.    Conditions Precedent to Credit Events on the Initial Borrowing
Date    72 6.01.    Effective Date; Notes    72 6.02.    Officer’s Certificate
   72

 

(i)



--------------------------------------------------------------------------------

6.03.    Opinions of Counsel    72 6.04.    Company Documents; Proceedings; etc.
   72 6.05.    Employee Benefit Plans; Shareholders’ Agreements; Management
Agreements; Employment Agreements; Non-Compete Agreements; Collective Bargaining
Agreements; Tax Sharing Agreements; Existing Indebtedness Agreements    73 6.06.
   Consummation of the Merger    74 6.07.    Consummation of the Refinancing,
the Preferred Stock Repurchase, etc.    74 6.08.    Adverse Change; Approvals   
76 6.09.    Litigation    77 6.10.    Subsidiaries Guaranty    77 6.11.   
Pledge Agreement    77 6.12.    Security Agreement    77 6.13.   

Public Debt Ratings

   78 6.14.    Financial Statements; Pro Forma Balance Sheet; Projections    78
6.15.    Solvency Certificate; Insurance Certificates, etc.    78 6.16.   
Public Debt Ratings    78 6.17.    Fees    78 SECTION 7.    Conditions Precedent
to All Credit Events    79 7.01.    No Default; Representations and Warranties
   79 7.02.    Notice of Borrowing; Letter of Credit Request    79 7.03.   
Incremental Term Loans    80 SECTION 8.    Representations, Warranties and
Agreements    80 8.01.    Company Status    80 8.02.    Power and Authority   
80 8.03.    No Violation    81 8.04.    Approvals    81 8.05.    Financial
Statements; Financial Condition; Undisclosed Liabilities; Projections    81
8.06.    Litigation    83 8.07.    True and Complete Disclosure    83 8.08.   
Use of Proceeds; Margin Regulations    83 8.09.    Tax Returns and Payments   
84 8.10.    Compliance with ERISA    84 8.11.    Security Documents    85 8.12.
   Properties    86 8.13.    Capitalization    86 8.14.    Subsidiaries    87
8.15.    Compliance with Statutes, etc.    87 8.16.    Investment Company Act   
87 8.17.    Subordination    87 8.18.    Environmental Matters    87 8.19.   
Employment and Labor Relations    88

 

(ii)



--------------------------------------------------------------------------------

8.20.    Intellectual Property, etc.    89 8.21.    Indebtedness    89 8.22.   
Insurance    89 SECTION 9.    Affirmative Covenants    89 9.01.    Information
Covenants    89 9.02.    Books, Records and Inspections; Annual Meetings    93
9.03.    Maintenance of Property; Insurance    93 9.04.    Existence; Franchises
   94 9.05.    Compliance with Statutes, etc.    94 9.06.    Compliance with
Environmental Laws    94 9.07.    ERISA    95 9.08.    End of Fiscal Years;
Fiscal Quarters    96 9.09.    Performance of Obligations    96 9.10.    Payment
of Taxes    97 9.11.    Use of Proceeds    97 9.12.    Additional Security;
Further Assurances; etc.    97 9.13.    Ownership of Subsidiaries; etc.    98
9.14.    Interest Rate Protection    98 9.15.    Permitted Acquisitions    99
9.16.    Foreign Subsidiaries Security    100 9.17.    Corporate Separateness   
101 SECTION 10.    Negative Covenants    101 10.01.    Liens    101 10.02.   
Consolidation, Merger, Purchase or Sale of Assets, etc.    105 10.03.   
Dividends    108 10.04.    Indebtedness    110 10.05.    Advances, Investments
and Loans    113 10.06.    Transactions with Affiliates    116 10.07.    Fixed
Charge Coverage Ratio    117 10.08.    Total Leverage Ratio    118 10.09.   
Modifications of Certain Documents, Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitations on Voluntary Payments, etc.    118 10.10.
   Limitation on Certain Restrictions on Subsidiaries    119 10.11.   
Limitation on Issuance of Equity Interests    120 10.12.    Business; etc.   
120 10.13.    Limitation on Creation of Subsidiaries    121 SECTION 11.   
Events of Default    122 11.01.    Payments    122 11.02.    Representations,
etc.    122 11.03.    Covenants    122 11.04.    Default Under Other Agreements
   122 11.05.    Bankruptcy, etc.    123 11.06.    ERISA    123

 

(iii)



--------------------------------------------------------------------------------

11.07.    Security Documents    124 11.08.    Subsidiaries Guaranty    124
11.09.    Judgments    124 11.10.    Change of Control    124 11.11.   
Operational Licenses and Governmental Approvals    124 11.12.    Credit Document
Licenses and Governmental Approvals    125 11.13.    Suspension of Business   
125 11.14.    Environmental Claims    125 SECTION 12.    The Agents    126
12.01.    Appointment    126 12.02.    Nature of Duties    126 12.03.    Lack of
Reliance on Agents and Other Lenders    127 12.04.    Certain Rights of the
Agents    127 12.05.    Reliance    127 12.06.    Indemnification    127 12.07.
   The Agents in Their Individual Capacities    128 12.08.    Holders    128
12.09.    Resignation of the Agents    128 12.10.    Collateral Matters    129
12.11.    Delivery of Information    130 12.12.    Notice of Default, etc    130
SECTION 13.    Miscellaneous    131 13.01.    Payment of Expenses, etc.    131
13.02.    Right of Setoff    132 13.03.    Notices    132 13.04.    Benefit of
Agreement; Assignments; Participations    133 13.05.    No Waiver; Remedies
Cumulative    135 13.06.    Payments Pro Rata    135 13.07.    Calculations;
Computations    136 13.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL    136 13.09.    Counterparts    137 13.10.   
Effectiveness    137 13.11.    Headings Descriptive    138 13.12.    Amendment
or Waiver; etc.    138 13.13.    Survival    140 13.14.    Domicile of Loans   
140 13.15.    Register    140 13.16.    Confidentiality    141 13.17.    Patriot
Act    142 13.18.    Post-Closing Actions    142

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE I    Commitments SCHEDULE II    Existing Letters of Credit SCHEDULE III
   Existing Indebtedness SCHEDULE IV    Real Property SCHEDULE V    Governmental
Approvals/Switching Equipment SCHEDULE VI    Plans SCHEDULE VII    Subsidiaries
SCHEDULE VIII    Insurance SCHEDULE IX    Existing Liens SCHEDULE X    Existing
Investments SCHEDULE XI    Affiliate Transactions SCHEDULE XII    Lender
Addresses SCHEDULE XIII    [Reserved] SCHEDULE XIV    Synergy Cost Savings
SCHEDULE XV    Capital Expenditures EXHIBIT A-1    Form of Notice of Borrowing
EXHIBIT A-2    Form of Notice of Conversion/Continuation EXHIBIT B-1    Form of
Initial Term Note EXHIBIT B-2    Form of Revolving Note EXHIBIT B-3    Form of
Swingline Note EXHIBIT B-4    Form of Incremental Term Note EXHIBIT C    Form of
Letter of Credit Request EXHIBIT D    Form of Section 5.04(b)(ii) Certificate
EXHIBIT E-1    Form of Opinion of Hogan & Hartson, L.L.P., special counsel to
the Credit Parties EXHIBIT E-2    Form of Opinion of Skadden Arps Slate Meagher
& Flom LLP, special counsel to the Credit Parties EXHIBIT E-3    Form of Opinion
of Moore & Van Allen PLLC, special counsel to the Credit Parties EXHIBIT E-4   
Form of Opinion of McGuireWoods LLP, special counsel to the Credit Parties
EXHIBIT F    Form of Officers’ Certificate EXHIBIT G    Form of Subsidiaries
Guaranty EXHIBIT H    Form of Pledge Agreement EXHIBIT I    Form of Security
Agreement EXHIBIT J    Form of Solvency Certificate EXHIBIT K    Form of
Incremental Term Loan Commitment Agreement EXHIBIT L    Form of Assignment and
Assumption Agreement EXHIBIT M    Form of Intercompany Note EXHIBIT N    Form of
Shareholder Subordinated Note

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of February 28, 2007, among PAETEC HOLDING CORP., a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, Deutsche Bank Trust Company Americas, as Administrative Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Syndication Agent, and CIT
Lending Services Corporation, as Documentation Agent. All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined.

W I T N E S S E T H

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Entity or Business” shall mean either (i) the assets constituting a
business, division or product line of any Person that is not already a
Subsidiary or an Unrestricted Subsidiary of the Borrower or (ii) 100% of the
outstanding Equity Interests of any such Person, which Person shall, as a result
of the acquisition of such Equity Interests, become a Wholly-Owned Subsidiary of
the Borrower (or shall be merged with and into the Borrower or merged with a
Wholly-Owned Subsidiary of the Borrower as contemplated by the definition of
Permitted Acquisition).

“Additional Security Documents” shall have the meaning provided in Section 9.12.

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
Executive Officers of such Person), controlled by, or under direct or indirect
common control with, such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power (i) to vote
10% or more of the Voting Stock of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of Voting Stock, by contract or otherwise; provided, however, that
none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof.

“Agent” shall mean and include each of the Administrative Agent, the Collateral
Agent, the Syndication Agent and the Documentation Agent.

“Aggregate Consideration” shall mean, with respect to any Foreign Permitted
Acquisition, the sum (without duplication) of (i) the aggregate amount of all
cash paid (or to be paid) by the Borrower or any of its Subsidiaries in
connection with such Foreign Permitted Acquisition (including, without
limitation, payments of fees and costs and expenses in connection therewith) and
all contingent cash purchase price, earn-out, non-compete and other similar cash
obligations of the Borrower and its Subsidiaries incurred and reasonably
expected to be incurred in connection therewith (as determined in good faith by
the Borrower), (ii) the aggregate principal amount of all Indebtedness assumed,
incurred, refinanced and/or issued in connection with such Foreign Permitted
Acquisition to the extent permitted by Section 10.04 and (iii) the Fair Market
Value of all other consideration paid or payable in connection with such Foreign
Permitted Acquisition (excluding, for purposes of this clause (iii), the Fair
Market Value of any Borrower Common Stock and/or Qualified Preferred Stock
issued (or to be issued) as consideration in connection with such Foreign
Permitted Acquisition).

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Excess Cash Flow Prepayment Percentage” shall mean, at any time,
50%; provided that, so long as no Default or Event of Default is then in
existence, if the Total Leverage Ratio is equal to, or less than, 3.50:1.00 (as
set forth in the officer’s certificate delivered pursuant to Section 9.01(e) for
the fiscal year of the Borrower then last ended), the Applicable Excess Cash
Flow Prepayment Percentage shall instead be 25%; and provided further that, so
long as no Default or Event of Default is then in existence, if the Total
Leverage Ratio is equal to, or less than, 2.50:1.00 (as set forth in the
officer’s certificate delivered pursuant to Section 9.01(e) for the fiscal year
of the Borrower then last ended), the Applicable Excess Cash Flow Prepayment
Percentage shall instead be 0%.

“Applicable Margin” shall mean a percentage per annum equal to: (i) in the case
of Initial Term Loans maintained as (A) Base Rate Loans, 2.50%, and
(B) Eurodollar Loans,

 

-2-



--------------------------------------------------------------------------------

3.50%; (ii) in the case of Revolving Loans maintained as (A) Base Rate Loans,
initially 2.50% and (B) Eurodollar Loans, initially 3.50%; (iii) in the case of
Swingline Loans, initially 2.50%; and (iv) in the case of any Type of
Incremental Term Loan of a given Tranche that is not an Initial Term Loan, that
percentage per annum set forth in, or calculated in accordance with,
Section 2.14 and the relevant Incremental Term Loan Commitment Agreement. From
and after each day of delivery of any certificate delivered in accordance with
the first sentence of the following paragraph indicating an entitlement to a
different margin for any Revolving Loans or Swingline Loans than that described
in the immediately preceding sentence (each, a “Start Date”) to and including
the applicable End Date described below, the Applicable Margins for such
Tranches of Loans (hereinafter, the “Adjustable Applicable Margins”) shall be
those set forth below opposite the Total Leverage Ratio indicated to have been
achieved in any certificate delivered in accordance with the following
sentences:

 

Total Leverage Ratio

   Revolving Loan
Eurodollar Margin     Revolving Loan and
Swingline Loan
Base Rate Margin  

Equal to or greater than 4.00 to 1.00

   3.50 %   2.50 %

Equal to or greater than 3.50 to 1.00 but less than 4.00 to 1.00

   3.25 %   2.25 %

Equal to or greater than 3.00 to 1.00 but less than 3.50 to 1.00

   3.00 %   2.00 %

Less than 3.00 to 1.00

   2.75 %   1.75 %

The Total Leverage Ratio used in a determination of Adjustable Applicable
Margins shall be determined based on the delivery of a certificate of the
Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days after the last day of any
fiscal quarter of the Borrower (or within 90 days after the last day of the
fourth fiscal quarter of the Borrower). The Quarterly Pricing Certificate shall
set forth the calculation of the Total Leverage Ratio as at the last day of the
Test Period ended immediately prior to the relevant Start Date and the
Adjustable Applicable Margins which shall be thereafter applicable (until such
Adjustable Applicable Margins are changed or cease to apply in accordance with
the following sentences). The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next Quarterly Pricing
Certificate is delivered to the Administrative Agent or (y) the date which is 45
days (or 90 days in the case of the fourth fiscal quarter of the Borrower)
following the last day of the fiscal quarter of the Borrower for which the
Adjustable Applicable Margins were most recently determined pursuant to this
definition (such earlier date, the “End Date”), at which time, if no Quarterly
Pricing Certificate has been delivered to the Administrative Agent indicating an
entitlement to new Adjustable Applicable Margins (and thus commencing a new
Start Date), the Adjustable Applicable Margins shall be those set forth in the
first sentence of this definition (such Adjustable Applicable Margins as so

 

-3-



--------------------------------------------------------------------------------

determined, the “Highest Adjustable Applicable Margins”). Notwithstanding
anything to the contrary contained above in this definition, the Adjustable
Applicable Margins for Revolving Loans and Swingline Loans shall be the Highest
Adjustable Applicable Margins (x) at all times during which a Default or an
Event of Default shall occur and be continuing and (y) at all times prior to the
date of delivery of the financial statements of the Borrower pursuant to
Section 9.01(a) for the fiscal quarter of the Borrower ending June 30, 2007.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any Capital Stock or other
securities of, or Equity Interests in, another Person), but excluding sales of
inventory in the ordinary course of business and sales, transfers or other
dispositions of assets pursuant to Sections 10.02(ii), (v), (vi), (vii), (viii),
(ix), (x), (xii), (xiii), and (xiv). For purposes of this Agreement, and
notwithstanding anything to the contrary contained in this Agreement, Equity
Interests of any Person shall not be deemed to constitute assets of such Person.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, the Chief Financial
Officer, the Treasurer or the principal accounting officer of the Borrower, and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

“Benefit Plan Exchange Offer” shall mean any transaction in which the Borrower
acquires and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

“Board Designees” shall mean individuals designated as “Continuing PAETEC Corp.
Directors” or “Continuing US LEC Directors” in Article III, Section 8 of the
bylaws of the Borrower (as such Article III, Section 8 is in effect on the date
hereof) whose appointment or nomination for election to the Board of Directors
of the Borrower is effectuated in accordance with Article III, Section 8 of the
bylaws of the Borrower (as such Article III, Section 8 is in effect on the date
hereof).

 

-4-



--------------------------------------------------------------------------------

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Common Stock” shall have the meaning provided in Section 8.13.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that (x) Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans and (y) any Incremental Term Loans incurred pursuant to
Section 2.01(b) that are being added to a then existing Tranche of Term Loans
shall be considered part of the related Borrowing of the then outstanding
Tranche of Term Loans to which such Incremental Term Loans are added pursuant
to, and in accordance with the requirements of, Section 2.14(c).

“Business” shall mean, with respect to the Borrower or any of its Subsidiaries,
the business of constructing, developing, owning, managing, maintaining and/or
operating, as applicable, the Systems and all operations related thereto or in
support thereof.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the relevant interbank Eurodollar market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to this Agreement (including, in the case of any Test
Period ending prior to March 31, 2008 (to the extent that any portion of such
Test Period ends prior to the Initial Borrowing Date), the separate financial
statements of PAETEC Parent and US LEC delivered pursuant to Sections 6.14 and
9.01(b)).

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests,
participations or other equivalents in equity of such Person, including, without
limitation, (i) in

 

-5-



--------------------------------------------------------------------------------

the case of a corporation, any capital stock of such corporation, (ii) in the
case of a partnership, partnership interests (whether general or limited) of
such partnership and (iii) in the case of a limited liability company,
membership interests of such limited liability company.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 365
days from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within 365 days from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than 365 days from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
365 days after the date of acquisition by such Person, (vi) investments in money
market funds at least 95% of whose assets, determined as of the date of
investment by the Borrower or any of its Subsidiaries, consist of securities or
instruments of the types described in clauses (i) through (v) above, and
(vii) in the case of Foreign Subsidiaries of the Borrower only (in addition to
instruments referred to in clauses (i) through (vi) above), instruments
equivalent to those referred to in clauses (i) through (iv) above denominated in
a foreign currency, which are substantially equivalent in credit quality and
tenor to those referred to above and customarily used by businesses for short
term cash management purposes in any jurisdiction outside the United States to
the extent reasonably required in connection with any business conducted by any
Foreign Subsidiary of the Borrower organized in such jurisdiction.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change in Law” shall have the meaning provided in Section 11.06.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Holders, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of 35% or more of
the total voting power of the Voting Stock of the Borrower on a Fully Diluted
Basis, (ii) Continuing Directors shall cease to constitute a majority of the
members of the Board of Directors of the Borrower or (iii) a “Change of Control”
(or similar event) shall occur as provided in any Permitted Subordinated Debt
Document.

 

-6-



--------------------------------------------------------------------------------

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or 11.

“Collateral Agent” shall mean the financial institution acting as Administrative
Agent in its capacity as collateral agent for the Secured Creditors pursuant to
the Security Documents.

“Collective Bargaining Agreements” shall have the meaning provided in
Section 6.05.

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving Loan
Commitment.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Common Stock” of any Person shall mean any and all shares, interests,
participations or other equivalents of such Person’s Capital Stock, other than
Preferred Stock of such Person.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum, dated January 2007, prepared by the Borrower in connection with the
Transaction and delivered to the Administrative Agent and the Lenders prior to
the Initial Borrowing Date.

“Consolidated Cash Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Borrower and its Subsidiaries
(inclusive of amortization of deferred financing fees and other original issue
discount and banking fees, charges and commissions (including, without
limitation, letter of credit fees and commitment fees)) for such period,
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this clause (i)) (x) the amortization of any deferred
financing costs for such period and (y) any interest expense on any outstanding
Shareholder Subordinated Notes for such period, plus (ii) without duplication,
(x) that portion of Capitalized Lease Obligations of the Borrower and its
Subsidiaries on a consolidated basis representing the interest factor for such
period and

 

-7-



--------------------------------------------------------------------------------

(y) the “deemed interest expense” (i.e., the interest expense which would have
been applicable if the respective obligations were structured as on-balance
sheet financing arrangements) with respect to all Indebtedness of the Borrower
and its Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent such interest expense does not
arise from a financing arrangement constituting an operating lease) for such
period.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries (as determined in accordance with
GAAP) at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries (as determined in
accordance with GAAP) at such time, but excluding the current portion of any
Indebtedness under this Agreement and the current portion of any other long-term
Indebtedness which would otherwise be included in such consolidated current
liabilities.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or
extraordinary losses, (y) any non-cash income, and (z) any gains or losses from
sales of assets other than inventory sold in the ordinary course of business)
adjusted by (A) adding thereto (in each case, except with respect to the Synergy
Cost Savings referred to in clause (vi) below, to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (including, without limitation, letter of credit fees and commitment
fees)) of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, (ii) provision for taxes based on income, profits or capital of
the Borrower and its Subsidiaries (including, without limitation, state single
business unitary and similar taxes imposed in lieu of income taxes), franchise
or similar taxes, and foreign withholding taxes paid or accrued during such
period and determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, (iv) the amount of all other
non-cash charges of the Borrower and its Subsidiaries determined on a
consolidated basis for such period (including, without limitation, non-cash
asset impairment charges, non-cash restructuring charges, non-cash costs of
exiting a facility and non-cash charges associated with equity compensation),
(v) in the case of any period including the fiscal quarter of the Borrower
ending March 31, 2007, the amount of all Transaction-Related Expenses incurred
during such period, (vi) in the case of any period ending December 31, 2006 and
any period ending at the end of the seven immediately succeeding fiscal quarters
of the Borrower, an amount equal to the amount of Synergy Cost Savings
identified on Schedule XIV for such period, and (vii) in the case of any period
including the fiscal quarter of the Borrower ending March 31, 2007 and any of
the four immediately succeeding fiscal quarters of the Borrower, the amount of
cash payments in respect of Integration Costs expended during such period, and
(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period) (i) the amount of all cash payments or
cash charges made (or incurred) by the Borrower or any of its Subsidiaries for
such period on account of any non-cash charges added back to Consolidated EBITDA
pursuant to preceding sub-clause (A)(iv) in a previous period and (ii) for
purposes of calculating the Fixed Charge Coverage Ratio only,

 

-8-



--------------------------------------------------------------------------------

the amount of consolidated cash interest income of the Borrower and its
Subsidiaries for such period. For the avoidance of doubt, it is understood and
agreed that, to the extent any amounts are excluded from Consolidated Net Income
by virtue of the proviso to the definition thereof contained herein, any add
backs to Consolidated Net Income in determining Consolidated EBITDA as provided
above shall be limited (or denied) in a fashion consistent with the proviso to
the definition of Consolidated Net Income contained herein. Notwithstanding
anything to the contrary contained herein, for purposes of determining
Consolidated EBITDA for any Test Period which ends on or prior to March 31,
2008, Consolidated EBITDA for all portions of such Test Period occurring prior
to March 31, 2007 shall be (i) in the case of the fiscal quarter of the Borrower
ended March 31, 2006, $37,200,000, (ii) in the case of the fiscal quarter of the
Borrower ended June 30, 2006, $40,300,000, (iii) in the case of the fiscal
quarter of the Borrower ended September 30, 2006, $39,500,000, (iv) in the case
of the fiscal quarter of the Borrower ended December 31, 2006, the actual
Consolidated EBITDA as determined above in this definition without regard to
this sentence for the period from and including the first day of such fiscal
quarter to and including the last day of such fiscal quarter, and (v) in the
case of the fiscal quarter of the Borrower ending March 31, 2007, the actual
Consolidated EBITDA as determined above in this definition without regard to
this sentence for the period from and including the first day of such fiscal
quarter to and including the last day of such fiscal quarter but determined on a
pro forma basis as if the Transaction (and related financings) had occurred on
the first day of such fiscal quarter.

“Consolidated Indebtedness” shall mean, at any time, the remainder of (A) the
sum (without duplication) of (i) all Indebtedness of the Borrower and its
Subsidiaries (on a consolidated basis) as would be required to be reflected as
indebtedness or Capitalized Lease Obligations on the liability side of a
consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP, (ii) all unpaid drawings or unreimbursed payments on account of
Indebtedness of the Borrower and its Subsidiaries of the type described in
clause (ii) of the definition of Indebtedness, (iii) all Indebtedness of the
Borrower and its Subsidiaries of the type described in clauses (vii) and
(viii) of the definition of Indebtedness and (iv) all Contingent Obligations of
the Borrower and its Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in preceding clauses (i), (ii) and (iii) minus (B) the
aggregate amount of all Unrestricted cash and Cash Equivalents on hand of the
Borrower and the Subsidiary Guarantors at such time in excess of $20,000,000;
provided that (x) the amount of Indebtedness in respect of any Interest Rate
Protection Agreements and Other Hedging Agreements shall be at any time the
unrealized net loss position, if any, of the Borrower and/or its Subsidiaries
thereunder on a marked-to-market basis determined no more than one month prior
to the determination of such Indebtedness, (y) all Indebtedness of the Borrower
in respect of any outstanding Shareholder Subordinated Notes shall not be
included in the calculation of Consolidated Indebtedness and (z) amounts
available to be drawn or paid under bank guaranties and surety and appeal bonds
shall not be included in the calculation of Consolidated Indebtedness.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Subsidiary of the
Borrower in which a Person or Persons other than the Borrower

 

-9-



--------------------------------------------------------------------------------

and its Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests to
the extent of such Equity Interests held by Persons other than the Borrower and
its Wholly-Owned Subsidiaries in such Subsidiary, (ii) the net income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which a Person or
Persons other than the Borrower and its Wholly-Owned Subsidiaries has an Equity
Interest or Equity Interests except (x) with respect to net income, to the
extent of the amount of dividends or other distributions actually paid in cash
to the Borrower or any of its Subsidiaries by such Person during such period and
(y) with respect to net losses, to the extent of the amount of cash contributed
by the Borrower or any Subsidiary of the Borrower to any such Person during such
period, (iii) except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or on or prior to the date all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary of the Borrower, (iv) the net income of any Subsidiary of the
Borrower to the extent that the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary and (v) the net income (or loss) of each
Unrestricted Subsidiary.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person with respect to any obligation of the type specified in this definition
as primary obligations as a result of such Person being a general partner of any
other Person, unless the underlying obligation is expressly made non-recourse as
to such general partner, and any obligation of such Person guaranteeing (or in
effect guaranteeing) any Indebtedness, leases, dividends or other payment
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (i) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the Initial
Borrowing Date immediately following the consummation of the Transaction and
each other director of the Borrower if such director’s appointment or nomination
for election to the Board of Directors of the Borrower is recommended or
approved by a majority of the then Continuing Directors (or by a duly appointed
committee appointed by a majority of the then Continuing

 

-10-



--------------------------------------------------------------------------------

Directors). For purposes of this definition, at any time prior to the third
anniversary of the Initial Borrowing Date, all Board Designees shall be deemed
to be directors of the Borrower whose appointment or nomination for election to
the Board of Directors of the Borrower was recommended or approved in the manner
set forth in the immediately preceding sentence.

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, each Incremental Term Loan Commitment
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Mortgage and each Additional Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall initially mean $0; provided
that (i) if the Total Leverage Ratio for any Test Period ending on the last day
of an Excess Cash Payment Period is less than 2.50:1.00, the Cumulative Retained
Excess Cash Flow Amount shall be increased on the Excess Cash Payment Date
immediately following such Excess Cash Payment Period by an amount equal to 25%
of the Excess Cash Flow for such Excess Cash Payment Period and (ii) the
Cumulative Retained Excess Cash Flow Amount shall be reduced on each date that a
Dividend is paid or made pursuant to Section 10.03(xiv) by the aggregate amount
of the Dividends so paid or made on each such date.

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (including, without limitation, Equity Interests
issued by another Person) or cash to its stockholders, partners or members in
their capacity as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
Capital Stock or any other Equity Interests outstanding on or after the
Effective Date, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the Capital
Stock or any other Equity Interests of such Person outstanding on or after the
Effective Date.

“Documentation Agent” shall mean CIT Lending Services Corporation, in its
capacity as Documentation Agent for the Lenders hereunder and under the other
Credit Documents.

 

-11-



--------------------------------------------------------------------------------

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the Merger
Documents, (iii) the Refinancing Documents, (iv) the Preferred Stock Repurchase
Documents and (v) on and after the execution and delivery thereof, the Permitted
Subordinated Debt Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Effect” shall have the meaning provided in Section 6.08(a).

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries,
natural persons and any “accredited investor” (as defined in Rule 501(a)(8)
under the Securities Act) in which all of the equity owners are natural persons.

“Employee Benefit Plans” shall have the meaning provided in Section 6.05.

“Employment Agreements” shall have the meaning provided in Section 6.05.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings by a
Governmental Authority or other third party relating in any way to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by Governmental Authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal

 

-12-



--------------------------------------------------------------------------------

Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean Capital Stock of such Person and
warrants, options and other similar rights to purchase or acquire Capital Stock
of such Person (it being understood that Equity Interests shall not include
outstanding debt instruments that are convertible into, or exchangeable for,
Capital Stock).

“Equity Plan” shall mean any stock option, restricted stock, stock incentive,
employee stock purchase, deferred compensation, profit sharing, defined benefit,
defined contribution or other benefit plan of the Borrower or any of its
Subsidiaries and the related award agreements under each such plan.

“Equity Plan Securities” shall mean any Equity Interests of the Borrower
awarded, granted, sold or issued pursuant to any Equity Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Eurodollar Rate” shall mean (i) with respect to each Interest Period for a
Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
(or any successor page) and identified as the London Interbank Offered Rate as
of 11:00 A.M. (London time) on the applicable Interest Determination Date,
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this clause (i), the rate above instead shall be
the offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
Loan of the Administrative Agent (in its capacity as a Lender (or, if the
Administrative Agent is not a Lender with respect thereto, taking the average
principal amount of the Eurodollar Loan then being made by the various Lenders
pursuant thereto)) with maturities comparable to the Interest Period applicable
to such Eurodollar Loan commencing two

 

-13-



--------------------------------------------------------------------------------

Business Days thereafter as of 10:00 A.M. (New York City time) on the applicable
Interest Determination Date, in either case divided (and rounded upward to the
nearest 1/16 of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (to the extent permitted to be
made hereunder) (other than Capital Expenditures to the extent financed with
proceeds of sales or issuances of Equity Interests, asset sale proceeds (other
than from sales of inventory in the ordinary course of business), insurance
proceeds or Indebtedness (including, without limitation, with Capitalized Lease
Obligations)), (ii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (to the
extent permitted to be made hereunder) and the permanent repayment of the
principal component of Capitalized Lease Obligations of the Borrower and its
Subsidiaries (to the extent permitted to be made hereunder) during such period
(other than (1) repayments made pursuant to the Refinancing, (2) repayments made
with the proceeds of sales or issuances of Equity Interests, asset sale proceeds
(other than from sales of inventory in the ordinary course of business),
insurance proceeds or Indebtedness and (3) payments of Loans and/or other
Obligations, provided that repayments of Loans shall be deducted in determining
Excess Cash Flow to the extent such repayments were (x) required, in the case of
Term Loans, as a result of a Scheduled Repayment pursuant to Section 5.02(b) or
(y) made as a voluntary prepayment pursuant to Section 5.01 with internally
generated funds (but in the case of a voluntary prepayment of Revolving Loans or
Swingline Loans, only to the extent accompanied by a voluntary reduction to the
Total Revolving Loan Commitment in an amount equal to such prepayment)),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, and (iv) the aggregate amount of all
cash payments made in respect of all Permitted Acquisitions consummated by the
Borrower and its Subsidiaries during such period (other than any such payments
to the extent financed with proceeds of sales or issuances of Equity Interests,
asset sale proceeds (other than from sales of inventory in the ordinary course
of business), insurance proceeds or Indebtedness).

“Excess Cash Payment Date” shall mean the date occurring 95 days after the last
day of each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower ending December 31, 2007).

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from March 1, 2007 to
the last day of the Borrower’s fiscal year ending December 31, 2007 (taken as
one accounting period), and (ii)

 

-14-



--------------------------------------------------------------------------------

with respect to the repayment required on each successive Excess Cash Payment
Date, the immediately preceding fiscal year of the Borrower.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Executive Officer” shall have the meaning set forth in Rule 3b-7 under the
Exchange Act as in effect from time to time, or in any successor rule thereto.

“Existing Credit Agreements” shall mean, collectively, the Existing First-Lien
Credit Agreement, the Existing Second-Lien Credit Agreement and the Existing
Revolving Credit Agreement.

“Existing First-Lien Credit Agreement” shall mean the First-Lien Credit
Agreement, dated as of June 12, 2006, among PAETEC Parent, PaeTec
Communications, the lenders from time to time party thereto, Merrill Lynch
Capital Corporation, as administrative agent, Merrill Lynch Capital Corporation,
as collateral agent, and Deutsche Bank Securities Inc., CIT Capital Securities,
LLC, and CIBC World Markets Corp. as co-syndication agents, as amended through,
and as in effect on, the Initial Borrowing Date.

“Existing Indebtedness” shall have the meaning provided in Section 6.07(d).

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.

“Existing Inside Letters of Credit” shall have the meaning provided in
Section 3.01(a).

“Existing Outside Letters of Credit” shall mean each of the letters of credit
described in Part B of Schedule II.

“Existing Revolving Credit Agreement” shall mean the Loan and Security
Agreement, dated as of October 25, 2005, among US LEC, the guarantors party
thereto and Wachovia Bank, National Association, as amended through, and as in
effect on, the Initial Borrowing Date.

“Existing Second-Lien Credit Agreement” shall mean the Second-Lien Credit
Agreement, dated as of June 12, 2006, among PAETEC Parent, PaeTec
Communications, the lenders from time to time party thereto, Merrill Lynch
Capital Corporation, as administrative agent, Merrill Lynch Capital Corporation,
as collateral agent, and Deutsche Bank Securities Inc., CIT Capital Securities,
LLC, and CIBC World Markets Corp. as co-syndication agents, as amended through,
and as in effect on, the Initial Borrowing Date.

“Existing 2009 Senior Secured Notes” shall mean US LEC’s Second Priority Senior
Secured Floating Rate Notes due 2009, issued pursuant to the Existing 2009
Senior Secured Notes Indenture.

 

-15-



--------------------------------------------------------------------------------

“Existing 2009 Senior Secured Notes Indenture” shall mean the Indenture, dated
as of September 30, 2004, among US LEC, as issuer, certain of its Subsidiaries,
as guarantors, and the trustee therefor, as the same may have been amended
through, and as in effect on, the Initial Borrowing Date.

“Existing US LEC Minority Investment” shall mean the equity investment held by
US LEC on the Initial Borrowing Date and more particularly described on item 3
of Schedule X, together with all rights, obligations and arrangements relating
to such ownership.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Subsidiary of the Borrower selling
such asset.

“FCC” shall mean the Federal Communications Commission or any successor
commission or agency of the United States of America having jurisdiction over
the Borrower or any of its Subsidiaries or any System.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Covenants” shall mean, collectively, each of the financial covenants
contained in Sections 10.07 and 10.08.

“Fixed Charge Coverage Ratio” shall mean, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Fixed Charges for such Test
Period; provided, that for purposes of any calculation of the Fixed Charge
Coverage Ratio pursuant to Sections 2.14(a), 9.15(a) and 10.04(xi) only,
Consolidated EBITDA and Fixed Charges shall be determined on a Pro Forma Basis
in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein to give effect to any other adjustments required thereby.

“Fixed Charges” shall mean, for any period, the sum, without duplication, of
(i) Consolidated Cash Interest Expense for such period (net of consolidated cash
interest income of the Borrower and its Subsidiaries for such period), (ii) the
scheduled principal amount of all amortization payments on all Indebtedness of
the Borrower and its Subsidiaries for such period

 

-16-



--------------------------------------------------------------------------------

(including the principal component of all Capitalized Lease Obligations but
excluding payments pursuant to the Refinancing) and the aggregate amount of all
required payments in respect of the interest component of all Capitalized Lease
Obligations for such period, as determined on the first day of such period (or,
with respect to a given issue of Indebtedness incurred thereafter, on the date
of the incurrence thereof), (iii) the amount of all cash payments made by the
Borrower and its Subsidiaries in respect of income taxes or income tax
liabilities during such period (net of cash tax refunds received by the Borrower
and its Subsidiaries during such period and excluding taxes related to asset
sales not in the ordinary course of business), (iv) the aggregate amount of all
Capital Expenditures made by the Borrower and its Subsidiaries during such
period (other than (v) any Capital Expenditures constituting Capitalized Lease
Obligations, (w) Capital Expenditures made in connection with the acquisition of
an asset that becomes subject to a Lien securing Capitalized Lease Obligations
within 180 days following the acquisition of such asset, (x) Capital
Expenditures to the extent financed with proceeds from sales or issuances of
Equity Interests, with asset sale proceeds (other than from sales of inventory
in the ordinary course of business), with insurance proceeds or with proceeds of
Indebtedness (including, without limitation, Capitalized Lease Obligations),
(y) Capital Expenditures constituting Permitted Acquisitions and (z) Integration
Capital Expenditures to the extent incurred during the fiscal year of the
Borrower ending December 31, 2007, provided that no more than $6,000,000 of such
Integration Capital Expenditures in the aggregate may be excluded for all
periods pursuant to this sub-clause (z)) and (v) the aggregate amount of all
cash Dividends paid or made by the Borrower pursuant to Sections 10.03(xiii) and
(xiv) during such period. Notwithstanding anything to the contrary contained
herein (but subject to any further adjustment required by the definition of
“Fixed Charge Coverage Ratio”), for purposes of determining Fixed Charges as
used in the calculation of the Fixed Charge Coverage Ratio for any Test Period
ending on or prior to March 31, 2008, Fixed Charges shall mean an amount equal
to the product of (I) actual Fixed Charges (determined as provided above in this
definition without regard to this sentence) for the period commencing on
April 1, 2007 and ending on the last day of the fiscal quarter of the Borrower
then most recently ended multiplied by (II) a fraction the numerator of which is
365 and the denominator of which is the number of days from April 1, 2007
through the last day of the fiscal quarter of the Borrower then most recently
ended; provided that the multiplication process contemplated by preceding
sub-clauses (I) and (II) shall not be used when computing the component of Fixed
Charges reflected in clause (iv) of this definition, but rather the Capital
Expenditures contemplated by such clause (iv) for inclusion in the determination
of Fixed Charges for purposes of this sentence shall be, for periods ending on
or prior to December 31, 2006, the Capital Expenditures of PAETEC Parent, US LEC
and their respective Subsidiaries identified on Schedule XV for such periods (in
the case of the fiscal quarter ended December 31, 2006, as the identified amount
may be adjusted as a result of the 2006 year-end audit for each of US LEC and
PAETEC Parent and their respective Subsidiaries) and for periods from and after
January 1, 2007, the Capital Expenditures of the Borrower and its Subsidiaries
that would otherwise be included in such determination for such periods as
provided above in such clause (iv).

“Foreign Permitted Acquisition” shall mean a Permitted Acquisition in respect of
which (i) a substantial part of the business, division or product line acquired,
or (ii) a substantial part of the business of the Person acquired and its
Subsidiaries taken as a whole, is, in either case, in a jurisdiction other than
the United States.

 

-17-



--------------------------------------------------------------------------------

“Foreign Permitted Acquisition Additional Equity Amount” shall mean an amount
equal to the lesser of (x) $25,000,000 and (y) the aggregate Net Equity Proceeds
received by the Borrower after the Initial Borrowing Date solely from the
issuance by the Borrower of Borrower Common Stock and/or Qualified Preferred
Stock the proceeds of which are promptly used to fund a Foreign Permitted
Acquisition.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

“Fully Diluted Basis” shall mean, as of any date of determination, the sum of
(a) the number of shares of Voting Stock outstanding as of such date of
determination plus (b) the number of shares of Voting Stock issuable upon the
exercise, conversion or exchange of all then-outstanding warrants, options,
convertible Capital Stock or indebtedness, exchangeable Capital Stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or upon the occurrence of some future event,
and whether or not in the money as of such date of determination.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that it or the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that certain
determinations in accordance with GAAP are subject to Section 13.07(a).

“Governmental Approval” shall mean, with respect to the Borrower or any of its
Subsidiaries, any license, permit or certificate of public convenience and
necessity issued or required to be issued to any such Person by the FCC, any PUC
or any other Governmental Authority in connection with any System.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including, without limitation, the FCC and any PUC).

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (ii) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or

 

-18-



--------------------------------------------------------------------------------

“pollutants,” or words of similar import, under any applicable Environmental
Law; and (iii) any other chemical, material or substance, the exposure to or
Release of which is prohibited, limited or regulated by any Governmental
Authority.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower with assets
with a Fair Market Value of less than $1,000,000.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which the Borrower incurs Incremental
Term Loans of such Tranche pursuant to Section 2.01(b), which date shall be the
date of the effectiveness of the Incremental Term Loan Commitment Agreement
pursuant to which such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, with respect to each Incremental
Term Loan Lender, the commitment of such Lender to make Incremental Term Loans
pursuant to Section 2.01(b) on a given Incremental Term Loan Borrowing Date, as
such commitment is set forth in the respective Incremental Term Loan Commitment
Agreement delivered pursuant to Section 2.14(b) and as same may be terminated
pursuant to Section 4.03 or 11.

“Incremental Term Loan Commitment Agreement” shall have the meaning provided in
Section 2.14(b).

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement,
provided that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if such Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be

 

-19-



--------------------------------------------------------------------------------

deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates or the amount of the indebtedness secured by such
property, whichever is less), (iv) all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement and (viii) all Off-Balance
Sheet Liabilities of such Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accounts payable,
contract termination fees, Shortfall Fees, accrued expenses and deferred tax and
other credits in each case incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person.

“Indebtedness to be Refinanced” shall mean, collectively, the Existing Credit
Agreements and the Existing 2009 Senior Secured Notes.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Section 4.03 or 11.

“Initial Term Loan Maturity Date” shall mean February 28, 2013.

“Initial Term Loan” shall have the meaning provided in Section 2.01(a).

“Initial Term Note” shall have the meaning provided in Section 2.05.

“Integration Capital Expenditures” shall mean Capital Expenditures which are
attributable to, or made in connection with, the integration of the operations
and businesses of PAETEC Parent and its Subsidiaries, on the one hand, and US
LEC and its Subsidiaries, on the other hand, in connection with the Merger.

“Integration Costs” shall mean up to $14,500,000 of one-time, nonrecurring
compensation costs related to employee severance and retention incurred by the
Borrower and its Subsidiaries before and after the consummation of the Merger
which are attributable to the integration of the operations and businesses of
PAETEC Parent and its Subsidiaries, on the one hand, and US LEC and its
Subsidiaries, on the other hand, in connection with the Merger.

“Intercompany Debt” shall mean any Indebtedness, payables or other payment
obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower.

“Intercompany Loans” shall have the meaning provided in Section 10.05(viii).

 

-20-



--------------------------------------------------------------------------------

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans
and/or Intercompany Debt permitted under Section 10.04(ii), duly executed and
delivered substantially in the form of Exhibit M (or such other form as shall be
satisfactory to the Administrative Agent in its sole discretion), with blanks
completed in conformity herewith.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean each of (i) DBTCA (except as otherwise provided in
Section 12.09), (ii) M&T in the case of any Existing Inside Letters of Credit
and (iii) any other Lender (which also may include M&T) reasonably acceptable to
the Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents).

“Joint Lead Arrangers” shall mean each of Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their respective
capacities as Joint Lead Arrangers, and any successor thereto.

“Joint Lead Bookrunners” shall mean each of Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their respective
capacities as Joint Book Runners, and any successor thereto.

“L/C Sublimit” shall mean, at any time, (i) $25,000,000 minus (ii) the sum of
the aggregate available amount of the Other Letters of Credit plus any
unreimbursed drawings in respect thereof.

“L/C Supportable Obligations” shall mean (i) Ordinary Course Obligations and
(ii) such other obligations of the Borrower or any of its Subsidiaries as are
reasonably acceptable to the respective Issuing Lender and otherwise permitted
to exist pursuant to the terms of this Agreement (other than obligations in
respect of (w) any Permitted Subordinated Debt, (x) any Shareholder Subordinated
Notes, (y) any other Indebtedness or other obligations that are subordinated in
right of payment to the Obligations and (z) any Equity Interests).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

-21-



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01(a), 2.01(b), 2.01(c),
2.01(e) or 3.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

“M&T” shall mean M&T Bank in its capacity other than as a Lender.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranche or Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.

“Management Agreements” shall have the meaning provided in Section 6.05.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean:

(i) for purposes of Section 8 to the extent that any representation or warranty
in Section 8 is made on the Initial Borrowing Date, a Merger Agreement Material
Adverse Effect; and

 

-22-



--------------------------------------------------------------------------------

(ii) for purposes of Section 8 to the extent that any representation or warranty
in Section 8 is made (or deemed made) after the Initial Borrowing Date and for
all other purposes for this Agreement and each other Credit Document, (A) a
material adverse effect on the business, property, assets, operations,
liabilities or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (B) a material adverse effect (x) on the rights
or remedies of the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document or (y) on the ability of the Credit
Parties to perform their obligations to the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document.

“Material Weakness” shall mean a deficiency in the Borrower’s control over
financial reporting that constitutes a “material weakness” based on criteria
established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (COSO).

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date, each Incremental Term Loan Maturity Date, the
Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may be.

“Maximum Swingline Amount” shall mean $5,000,000.

“Merger” shall mean, collectively, the merger transactions contemplated by the
Merger Agreement.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 11, 2006, as amended as of December 22, 2006 and as of February 6, 2007,
among US LEC, PAETEC Parent, the Borrower, WC Acquisition Sub U Corp., a
Delaware corporation, and WC Acquisition Sub P Corp., a Delaware corporation, as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

“Merger Agreement Material Adverse Effect” shall have the meaning provided in
Section 6.08(a).

“Merger Documents” shall mean the Merger Agreement and all other agreements and
documents relating to the Merger, as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $2,500,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

 

-23-



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage or other Security Document pursuant to the terms hereof.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to
Section 5.02(c) or (f), as the case may be, the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from any such
event, net of transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) incurred in connection with any
such event.

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
Borrower Common Stock and/or Qualified Preferred Stock by the Borrower or any
capital contribution to the Borrower, the cash proceeds (net of underwriting
discounts and commissions and other costs associated therewith including,
without limitation, those of attorneys, accountants and other professionals)
received by the Borrower from the respective sale or issuance of Borrower Common
Stock and/or Qualified Preferred Stock or from the respective capital
contribution (other than from sales or issuances of Borrower Common Stock and/or
Qualified Preferred Stock to, or capital contributions from, employees, officers
and/or directors of the Borrower or any of its Subsidiaries).

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 45 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness of the Lenders
pursuant to this Agreement and other than any Interest Rate Protection
Agreements or Other Hedging Agreements secured by the Security Documents)
permitted hereunder which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Borrower’s consolidated group or any
Subsidiary of the Borrower with respect to the fiscal year of the Borrower in
which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which the Borrower determines in good faith
should be reserved for post-closing adjustments (to the extent the Borrower
delivers to the Administrative Agent a certificate signed by an Authorized
Officer as to such determination), it being understood and agreed that on the
day that all such post-closing adjustments have been determined (which shall not
be later than six months following the date of the respective asset sale), the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by the Borrower
or any of

 

-24-



--------------------------------------------------------------------------------

its Subsidiaries shall constitute Net Sale Proceeds on such date received by the
Borrower and/or any of its Subsidiaries from such sale or other disposition.

“Non-Compete Agreements” shall have the meaning provided in Section 6.05.

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

“Non-Wholly Owned Domestic Subsidiary” shall mean, as to any Person, each
Domestic Subsidiary of such Person which is not a Wholly-Owned Domestic
Subsidiary of such Person.

“Non-Wholly Owned Foreign Subsidiary” shall mean, as to any Person, each Foreign
Subsidiary of such Person which is not a Wholly-Owned Foreign Subsidiary of such
Person.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Initial Term Note, each Incremental Term Note, each
Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Anca Trifan, Telephone No.: (212) 250-6159, and Telecopier No.:
(212) 797-5690, and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: James Cullen, Telephone No.: (201) 593-2180, and
Telecopier No.: (201) 593-2308, or (in either case) such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements (including Unpaid Drawings with
respect to Letters of Credit), damages and other liabilities, and guarantees of
the foregoing amounts.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any other receivables financing transaction
which is the functional equivalent of or

 

-25-



--------------------------------------------------------------------------------

takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, (iii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person or (iv) any obligation under a Synthetic Lease.

“Ordinary Course Letters of Credit” shall mean letters of credit issued for the
account of the Borrower or any Subsidiary of the Borrower to secure Ordinary
Course Obligations.

“Ordinary Course Obligations” shall mean the following obligations incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business:
obligations in connection with workers compensation claims, unemployment
insurance and social security benefits; obligations securing the performance of
bids, tenders, leases, network services and contracts in the ordinary course of
business; statutory obligations; escrow arrangements and similar arrangements
for payment of sums in dispute; and surety bonds, performance bonds and other
obligations of a like nature.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices. For purposes of this definition, “commodity agreements or
other similar agreements” shall not be deemed to include any service contracts,
leases or other agreements or arrangements for the purchase of
telecommunications capacity.

“Other Letters of Credit” shall mean, collectively, the Existing Outside Letters
of Credit and the Ordinary Course Letters of Credit.

“PaeTec Capital Corp.” shall mean PaeTec Capital Corp., a Delaware corporation.

“PaeTec Communications” shall mean PaeTec Communications, Inc., a Delaware
corporation.

“PAETEC Parent” shall mean PAETEC Corp., a Delaware corporation.

“PAETEC Software” shall mean PAETEC Software Corp., a New York corporation.

“Participant” shall have the meaning provided in Section 3.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at
90 Hudson Street, Jersey City, New Jersey 07302 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

-26-



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean the acquisition by the Borrower, any
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
and, in the case of a Foreign Permitted Acquisition, any Wholly-Owned Foreign
Subsidiary of the Borrower, of an Acquired Entity or Business (including by way
of merger of such Acquired Entity or Business (i) with and into the Borrower (so
long as the Borrower is the surviving corporation), (ii) with a Wholly-Owned
Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor (so long as
a Wholly-Owned Domestic Subsidiary of the Borrower that is a Subsidiary
Guarantor is the surviving or continuing Person, unless such Subsidiary
Guarantor is a Shell Merger Subsidiary, in which event the Person acquired by
such merger may be the surviving or continuing Person and, in such event, shall
become a Wholly-Owned Subsidiary of the Borrower that is a Subsidiary Guarantor)
or (iii) in the case of a Foreign Permitted Acquisition, with a Wholly-Owned
Foreign Subsidiary of the Borrower (so long as a Wholly-Owned Foreign Subsidiary
of the Borrower is the surviving or continuing Person)), provided that, in the
case of each Permitted Acquisition, (A) the consideration paid or to be paid by
the Borrower or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Revolving Loans or Swingline Loans), Borrower Common Stock
(including options, warrants or other rights to acquire Borrower Common Stock),
Qualified Preferred Stock, the issuance or incurrence of Indebtedness otherwise
permitted by Section 10.04 and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 10.04, or any combination of the
foregoing forms of consideration, (B) in the case of the acquisition of 100% of
the Equity Interests of any Acquired Entity or Business (including by way of
merger), such Acquired Entity or Business shall own no Equity Interests of any
other Person, unless such Acquired Entity or Business owns 100% of the Equity
Interests of such other Person, (C) except in the case of a Foreign Permitted
Acquisition, substantially all of the business, division or product line
acquired pursuant to such Permitted Acquisition, or the business of the Person
acquired pursuant to such Permitted Acquisition and its Subsidiaries, taken as a
whole, is in the United States, and (D) the Acquired Entity or Business acquired
pursuant to such Permitted Acquisition is in a business permitted by
Section 10.12. Notwithstanding anything to the contrary contained in the
immediately preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the Collateral
Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) Arunas A. Chesonis, his Affiliates, one or
more of his lineal descendants and any trusts established for the benefit of
Arunas A. Chesonis, his spouse and/or any such lineal descendants,
(ii) Blackstone CCC Capital Partners L.P., Blackstone CCC Offshore Partners
L.P., Blackstone Family Investment Partnership III L.P. and Blackstone
Management Associates III L.L.C. and their respective Affiliates, (iii) Madison
Dearborn Capital Partners III, L.P., Madison Dearborn Special Equity III, L.P.,
Special Advisors Fund I LLC, Madison Dearborn Partners III L.P. and Madison
Dearborn Partners, LLC and their respective Affiliates, (iv) Richard T. Aab, his
Affiliates, one or more of his lineal descendants and any trusts established for
the benefit of Richard T. Aab, his spouse and/or any such lineal

 

-27-



--------------------------------------------------------------------------------

descendants, and (v) Tansukh V.Ganatra, his Affiliates, one or more of his
lineal descendants and any trusts established for the benefit of Tansukh
V.Ganatra, his spouse and/or any such lineal descendants.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Subordinated Debt” shall mean any subordinated Indebtedness of the
Borrower incurred in connection with a Permitted Acquisition, which Indebtedness
may be guaranteed on a subordinated basis by one or more Subsidiary Guarantors
and all of the terms and conditions of which (including, without limitation,
with respect to interest rate, amortization, redemption provisions, maturities,
covenants, defaults, remedies, guaranties, standstill provisions, cash pay
limitations and subordination provisions) and the documentation therefor are
reasonably satisfactory to the Administrative Agent, as such Indebtedness may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof; provided, that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the issuance thereof,
(i) no such Indebtedness shall be secured by any asset of the Borrower or any of
its Subsidiaries, (ii) no such Indebtedness shall be guaranteed by any Person
other than a Subsidiary Guarantor, (iii) no such Indebtedness shall be subject
to scheduled amortization, redemption, sinking fund or similar payment or have a
final maturity, in either case prior to the date occurring six months following
the latest Maturity Date, (iv) any “change of control” covenant included in the
documentation governing such Indebtedness shall provide that, before the mailing
of any required “notice of redemption” in connection therewith, the Borrower
shall covenant to (I) obtain the consent of the Required Lenders or (II) pay the
Obligations in full in cash and terminate the Total Commitment, (v) the
documentation governing such Indebtedness shall not include any financial
maintenance covenants, and (vi) the subordination provisions contained therein
shall provide for a permanent block on payments with respect to such
Indebtedness upon the occurrence and continuation of a payment default with
respect to “senior debt” and cover all obligations under Interest Rate
Protection Agreements and Other Hedging Agreements. The incurrence of Permitted
Subordinated Debt shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied in all material
respects and that the incurrence of such Permitted Subordinated Debt is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder, including, without limitation, Sections 8 and 11.

“Permitted Subordinated Debt Documents” shall mean, on and after the execution
and delivery thereof, each note, instrument, agreement, guaranty and other
documents relating to each incurrence of Permitted Subordinated Debt, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, a Subsidiary of the

 

-28-



--------------------------------------------------------------------------------

Borrower or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.

“Pledge Agreement” shall have the meaning provided in Section 6.11.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Post-Closing Period” shall have the meaning provided in Section 9.15(a).

“Preferred Stock” of any Person shall mean Capital Stock of such Person (other
than Common Stock of such Person) of any class or classes that ranks prior, as
to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Capital Stock of any other class of such Person, and, with respect
to the Borrower, shall include any Qualified Preferred Stock.

“Preferred Stock Repurchase” shall have the meaning provided in Section 6.07(c).

“Preferred Stock Repurchase Documents” shall mean all notices, agreements and
other documents entered into in connection with the Preferred Stock Repurchase.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent such revolving
Indebtedness is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) after the first day of the relevant Calculation
Period or Test Period, as the case may be, as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of such Test Period
or Calculation Period, as the case may be, (y) the permanent retirement or
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, and (z) any Permitted
Acquisition or any Significant Asset Sale then being consummated as well as any
other Permitted Acquisition or any other Significant Asset Sale if consummated
after the first day of the relevant Test Period or Calculation Period, as the
case may be, and on or prior to the date of the respective Permitted Acquisition
or Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:

 

-29-



--------------------------------------------------------------------------------

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent such revolving Indebtedness is incurred to refinance other outstanding
Indebtedness or to finance Permitted Acquisitions) incurred or issued after the
first day of the relevant Test Period or Calculation Period (whether incurred to
finance a Permitted Acquisition, to refinance Indebtedness or otherwise) shall
be deemed to have been incurred or issued (and the proceeds thereof applied) on
the first day of such Test Period or Calculation Period, as the case may be, and
remain outstanding through the date of determination and (y) (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant Test Period or Calculation Period, as the case may be, shall
be deemed to have been retired or redeemed on the first day of such Test Period
or Calculation Period, as the case may be, and remain retired through the date
of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while such Indebtedness was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided
that all Indebtedness (whether actually outstanding or deemed outstanding)
bearing interest at a floating rate of interest shall be tested on the basis of
the rates applicable at the time the determination is made pursuant to such
provisions; and

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to Sections 2.14(a),
9.15(a) and 10.04(xi) only) as if such Permitted Acquisition or Significant
Asset Sale, as the case may be, had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account, in
the case of any Permitted Acquisition, factually supportable and identifiable
cost savings and expenses which would otherwise be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective period.

“Projections” shall mean the financial projections that are contained in the
Confidential Information Memorandum.

“PUC” shall mean any state Governmental Authority having utility or
telecommunications regulatory authority over the Borrower or any of its
Subsidiaries or any System.

“Qualified Preferred Stock” shall mean any Preferred Stock of the Borrower
(i) the express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited or restricted by the

 

-30-



--------------------------------------------------------------------------------

terms of this Agreement or any other agreement of the Borrower or any of its
Subsidiaries relating to outstanding Indebtedness and (ii) which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (including any change of
control event), cannot mature (excluding any maturity as the result of an
optional redemption by the Borrower) and is not redeemable, pursuant to a
sinking fund obligation or otherwise (other than at the option of the Borrower),
or required to be repurchased (including, without limitation, upon the
occurrence of any change of control event), in whole or in part, on or prior to
one year following the latest Maturity Date.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or cash condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 9.03 (other than on account of any (x) business
interruption insurance policy or (y) directors’ or officer’s (or similar
liability) insurance policy).

“Refinancing” shall mean the refinancing transactions described in
Sections 6.07(a) and (b).

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

-31-



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Reorganization” shall mean, collectively, a series of related transactions in
which (i) PAETEC Parent contributes the Capital Stock of PaeTec Communications
to PaeTec Capital Corp., (ii) PaeTec Capital Corp. contributes switching
equipment and substantially all of its other assets to PaeTec Communications and
(iii) PaeTec Capital Corp. merges with and into PAETEC Parent, with PAETEC
Parent being the surviving corporation in such merger, or is otherwise dissolved
or liquidated into PAETEC Parent.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043 or any successor thereto.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders and (ii) the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Collateral Agent for
the benefit of the Secured Creditors or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(c).

 

-32-



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 10, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

“Revolving Loan Maturity Date” shall mean February 28, 2012.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentage of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(ii).

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(ii).

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(i).

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(i).

“Scheduled Repayment” shall mean each Scheduled Initial Term Loan Repayment and
each Scheduled Incremental Term Loan Repayment of a given Tranche, as the
context may require.

“Scheduled Repayment Date” shall mean each Scheduled Initial Term Loan Repayment
Date and each Scheduled Incremental Term Loan Repayment Date of a given Tranche,
as the context may require.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

-33-



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.12.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Shareholder Rights Plan” shall mean a plan adopted by the Board of Directors of
the Borrower which provides for the dividend or distribution to some or all of
the stockholders of the Borrower of Equity Interests in the form of rights that
entitle the holders thereof to exercise special voting rights in respect of
Borrower Common Stock and/or Qualified Preferred Stock and/or to purchase at a
discounted value (i) shares of Borrower Common Stock and/or Qualified Preferred
Stock, in either case to the extent that such Equity Interests are otherwise
permitted to be issued under this Agreement, and/or (ii) Equity Interests of
another Person that is not a Subsidiary or an Unrestricted Subsidiary of the
Borrower.

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by the Borrower and not guaranteed by any Subsidiary of the Borrower in
the form of Exhibit N, as the same may be modified, amended or supplemented from
time to time pursuant to the terms hereof and thereof.

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.

“Shell Merger Subsidiary” shall mean a Wholly-Owned Domestic Subsidiary which is
formed for the sole purpose of effecting a Permitted Acquisition by merger with
another Person and which has nominal assets immediately prior to the
consummation of such merger.

“Shortfall Fees” shall mean fees or payments, however described in the
applicable agreement, paid or payable by the Borrower or any Subsidiary of the
Borrower pursuant to a network services or equipment supply agreement for the
purchase of goods or services entered into in the ordinary course of business if
the Borrower or such Subsidiary shall fail to make minimum specified purchases
of network capacity, equipment or other goods or services as required in
accordance with the terms of such agreement.

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $5,000,000.

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

 

-34-



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Subsidiary” shall mean, as of any date of determination, as to any Person, any
corporation, partnership, limited liability company, association, joint venture
or other entity, more than 50% of whose Voting Stock is at such date of
determination owned by such Person and/or by one or more Subsidiaries of such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing (except for purposes of Sections
8.06, 8.09, 8.10, 8.15, 8.18, 9.01(f)(ii), 9.01(f)(iii), 9.01(h), 9.05, 9.06,
9.07, 9.10 and 11.06 and the definition of Unrestricted Subsidiary contained
herein), neither (i) an Unrestricted Subsidiary nor (ii) subject to compliance
with the provisions of Section 10.12(b), US LEC PAC, shall be deemed to be a
Subsidiary of the Borrower or any of its other Subsidiaries for purposes of this
Agreement and the other Credit Documents.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(whether existing on the Initial Borrowing Date or established, created or
acquired after the Initial Borrowing Date), unless and until such time as such
Domestic Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Switching Equipment” shall mean telecommunications switches and associated
electronics.

“Syndication Agent” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as the Syndication Agent for the Lenders hereunder
and under the other Credit Documents.

“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its reasonable discretion (and notifies the Borrower) that the
Successful Syndication (as such term is defined in the Fee Letter dated
August 11, 2006, among DBTCA, Deutsche Bank Securities Inc., Merrill Lynch
Capital Corporation, Merrill Lynch, Pierce, Fenner & Smith, CIT Lending Services
Corporation, CIT Capital Securities, LLC, US LEC, PAETEC Parent and PaeTec
Communications) and the resulting addition of Persons as Lenders pursuant to
Section 13.04(b) has been completed.

 

-35-



--------------------------------------------------------------------------------

“Synergy Cost Savings” shall mean cost savings in an aggregate amount of
$42,100,000 identified on Schedule XIV to be realized by the Borrower and its
Subsidiaries in connection with the Merger which are attributable to the
integration of the operations and businesses of PAETEC Parent and its
Subsidiaries, on the one hand, and US LEC and its Subsidiaries, on the other
hand, including, without limitation, cost savings related to (i) employee
terminations, (ii) selling, general and administrative expenses, and
(iii) consolidation of network operations and back office systems.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“System” shall mean each system constructed, developed, owned, managed,
maintained and/or operated, as applicable, by the Borrower or any of its
Subsidiaries from time to time for or with respect to (i) the delivery,
distribution or provision of services relating to the delivery, sale,
construction or distribution of communications, telecommunications, voice, data,
fax or video services and networks; (ii) the creation, development or marketing
of equipment, software and other devices for use in the communications or
telecommunications business described in clause (i) above; or (iii) any
business, activity or opportunity reasonably similar, related, complementary,
incidental or ancillary to those listed in clause (i) above, including any
businesses conducted by the Borrower and its Subsidiaries on the Initial
Borrowing Date or that are contemplated in the Confidential Information
Memorandum and any businesses similar, related, complementary or ancillary
thereto or that constitute a reasonable extension or expansion thereof, and the
acquisition, holding or exploitation of any license relating to the delivery of
any of the foregoing services.

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Telecommunications Equipment” shall mean fiber optic cable, switches,
transmission equipment and other ancillary equipment necessary for the
installation and operation of a switch room or central office and co-location
with other telecommunications providers that will enable the Borrower or any
Subsidiary of the Borrower to offer telephony services, as well as all software
and hardware associated with the network operating center and back office
systems (including, without limitation, operations systems and support, billing
systems and data services), together with all related support and installation
costs associated with an operational system, provided that such costs are
capitalized in accordance with GAAP.

“Term Loan” shall mean each Initial Term Loan and each Incremental Term Loan.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the

 

-36-



--------------------------------------------------------------------------------

denominator of which is equal to the aggregate outstanding principal amount of
all Term Loans of all Tranches at such time.

“Test Period” shall mean, at any time, the period of four consecutive fiscal
quarters of the Borrower then last ended (determined, except as expressly
provided in this Agreement, as if the Borrower was in existence for the
respective periods prior to the Initial Borrowing Date), taken as one accounting
period; provided that for purposes of any calculation of Fixed Charges for any
“Test Period” ending on or prior to March 31, 2008, Fixed Charges shall be
calculated in accordance with the last sentence appearing in the definition of
“Fixed Charges.”

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each Lender at such time.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that (i) for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Total Leverage Ratio
pursuant to Sections 2.14(a), 9.15(a) and 10.04(xi) only, Consolidated
Indebtedness shall be determined on a Pro Forma Basis in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Effective Date,
i.e., Initial Term Loans, Revolving Loans and Swingline Loans; provided that,
for purposes of Sections 2.13, 13.04(b), 13.12(a) and (b) and the definition of
“Majority Lenders”, Revolving Loans and Swingline Loans shall be deemed to
constitute part of a single “Tranche”. In addition, and notwithstanding the
foregoing, any Incremental Term Loans extended after the Initial Borrowing Date
shall, except to the extent provided in Section 2.14(c), be made pursuant to one
or more additional Tranches of Term Loans which shall be designated pursuant to
the respective

 

-37-



--------------------------------------------------------------------------------

Incremental Term Loan Commitment Agreement in accordance with the relevant
requirements specified in Section 2.14.

“Transaction” shall mean, collectively, (i) the consummation of the Merger,
(ii) the consummation of the Refinancing, (iii) the consummation of the
Preferred Stock Repurchase, (iv) the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party, the incurrence of
Loans on the Initial Borrowing Date and the use of proceeds thereof and (v) the
payment of all fees and expenses in connection with the foregoing.

“Transaction-Related Expenses” shall mean, whenever incurred, the legal,
accounting, financial advisory and other fees payable by the Credit Parties in
connection with the Transaction.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the Fair Market Value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that (i) is
acquired or created after the Initial Borrowing Date pursuant to Sections
10.05(xviii) and 10.13(c), (ii) is not already a Subsidiary of the Borrower at
the time of (and immediately prior to) the acquisition or creation thereof and
(iii) is designated by the Borrower at the time of the acquisition or creation
thereof as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent and shall include any Subsidiary of such Unrestricted
Subsidiary; provided that the Borrower shall only be permitted to designate a
Subsidiary as an Unrestricted Subsidiary so long as (a) no Default or Event of
Default then exists or would result therefrom, (b) such Unrestricted Subsidiary
does not own any Capital Stock of, or other Equity Interests in, or have any
Lien on any property of, the Borrower or any Subsidiary of the Borrower other
than a Subsidiary of the Unrestricted Subsidiary, (c) any Indebtedness and other
obligations of such Unrestricted Subsidiary are non-recourse to the Borrower or
any of its other Subsidiaries or to any of their respective assets and (d) the
Borrower’s and its other Subsidiaries’ aggregate

 

-38-



--------------------------------------------------------------------------------

Investments in all Unrestricted Subsidiaries made after the Effective Date do
not exceed that amount permitted by Section 10.05(xviii).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“US LEC” shall mean US LEC Corp., a Delaware corporation.

“US LEC PAC” shall mean the US LEC Political Action Committee, an organization
sponsored by US LEC.

“Voting Stock” shall mean, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
entity 100% of whose outstanding Equity Interests (other than any directors’
qualifying shares or investments by foreign nationals to the extent required by
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person. Notwithstanding the foregoing, PAETEC
Software shall be deemed to be a Wholly-Owned Subsidiary if it shall meet the
requirements of the foregoing except for its issuance of Equity Interests in
compliance with clause (v) of Section 10.11(b).

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with an Initial Term Loan Commitment severally agrees
to make a term loan or term loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted

 

-39-



--------------------------------------------------------------------------------

into, Base Rate Loans or Eurodollar Loans, provided that (A) except as otherwise
specifically provided in Section 2.10(b), all Initial Term Loans comprising the
same Borrowing shall at all times be of the same Type, and (B) unless the
Administrative Agent has otherwise agreed, until the earlier to occur of the
30th day following the Initial Borrowing Date or the date upon which the
Administrative Agent has determined that the Syndication Date has occurred (at
which time this clause (B) shall no longer be applicable), Initial Term Loans
shall be maintained (x) during the first five Business Days following the
Initial Borrowing Date, as a single Borrowing of Base Rate Loans and
(y) thereafter, as one Borrowing of Eurodollar Loans, with an Interest Period of
one month, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial Term Loan Commitment of such
Lender on the Initial Borrowing Date (immediately prior to the termination
thereof pursuant to Section 4.03(b) on such date). Once repaid, Initial Term
Loans incurred hereunder may not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees to make a term loan or term loans (each, an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Borrower,
which Incremental Term Loans (i) shall be incurred pursuant to a single drawing
of such Tranche on the respective Incremental Term Loan Borrowing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that, except as
otherwise specifically provided in Section 2.10(b), all Incremental Term Loans
of a given Tranche made as part of the same Borrowing shall at all times consist
of Incremental Term Loans of the same Type, and (iv) shall be made by each such
Lender in that aggregate principal amount which does not exceed the Incremental
Term Loan Commitment of such Lender on the respective Incremental Term Loan
Borrowing Date (immediately prior to the termination thereof pursuant to
Section 4.03(c) on such date). Once repaid, Incremental Term Loans incurred
hereunder may not be reborrowed.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.

 

-40-



--------------------------------------------------------------------------------

(d) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed in aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Revolving Loan Commitment at such time, and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(d), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.

(e) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 11.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 11), in which case
one or more Borrowings of Revolving Loans constituting Base Rate Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the

 

-41-



--------------------------------------------------------------------------------

Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the RL Lenders to share in such Swingline Loans ratably based
upon their respective RL Percentages (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Section 11), provided that (x) all interest payable on the Swingline Loans shall
be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing RL Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than fifteen
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans.

2.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent
at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder and (y) Base Rate Loans hereunder
(excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), the Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 A.M. (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
be in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Initial Term Loans,
Incremental Term Loans or Revolving Loans and, if Incremental Term Loans, the
specific Tranche thereof, (iv) whether the Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial
Interest Period to be applicable thereto, and (v) in the case of a Borrowing of
Revolving Loans the proceeds of which are to be utilized to finance, in whole or
in part, a Permitted Acquisition (or to pay any fees and expenses incurred in
connection therewith), the amount of the Total Unutilized Revolving Loan
Commitment after giving effect to such Borrowing. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

 

-42-



--------------------------------------------------------------------------------

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing, and (C) in the case of a Borrowing of Swingline Loans the
proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(e).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

2.04. Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York City time) on the date specified
pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York City time) on the date specified in
Section 2.01(e)), each Lender with a Commitment of the respective Tranche will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will, except
in the case of Revolving Loans made pursuant to a Mandatory Borrowing, make
available to the Borrower at the Payment Office the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately

 

-43-



--------------------------------------------------------------------------------

pay such corresponding amount to the Administrative Agent. The Administrative
Agent also shall be entitled to recover on demand from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Loans for each day
thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Initial Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each, an “Initial Term Note” and, collectively, the “Initial Term Notes”),
(ii) in the case of Revolving Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”), (iii) in the case of Swingline Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-3, with blanks appropriately completed in conformity herewith
(the “Swingline Note”), and (iv) in the case of Incremental Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-4, with blanks appropriately completed in conformity herewith
(each, an “Incremental Term Note” and, collectively, the “Incremental Term
Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

-44-



--------------------------------------------------------------------------------

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that
(i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, (iii) unless
the Administrative Agent has otherwise agreed or has determined that the
Syndication Date has occurred (at which time this clause (iii) shall no longer
be applicable), conversions of Base Rate Loans into Eurodollar Loans may only be
made if any such conversion is effective on the first day of the Interest Period
referred to in clause (B) of Section 2.01(a)(iii) and so long as such conversion
does not result in a greater number of Borrowings of Eurodollar Loans than are
permitted under Section 2.01(a)(iii), and (iv) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
11:00 A.M. (New York City time) at least (x) in the case of conversions of Base
Rate Loans into Eurodollar Loans, three Business Days’ prior notice and (y) in
the case of conversions of Eurodollar Loans into Base Rate Loans, one Business
Day’s prior notice (each, a “Notice of Conversion/Continuation”), in each case
in the form of Exhibit A-2, appropriately completed to specify the Loans to be
so converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

2.07. Pro Rata Borrowings. All Borrowings of Initial Term Loans, Incremental
Term Loans and Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Initial Term Loan Commitments, applicable
Incremental Term Loan Commitments or Revolving Loan Commitments, as the case may
be, provided that all Mandatory Borrowings shall be incurred from the RL Lenders
pro rata on the basis of their RL Percentages. It is understood that no Lender
shall be responsible for any default by any other Lender of its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

 

-45-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained as Base Rate Loans
from time to time. Interest that accrues under this Section 2.08(c) shall be
payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
Eurodollar Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09. Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such Eurodollar Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such Eurodollar Loan, which Interest Period shall, at the option of the Borrower
(but otherwise subject to the provisions of clause (B) of the proviso in
Section 2.01(a)(iii)), be a one, two, three, six or, in the case of Revolving
Loans only, to the extent approved by each Lender with a Revolving Loan
Commitment, nine or twelve month period (or in the case of the initial Interest
Period for a given Tranche of Incremental Term Loans that are to be added to
(and form a part of) a then existing Tranche of Term Loans, such other period,
not to exceed one month, as is acceptable to the Administrative Agent), provided
that (in each case):

 

-46-



--------------------------------------------------------------------------------

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and

(vii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 5.02(b), if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the applicable interbank Eurodollar
market,

 

-47-



--------------------------------------------------------------------------------

adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
such Eurodollar Loans or the Notes or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender pursuant to the laws of the
jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the applicable interbank Eurodollar market
or the position of such Lender in such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole reasonable discretion shall determine) as shall be required to compensate
such Lender for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent manifest error, be final
and conclusive and binding on all the parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within any applicable
time period required by law.

 

-48-



--------------------------------------------------------------------------------

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

2.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar

 

-49-



--------------------------------------------------------------------------------

Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 2.10(b).

2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section, provided that such designation is made on such terms that such Lender
and its lending office suffer no economic, legal or regulatory disadvantage.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 2.10, 3.06 and
5.04.

2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right, in accordance with
Section 13.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent or, in the case of a replacement as provided in
Section 13.12(b) where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, to replace the
Commitments and/or outstanding Loans of such Lender in respect of each Tranche
where the consent of such Lender would otherwise be individually required, with
identical Commitments and/or Loans of the respective Tranche provided by the
Replacement Lender, provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
such Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans (or, in the
case of the replacement of only (a) the Revolving Loan Commitment, the Revolving
Loan Commitment and outstanding Revolving Loans and participations in Letter of
Credit Outstandings and/or (b) the outstanding Term Loans of a Tranche, the
outstanding Term Loans of such Tranche) of, and in each case (except for the
replacement of only the outstanding Term Loans of the respective Lender) all
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender under each
Tranche with respect to which such Replaced Lender is being replaced, (B) an
amount equal to all Unpaid

 

-50-



--------------------------------------------------------------------------------

Drawings (unless there are no Unpaid Drawings with respect to the Tranche being
replaced) that have been funded by (and not reimbursed to) such Replaced Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender (but only with respect to the relevant Tranche, in the case of
the replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.01, (y) except in the case of the
replacement of only the outstanding Term Loans of a Replaced Lender, each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by such Issuing Lender
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender and (z) in the case of any
replacement of Revolving Loan Commitments, the Swingline Lender an amount equal
to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the extent
such amount was not theretofore funded by such Replaced Lender to the Swingline
Lender; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (b) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04(b). Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the Borrower, (x) the
Replacement Lender shall become a Lender hereunder and, unless the respective
Replaced Lender continues to have outstanding Term Loans and/or a Revolving Loan
Commitment hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender and
(y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.13, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

2.14. Incremental Term Loan Commitments. (a) The Borrower shall have the right,
after the occurrence of the Syndication Date, to request from time to time (by
written notice to the Administrative Agent, who shall send a copy of such notice
to each Lender) that one or more Lenders (and/or one or more other Persons,
reasonably acceptable to the Administrative Agent, which will become Lenders as
provided below) provide Incremental Term Loan Commitments and, subject to the
terms and conditions contained in this Agreement and the

 

-51-



--------------------------------------------------------------------------------

relevant Incremental Term Loan Commitment Agreement, make Incremental Term Loans
pursuant thereto, so long as (w) no Default or Event of Default then exists or
would result therefrom, (x) all Incremental Term Loans are incurred on the date
of the effectiveness of the respective Incremental Term Loan Commitment
Agreement pursuant to which the related Incremental Term Loan Commitments are
provided, (y) the Borrower shall have demonstrated to the Administrative Agent’s
reasonable satisfaction that the full amount of the respective Incremental Term
Loans may be incurred without violating the terms of any Permitted Subordinated
Debt, any other material Indebtedness of the Borrower or any of its Subsidiaries
or the documentation governing any such Indebtedness and (z) calculations are
made by the Borrower demonstrating compliance, on a Pro Forma Basis, with each
of the Financial Covenants for the Calculation Period most recently ended prior
to the date of the respective incurrence of Incremental Term Loans (determined
as if the full amount of such Incremental Term Loans had been incurred on the
first day of such Calculation Period); it being understood and agreed, however,
that (i) no Lender shall be obligated to provide an Incremental Term Loan
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Commitment Agreement as provided
in clause (b) of this Section 2.14, such Lender shall not be obligated to fund
any Incremental Term Loans, (ii) any Lender (or any other Person, reasonably
acceptable to the Administrative Agent, which will qualify as an Eligible
Transferee) may so provide an Incremental Term Loan Commitment without the
consent of any other Lender, (iii) the amount of each Tranche of Incremental
Term Loan Commitments (whether constituting a new Tranche of Incremental Term
Loans or being added to (and thereafter constituting a part of) a then
outstanding Tranche of Term Loans) shall be in a minimum aggregate amount (for
all Lenders and Eligible Transferees which will become Lenders) of at least
$25,000,000, (iv) the aggregate amount of all Incremental Term Loan Commitments
permitted to be provided pursuant to this Section 2.14 shall not exceed
$100,000,000, (v) the up-front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each Incremental Term Loan Lender
in respect of each Incremental Term Loan Commitment shall be separately agreed
to by the Borrower, the Administrative Agent and each such Incremental Term Loan
Lender, (vi) each Tranche of Incremental Term Loans shall (I) have an
Incremental Term Loan Maturity Date of no earlier than the Initial Term Loan
Maturity Date, (II) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Initial Term Loans
and (III) be subject to the Applicable Margins that are set forth in the
Incremental Term Loan Commitment Agreement governing such Tranche of Incremental
Term Loans, (vii) each Incremental Term Loan Commitment Agreement shall
specifically designate the Tranche or Tranches of the Incremental Term Loan
Commitments being provided thereunder (which Tranche shall be a new Tranche
(i.e., not the same as the Initial Term Loans or any other then existing Tranche
of Term Loans) unless the requirements of Section 2.14(c) are satisfied),
(viii) all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guaranty, (ix) each Lender (including any Eligible Transferee who
will become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfaction of the relevant

 

-52-



--------------------------------------------------------------------------------

conditions set forth in this Agreement, make Incremental Term Loans under the
Tranche specified in such Incremental Term Loan Commitment Agreement as provided
in Section 2.01(b) and such Incremental Term Loans shall thereafter be deemed to
be Incremental Term Loans under such Tranche for all purposes of this Agreement
and the other applicable Credit Documents and (x) all actions taken by the
Borrower pursuant to this Section 2.14 shall be done in coordination with the
Administrative Agent.

(b) In connection with any provision of Incremental Term Loan Commitments
pursuant to this Section 2.14, (i) the Borrower, the Administrative Agent and
each such Lender or other Eligible Transferee reasonably acceptable to the
Administrative Agent (each, an “Incremental Term Loan Lender”) which agrees to
provide an Incremental Term Loan Commitment shall execute and deliver to the
Administrative Agent an Incremental Term Loan Commitment Agreement substantially
in the form of Exhibit K (appropriately completed) (each, an “Incremental Term
Loan Commitment Agreement”), with the effectiveness of such Incremental Term
Loan Lender’s Incremental Term Loan Commitment to occur upon delivery of such
Incremental Term Loan Commitment Agreement to the Administrative Agent, the
payment of any fees required in connection therewith (including, without
limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent) and the satisfaction of the other terms and conditions
described in this Section 2.14 and in the respective Incremental Term Loan
Commitment Agreement, and (ii) the Borrower shall deliver to the Administrative
Agent (x) an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Borrower reasonably
satisfactory to the Administrative Agent and dated the applicable Incremental
Term Loan Borrowing Date, covering such matters relating to the provision of the
Incremental Term Loan Commitments as may be reasonably requested by the
Administrative Agent, (y) a solvency certificate from the Chief Financial
Officer of the Borrower, dated the applicable Incremental Term Loan Borrowing
Date, substantially in the form of Exhibit J (with appropriate modifications
that are reasonably acceptable to the Administrative Agent to reflect the
Incremental Term Loans and any related transactions to occur on such date) and
(z) such other officers’ certificates, board of director resolutions and
evidence of good standing as the Administrative Agent shall reasonably request.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Commitment Agreement, and at such
time (A) Schedule I shall be deemed modified to reflect the Incremental Term
Loan Commitments of such Incremental Term Loan Lenders and (B) to the extent
requested by any Incremental Term Loan Lender, an appropriate Incremental Term
Note will be issued at the Borrower’s expense to such Incremental Term Loan
Lender, to be in conformity with the requirements of Section 2.05 (with
appropriate modification) to the extent needed to reflect the new Incremental
Term Loans made by such Incremental Term Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that

 

-53-



--------------------------------------------------------------------------------

the respective Incremental Term Loans made pursuant thereto shall constitute
part of, and be added to, a then outstanding Tranche of Term Loans so long as
the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

(ii) the new Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Scheduled Repayment Dates as then
remain with respect to the Tranche of Term Loans to which such new Incremental
Term Loans are being added, with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as was theretofore applicable to the Tranche of Term Loans to which such
new Incremental Term Loans are being added, thereby increasing the amount of
each then remaining Scheduled Repayment of the respective Tranche of Term Loans
proportionately; and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of the respective Tranche of Term
Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be reasonably determined by the respective Lenders to compensate
them for funding the various Incremental Term Loans during an existing Interest
Period (rather than at the beginning of the respective Interest Period, based
upon rates then applicable thereto). All determinations by any Lender pursuant
to the immediately preceding sentence shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

SECTION 3. Letters of Credit.

3.01. Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
30th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing

 

-54-



--------------------------------------------------------------------------------

Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
letter of credit issued pursuant to this Section 3.01(a), together with each
letter of credit described in the immediately succeeding sentence, a “Letter of
Credit”). It is hereby acknowledged and agreed that each of the letters of
credit described in Part A of Schedule II (the “Existing Inside Letters of
Credit”), which were issued under the Existing First-Lien Credit Agreement and
remain outstanding on the Initial Borrowing Date, shall constitute a “Letter of
Credit” for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Initial Borrowing Date. All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for the account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

3.02. Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) the L/C Sublimit or (y) when added to the sum of (I) the
aggregate principal amount of all Revolving Loans then outstanding and (II) the
aggregate principal amount of all Swingline Loans then outstanding, an amount
equal to the Total Revolving Loan Commitment at such time, and (ii) each Letter
of Credit shall by its terms terminate (x) in the case of standby Letters of
Credit, on or before the earlier of (A) the date which occurs 12 months after
the date of the issuance thereof (although any such

 

-55-



--------------------------------------------------------------------------------

standby Letter of Credit may be extendible for successive periods of up to 12
months, but, in each case, not beyond the tenth Business Day prior to the
Revolving Loan Maturity Date, on terms reasonably acceptable to the respective
Issuing Lender) and (B) 10 Business Days prior to the Revolving Loan Maturity
Date, and (y) in the case of trade Letters of Credit, on or before the earlier
of (A) the date which occurs 180 days after the date of issuance thereof and
(B) 10 Business Days prior to the Revolving Loan Maturity Date.

3.03. Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit C, appropriately completed (each, a “Letter of
Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing, of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice, the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of Letters of Credit issued by such Issuing Lender
for the immediately preceding week. Notwithstanding anything to the contrary
contained in this Agreement, in the event that a Lender Default exists with
respect to an RL Lender, no Issuing Lender shall be required to issue any Letter
of Credit unless such Issuing Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate such Issuing Lender’s risk with respect to
the participation in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective Issuing Lender.

3.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 3.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation,

 

-56-



--------------------------------------------------------------------------------

to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York City time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent that such notice is
given after 12:00 Noon (New York City time) on any Business Day, such amount
will be made available by each Participant on the immediately succeeding
Business Day). If and to the extent such Participant shall not have so made its
RL Percentage of the amount of such payment available to respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Revolving Loans that are maintained as Base Rate Loans for each day
thereafter. The failure of any Participant to make available to an Issuing
Lender its RL Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its RL Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s RL Percentage of
any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause

 

-57-



--------------------------------------------------------------------------------

(c) above, such Issuing Lender shall pay to each such Participant which has paid
its RL Percentage thereof, in Dollars and in same day funds, an amount equal to
such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05. Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of

 

-58-



--------------------------------------------------------------------------------

such payment or disbursement, from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by the Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Revolving
Loans that are maintained as Base Rate Loans, provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York City time) on the
third Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the Borrower)
at a rate per annum equal to the Base Rate as in effect from time to time plus
the Applicable Margin for Revolving Loans that are maintained as Base Rate Loans
as in effect from time to time plus 2%, with such interest to be payable on
demand. Each Issuing Lender shall give the Borrower prompt written notice of
each Drawing under any Letter of Credit issued by it, provided that the failure
to give any such notice shall in no way affect, impair or diminish the
Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any of its Subsidiaries may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any Drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

3.06. Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such

 

-59-



--------------------------------------------------------------------------------

Participant to the Administrative Agent), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Issuing Lender or such Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to  1/2 of 1% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. The accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due

 

-60-



--------------------------------------------------------------------------------

and payable quarterly in arrears on each Quarterly Payment Date and upon the
first day on or after the termination of the Total Revolving Loan Commitment
upon which no Letters of Credit remain outstanding.

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower, PAETEC Parent, US LEC or
any of their respective Subsidiaries and the Administrative Agent.

(f) The Borrower shall pay to the Administrative Agent for distribution to the
respective Incremental Term Loan Lenders such fees and other amounts, if any, as
are specified in each Incremental Term Loan Commitment Agreement, with such fees
and other amounts, if any, to be payable on the respective Incremental Term Loan
Borrowing Date.

4.02. Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon
at least one Business Day’s prior written notice to the Administrative Agent at
the Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each RL Lender.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without

 

-61-



--------------------------------------------------------------------------------

limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such repaid Lender.

4.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on April 30, 2007,
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date).

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Incremental Term Loan Commitment (and the Incremental
Term Loan Commitment of each Lender) under each Tranche of Incremental Term
Loans pursuant to the applicable Incremental Term Loan Commitment Agreement
shall terminate in its entirety on the Incremental Term Loan Borrowing Date for
such Tranche of Incremental Term Loans (after giving effect to the incurrence of
Incremental Term Loans of such Tranche on such date).

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the earlier of (i) the Revolving Loan Maturity Date and
(ii) unless the Required Lenders otherwise agree in writing, the date on which a
Change of Control occurs.

(e) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall be permanently reduced
from time to time to the extent required by Section 5.02(g).

(f) Each reduction to, or termination of, the Total Revolving Loan Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office (x) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
(or same day notice in the case of a prepayment of Swingline Loans) and (y) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify whether Initial Term Loans, Incremental Term Loans
under a given Tranche, Revolving Loans or Swingline Loans shall be prepaid, the
amount of such prepayment and the Types of Loans to be prepaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Eurodollar Loans were made, and which notice the Administrative Agent shall,
except in the case of a prepayment of Swingline Loans, promptly transmit to each
of the Lenders; (ii) (x)

 

-62-



--------------------------------------------------------------------------------

each partial prepayment of Term Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 (or such lesser amount
as is acceptable to the Administrative Agent in any given case), (y) each
partial prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $250,000 (or such lesser amount as
is acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $100,000 (or such lesser amount as is acceptable to
the Administrative Agent in any given case), provided that if any partial
prepayment of Eurodollar Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, then
such Borrowing may not be continued as a Borrowing of Eurodollar Loans (and such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans)
and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, provided that at the Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this
Section 5.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender;
(iv) each prepayment in respect of any Tranche of Term Loans made pursuant to
this Section 5.01(a) shall be allocated among each of the outstanding Tranches
of Term Loans on a pro rata basis, with each Tranche of Term Loans to be
allocated its Term Loan Percentage of the amount of such prepayment; and
(v) each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(a) shall reduce the then remaining Scheduled Repayments of such
Tranche on a pro rata basis (based upon the then remaining amounts of such
Scheduled Repayments of such Tranche).

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with, and subject to the requirements of, such Section 13.12(b),
so long as (A) in the case of the repayment of Revolving Loans of any Lender
pursuant to this clause (b), (x) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (y) such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders and (B) the consents, if any, required
by Section 13.12(b) in connection with the repayment pursuant to this clause
(b) shall have been obtained. Each prepayment of any Tranche of Term Loans
pursuant to this Section 5.01(b) shall reduce the then remaining Scheduled
Repayments of such Tranche of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Repayment of such Tranche
after giving effect to all prior reductions thereto).

 

-63-



--------------------------------------------------------------------------------

5.02. Mandatory Repayment. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date), (II) the aggregate outstanding principal
amount of all Swingline Loans (after giving effect to all other repayments
thereof on such date) and (III) the aggregate amount of all Letter of Credit
Outstandings, exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall prepay on such day the principal of Swingline Loans and, after
all Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and Revolving Loans,
the aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.

(b) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

   Amount

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2007

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2007

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2007

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2008

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2008

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2008

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2008

   $ 2,000,000

 

-64-



--------------------------------------------------------------------------------

Scheduled Initial Term Loan Repayment Date

   Amount

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2009

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2009

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2009

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2009

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2010

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2010

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2010

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2010

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2011

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2011

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2011

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2011

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2012

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2012

   $ 2,000,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2012

   $ 2,000,000

 

-65-



--------------------------------------------------------------------------------

Schedule Initial Term Loan Repayment Date

   Amount

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2012

   $ 2,000,000

Initial Term Loan Maturity Date

   $ 754,000,000

(ii) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Incremental Term Loan Repayment”).

(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which the Borrower or any of its Subsidiaries receives any cash
proceeds from any issuance or incurrence by the Borrower or any of its
Subsidiaries of Indebtedness (other than Indebtedness permitted to be issued or
incurred pursuant to Section 10.04 as such Section is in effect on the Effective
Date), an amount equal to 100% of the Net Cash Proceeds of the respective
issuance or incurrence of Indebtedness shall be applied on such date as a
mandatory repayment and/or commitment reduction in accordance with the
requirements of Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which the Borrower or any of its Subsidiaries receives any cash
proceeds from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds
therefrom shall be applied on such date as a mandatory repayment and/or
commitment reduction in accordance with the requirements of Sections 5.02(g) and
(h); provided, however, that with respect to no more than $7,500,000 in the
aggregate of such Net Sale Proceeds received by the Borrower and/or its
Subsidiaries in any fiscal year of the Borrower, such Net Sale Proceeds shall
not be required to be so applied on such date so long as no Default or Event of
Default then exists and such Net Sale Proceeds shall be used to purchase assets
(other than inventory and working capital) used or to be used in the businesses
permitted pursuant to Section 10.12, or in the case of the Net Cash Proceeds
from the sale of the Existing US LEC Minority Interest, shall be invested in the
businesses permitted pursuant to Section 10.12, in either case within 365 days
following the date of such Asset Sale, and provided further, that if all or any
portion of such Net Sale Proceeds not required to be so applied as provided
above in this Section 5.02(d) are not so used within such 365-day period, or
such earlier date, if any, as the Borrower or the relevant Subsidiary determines
not to reinvest the Net Sale Proceeds from such Asset Sale as set forth above,
such remaining portion shall be applied on the last day of such 365-day period
as a mandatory repayment and/or commitment reduction as provided above in this
Section 5.02(d) (without giving effect to the immediately preceding proviso).

 

-66-



--------------------------------------------------------------------------------

(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each Excess Cash Payment Date, an amount equal
to the Applicable Excess Cash Flow Prepayment Percentage of the Excess Cash Flow
for the related Excess Cash Payment Period shall be applied as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Sections 5.02(g) and (h).

(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Initial Borrowing
Date upon which the Borrower or any of its Subsidiaries receives any cash
proceeds from any Recovery Event (other than Recovery Events where the Net Cash
Proceeds therefrom do not exceed $50,000), an amount equal to 100% of the Net
Cash Proceeds from such Recovery Event shall be applied on such date as a
mandatory repayment and/or commitment reduction in accordance with the
requirements of Sections 5.02(g) and (h); provided, however, that so long as no
Default or Event of Default then exists, such Net Cash Proceeds shall not be
required to be so applied on such date to the extent that the Borrower has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds shall be (i) used to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid within
180 days following the date of the receipt of such Net Cash Proceeds or
(ii) contractually committed within 180 days following the date of the receipt
of such Net Cash Proceeds to be so used within 270 days following the date of
the receipt of such Net Cash Proceeds (which certificate shall set forth the
estimates of the Net Cash Proceeds to be so expended), and provided further,
that (x) so long as no Default or Event of Default then exists and to the extent
that the amount of such Net Cash Proceeds equals or exceeds $20,000,000, the
amount of such Net Cash Proceeds, together with other cash available to the
Borrower and its Subsidiaries and permitted to be spent by them on Capital
Expenditures during the relevant period, equals at least 100% of the cost of
replacement or restoration of the properties or assets in respect of which such
Net Cash Proceeds were paid as determined by the Borrower and as supported by
such information as the Administrative Agent may reasonably request, then the
entire amount of the Net Cash Proceeds from such Recovery Event (and not just
the portion thereof in excess of $20,000,000) shall be deposited with the
Administrative Agent pursuant to a cash collateral arrangement reasonably
satisfactory to the Administrative Agent whereby such proceeds shall be
disbursed to the Borrower or its relevant Subsidiary from time to time as needed
to pay or reimburse the Borrower or such Subsidiary for the actual costs
incurred by it in connection with the replacement or restoration of the
respective properties or assets (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent), although at any time
while an Event of Default has occurred and is continuing, the Required Lenders
may direct the Administrative Agent (in which case the Administrative Agent
shall, and is hereby authorized by the Borrower to, follow such directions) to
apply any or all proceeds then on deposit in such collateral account in
accordance with the requirements of Sections 5.02(g) and (h) and (y) if (I) all
or any portion of such Net Cash Proceeds not required to be so applied pursuant
to the preceding proviso are not so used within 180 days after the date of the
receipt of such Net Cash Proceeds (or contractually committed within such period
to be used with 270 days following the date of the receipt of such Net Cash
Proceeds), or such earlier date, if any, as the Borrower or its relevant
Subsidiary determines not to reinvest the Net Cash Proceeds relating to such
Recovery Event as set forth above, such remaining portion shall be applied on
the last day of such 180-day period as a mandatory repayment and/or commitment
reduction as provided above in this Section 5.02(f) (without giving effect to
the immediately preceding proviso) and

 

-67-



--------------------------------------------------------------------------------

(II) all or any portion of such Net Cash Proceeds are not required to be applied
on the last day of such 180-day period referred to in clause (I) of this proviso
because such amount is contractually committed to be used and then subsequent to
such date such contract is terminated or expires without such portion being so
used or such Net Cash Proceeds are not so reinvested within 270 days following
the date of such Recovery Event, such remaining portion shall be applied on the
last day of such 270-day period as a mandatory repayment and/or commitment
reduction as provided above in this Section 5.02(f) (without giving effect to
the immediately preceding proviso).

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d),
(e) and (f) in accordance with this Section 5.02(g) shall be applied (i) first,
to repay the outstanding principal amount of Term Loans and shall be allocated
among each Tranche of outstanding Term Loans on a pro rata basis, with each
Tranche of Term Loans to be allocated its Term Loan Percentage of the amount of
the respective repayment, and (ii) second, except for amounts required to be
applied pursuant to Section 5.02(e), to the extent in excess of the amounts so
required to be applied pursuant to the preceding clause (i), to reduce the Total
Revolving Loan Commitment in the manner provided in Sections 4.03(e) and (f) (it
being understood and agreed that (x) the amount of any reduction to the Total
Revolving Loan Commitment as provided in immediately preceding clause (ii) shall
be deemed to be an application of proceeds for purposes of this Section 5.02(g)
even though cash is not actually applied and (y) any cash received by the
Borrower or any of its Subsidiaries will be retained by such Person except to
the extent that either (A) such cash is otherwise required to be applied as
provided in Section 5.02(a) as a result of any reduction to the Total Revolving
Loan Commitment or (B) a Default or an Event of Default then exists, in which
case such cash (after giving effect to any application otherwise required
pursuant to preceding sub-clause (A)) shall be deposited with the Administrative
Agent as security for all Obligations of the Borrower to the Lenders hereunder
in a cash collateral account to be established by the Administrative Agent)).
The amount of each principal repayment of each Tranche of Term Loans made as
required by Sections 5.02(c), (d), (e) and (f) shall be applied to reduce the
then remaining Scheduled Repayments of such Tranche of Term Loans on a pro rata
basis (based upon the then remaining amounts of such Scheduled Repayments of the
respective Tranche).

(h) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that: (i) repayments of Eurodollar Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

 

-68-



--------------------------------------------------------------------------------

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans of a respective Tranche shall be repaid in full
on the respective Maturity Date for such Tranche of Loans, and (ii) unless the
Required Lenders otherwise agree in writing, all then outstanding Loans shall be
repaid in full on the date on which a Change of Control occurs.

5.03. Method and Place of Payment, etc. (a) Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in Dollars in immediately available funds at the Payment
Office. Notwithstanding anything to the contrary contained in this Agreement,
whenever any payment to be made under this Agreement or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

(b) Notwithstanding anything to the contrary contained in this Agreement, if it
is subsequently determined that the Total Leverage Ratio set forth in any
Quarterly Pricing Certificate delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the RL Lenders received
interest or Letter of Credit Fees for any period at an Applicable Margin that is
less than that which would have been applicable thereto had the Total Leverage
Ratio been accurately determined, then the Borrower shall pay to the
Administrative Agent for the account of each RL Lender such additional interest
and/or Letter of Credit Fees for such period in an amount equal to the remainder
of (x) the amount of interest and/or Letter of Credit Fees to which such RL
Lenders would have received had the Total Leverage Ratio been correctly computed
minus (y) the amount of interest and/or Letter of Credit Fees actually paid to
such RL Lenders for such period, together with interest on such additional
amounts (to the extent permitted by law) for such period at a rate per annum
equal to the Base Rate that was in effect from to time during such period plus
the Applicable Margin during such period (reflecting the correct Total Leverage
Ratio) for Revolving Loans maintained as Base Rate Loans. Such additional
interest and/or Letter of Credit Fees shall be due and payable within three
(3) Business Days after at the Borrower obtains knowledge (including by way of
notification thereof from the Administrative Agent or the Required Lenders) that
the Total Leverage Ratio was inaccurately computed. Upon the payment in full of
any accrued additional interest and/or Letter of Credit Fees pursuant to this
Section 5.03(b), any Default or Event of Default that may have arisen solely as
a result of the Quarterly Pricing Certificate miscalculating the Total Leverage
Ratio for purposes of calculating the Applicable Margin (but not for purposes of
calculating the Total Leverage Ratio under Section 10.08 or any other Section of
this Agreement or as a result of any other inaccuracy or misrepresentation set
forth in such Quarterly Pricing Certificate) shall be deemed cured.

5.04. Net Payments. (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 5.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,

 

-69-



--------------------------------------------------------------------------------

except as provided in the second succeeding sentence, any tax, levy, impost,
duty, fee, assessment or other charge imposed on or measured by the net income
or net profits of a Lender pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein,
including, without limitation, any franchise tax, levy, impost, duty, fee,
assessment or other charge imposed in lieu of net income tax) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or net profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located or under the laws of any political
subdivision or taxing authority thereof or therein and for any withholding of
taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence, which request shall be
accompanied by a statement from such Lender setting forth, in reasonable detail,
the computations used in determining such amounts and including, where
available, a copy of the receipt or other reasonably satisfactory evidence of
the demand of such amounts or their payment. The Borrower will furnish to the
Administrative Agent within 45 days after the date of the payment of any Taxes
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.

(b) Each Lender agrees to deliver to the Borrower and the Administrative Agent
on or prior to the Effective Date or, in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 2.13 or 13.04(b) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (I) in the case of a Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or any successor forms) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit D (any
such certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of

 

-70-



--------------------------------------------------------------------------------

such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note, and (II) in the case of a Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax
purposes (other than a Lender that may be treated as an exempt recipient based
on the indicators described in U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii) except to the extent required by U.S. Treasury
Regulation Section 1.1441-1(d)(4) (and any successor provision)), two accurate
and complete original signed copies of Internal Revenue Service Form W-9 (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States backup withholding tax with respect to
payments to be made under this Agreement and under any Note. In addition, each
Lender agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to the Borrower and
the Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 5.04(b)(ii) Certificate, or Form W-9, as the case may
be, and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or such Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b). Notwithstanding anything to the
contrary contained in Section 5.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder for the account of any Lender to the extent that such Lender has not
provided to the Borrower Internal Revenue Service Forms or a Section 5.04(b)(ii)
Certificate, as the case may be, that establish a complete exemption from such
deduction or withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.04(a) to gross-up payments to be made to a Lender in respect of, or
otherwise indemnify, income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 5.04(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms do not establish a complete
exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 5.04
and except as set forth in Section 13.04(b), the Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts (other than United
States backup withholding tax) deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes that are effective
after the later of the Effective Date or the date on which such Lender became a
party to this Agreement, in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of such Taxes.

(c) If any Lender, in its sole discretion, determines that it has received or
been granted a refund or credit in respect of any Taxes paid as to which
indemnification has been paid

 

-71-



--------------------------------------------------------------------------------

by the Borrower pursuant to this Section 5.04, it shall promptly remit to the
Borrower such refund (including any interest received in respect thereof) or an
amount that the Lender shall, in its sole discretion, determine is equal to the
net benefit, after tax, that was obtained by the Lender in such year as a
consequence of such credit, net of all out-of-pocket costs and expenses of the
Lender; provided, however, that the Borrower agrees to promptly return any such
amount to such Lender in the event such Lender is required to repay such refund
or credit to the relevant taxing authority (plus interest at the rate applicable
to underpayments of tax). Nothing contained herein shall impose an obligation on
any Lender to apply for any such refund or credit or disclose its tax returns or
any other information regarding its taxes that it deems confidential. No Lender
shall be required to pay any amounts pursuant to this Section 5.04(c) at any
time that a Default or an Event of Default exists.

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, are subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

6.01. Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 13.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Initial Term Note and/or
Revolving Note executed by the Borrower and, if requested by the Swingline
Lender, the Swingline Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.

6.02. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the Chairman of the Board, the Chief
Executive Officer, the Chief Financial Officer, the President or any Vice
President of the Borrower, certifying on behalf of the Borrower that all of the
conditions in Sections 6.06 through 6.09, inclusive, and 7.01 have been
satisfied on such date.

6.03. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Hogan & Hartson L.L.P., Skadden Arps Slate
Meagher & Flom LLP and Moore & Van Allen PLLC, special counsel to the Credit
Parties, opinions addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibits E-1, E-2 and E-3 and such other matters incident
to the transactions contemplated herein as any Agent may reasonably request, and
(ii) from McGuireWoods LLP, U.S. telecommunications regulatory special counsel
to the Credit Parties, an opinion, in form and substance reasonably satisfactory
to the Agents, addressed to the Administrative Agent and each of the Lenders and
dated the Initial Borrowing Date containing an FCC opinion and PUC opinion in
each relevant state and covering such other matters incident to the transactions
contemplated herein as any Agent may reasonably request.

6.04. Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the Chief Financial Officer, the President or any
Vice President of such Credit Party, and attested to

 

-72-



--------------------------------------------------------------------------------

by the Secretary or any Assistant Secretary of such Credit Party, in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.

(b) On the Initial Borrowing Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Agents, and the Administrative Agent shall have received
all information and copies of all documents and papers, including records of
Company proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which any Agent reasonably may have
requested in connection therewith, such documents and papers where appropriate
to be certified by proper Company or Governmental Authorities.

6.05. Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Non-Compete Agreements; Collective Bargaining Agreements;
Tax Sharing Agreements; Existing Indebtedness Agreements. On or prior to the
Initial Borrowing Date, there shall have been delivered to the Administrative
Agent a true and correct schedule of the following documents, certified as such
by an Authorized Officer of the Borrower:

(i) all Plans (and for each Plan that is required to file an annual report on
Internal Revenue Service Form 5500-series, a copy of the most recent such report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information), and for each Plan that is a “single-employer plan”
as defined in Section 4001(a)(15) of ERISA, the most recently prepared actuarial
valuation therefor) and any other “employee benefit plans” as defined in
Section 3(3) of ERISA, and any other material agreements, plans or arrangements,
with or for the benefit of current or former employees of the Borrower or any of
its Subsidiaries or any ERISA Affiliate (provided that the foregoing shall apply
in the case of any multiemployer plan, as defined in 4001(a)(3) of ERISA, only
to the extent that any document described herein is in the possession of the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate or is
reasonably available thereto from the sponsor or trustee of any such plan)
(collectively, the “Employee Benefit Plans”);

(ii) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its Equity Interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its Equity Interests in each case which shall remain in effect
following the Initial Borrowing Date (collectively, the “Shareholders’
Agreements”);

(iii) all material agreements entered into with Affiliates of the Borrower with
respect to the management of the Borrower or any of its Subsidiaries which shall
remain in effect following the Initial Borrowing Date (collectively, the
“Management Agreements”);

 

-73-



--------------------------------------------------------------------------------

(iv) all material employment agreements entered into by the Borrower or any of
its Subsidiaries with respect to senior executives of the Borrower or any of its
Subsidiaries (collectively, the “Employment Agreements”);

(v) all non-compete agreements entered into by the Borrower or any of its
Subsidiaries which restrict the activities of the Borrower or any of its
Subsidiaries (collectively, the “Non-Compete Agreements”);

(vi) all collective bargaining agreements applying or relating to any employee
of the Borrower or any of any of its Subsidiaries (collectively, the “Collective
Bargaining Agreements”);

(vii) all tax sharing, tax allocation and other similar agreements entered into
by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

(viii) all agreements evidencing or relating to Indebtedness of the Borrower or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”);

all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Employment Agreements, Non-Compete Agreements, Collective Bargaining
Agreements, Tax Sharing Agreements and Existing Indebtedness Agreements shall be
in form and substance reasonably satisfactory to the Agents and shall be in full
force and effect on the Initial Borrowing Date.

6.06. Consummation of the Merger. On the Initial Borrowing Date, the Merger
shall have been consummated in accordance with the terms and conditions of the
Merger Agreement and all applicable laws and regulatory approvals. On the
Initial Borrowing Date, (x) the Administrative Agent shall have received true
and correct copies of the Merger Agreement in the form executed as of August 11,
2006 (together with the exhibits and schedules thereto and any amendments or
waivers thereof), certified as such by an Authorized Officer of the Borrower,
(y) any amendments or modifications to the Merger Agreement in the form executed
as of August 11, 2006 (together with any amendments or modifications to the
exhibits and schedules thereto to the extent finalized on or prior to such
date), or any waivers of the conditions or other provisions thereof, shall, if
adverse to the interests of the Lenders in any material respect, be in form and
substance reasonably satisfactory to the Agents and (z) the Merger Agreement
shall be in full force and effect.

6.07. Consummation of the Refinancing, the Preferred Stock Repurchase, etc. (a)
On the Initial Borrowing Date and concurrently with the incurrence of Term Loans
and the use of such Term Loans and cash on hand of not less than $50,000,000 to
finance the Refinancing and the Preferred Stock Repurchase on such date, (x) all
Indebtedness of PAETEC Parent, US LEC and their respective Subsidiaries under
the Existing Credit Agreements shall have been repaid in full, together with all
fees and other amounts owing thereon, all commitments under the Existing Credit
Agreements shall have been terminated and (except with respect to the Existing
Inside Letters of Credit as provided in Section 3.01(a)) all letters of credit
issued pursuant to the Existing Credit Agreements shall have been terminated,
all as set forth in

 

-74-



--------------------------------------------------------------------------------

the respective payoff letters from each of the respective agents for the
Existing Credit Agreements, which payoff letters shall be in form and substance
reasonably satisfactory to the Administrative Agent, and (y) all Indebtedness of
US LEC and its Subsidiaries under (or in respect of) the Existing 2009 Senior
Secured Notes shall have been redeemed, repurchased and/or otherwise discharged,
together with all fees and other amounts owing thereunder, and the Existing 2009
Senior Secured Notes Indenture shall have been satisfied and discharged, subject
to any express provision of the Existing 2009 Senior Secured Notes Indenture
that continues in accordance with the terms thereof, all as set forth in an
acknowledgment from the trustee under the Existing 2009 Senior Secured Notes
Indenture, which acknowledgment shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(b) On the Initial Borrowing Date and concurrently with the incurrence of Term
Loans on such date, all security interests in respect of, and Liens securing,
the Indebtedness to be Refinanced created pursuant to the security documentation
relating to the Indebtedness to be Refinanced shall have been terminated as a
result of the repayment in full or the redemption, repurchase or discharge of
the Indebtedness to be Refinanced and released, and the Administrative Agent
shall have received all such releases as may have been requested by any Agent,
which releases shall be in form and substance satisfactory to the Agents.
Without limiting the foregoing, there shall have been delivered to the
Administrative Agent (x) proper termination statements (Form UCC-3 or the
appropriate equivalent) for filing under the UCC or equivalent statute or
regulation of each jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent) was filed with respect
to PAETEC Parent, US LEC or any of their respective Subsidiaries in connection
with the security interests created with respect to the Indebtedness to be
Refinanced, (y) terminations or reassignments of any security interest in, or
Lien on, any patents, trademarks, copyrights, or similar interests of PAETEC
Parent, US LEC or any of their respective Subsidiaries on which filings have
been made to secure the Indebtedness to be Refinanced, and (z) terminations of
all mortgages, leasehold mortgages, assignments of leases, hypothecs and deeds
of trust created with respect to property of PAETEC Parent, US LEC or any of
their respective Subsidiaries, in each case, to secure the obligations under the
Indebtedness to be Refinanced, all of which shall be in form and substance
reasonably satisfactory to the Agents.

(c) On the Initial Borrowing Date and concurrently with the incurrence of the
Initial Term Loans and the use of such Initial Term Loans and cash on hand of
not less than $50,000,000 to finance the Refinancing and the Preferred Stock
Repurchase on such date, US LEC shall have repurchased all outstanding shares of
its Series A Mandatorily Redeemable Convertible Preferred Stock in accordance
with the terms thereof and paid all accrued and unpaid dividends with respect to
such shares of Series A Mandatorily Redeemable Convertible Preferred Stock for
an aggregate cash purchase price of approximately $271,301,887 and cancelled all
such shares (the “Preferred Stock Repurchase”).

(d) On the Initial Borrowing Date and immediately after giving effect to the
consummation of the Transaction, the Borrower and its Subsidiaries shall have no
outstanding Preferred Stock or Indebtedness, except for (i) Indebtedness
pursuant to or in respect of the Credit Documents, (ii) Indebtedness pursuant to
or in respect of the Existing Outside Letters of Credit and (iii) certain other
indebtedness existing on the Initial Borrowing Date as listed on Schedule III in
an aggregate outstanding principal amount not to exceed (exclusive of

 

-75-



--------------------------------------------------------------------------------

Intercompany Debt and the existing interest rate swap agreements described on
Schedule III) $6,871,649 (with the Indebtedness described in this sub-clause
(iii) being herein called the “Existing Indebtedness”). On and as of the Initial
Borrowing Date, all of the Existing Indebtedness shall remain outstanding after
giving effect to the Transaction without any breach, required repayment,
required offer to purchase, default, event of default or termination rights
existing thereunder or arising as a result of the Transaction.

(e) The Borrower and its Subsidiaries shall have cash on hand of not less than
$50,000,000, all of which shall have been applied to finance the Refinancing and
the Preferred Stock Repurchase and pay fees and expenses incurred in connection
with the Transaction concurrently with (or prior to) the use of the proceeds of
the Initial Term Loans for such purposes.

(f) The Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it, that the matters set forth in this
Section 6.07 have been satisfied on the Initial Borrowing Date.

6.08. Adverse Change; Approvals. (a) Since December 31, 2005, there shall not
have been any change, event, violation, inaccuracy, circumstance or effect (any
such item, an “Effect”) that, individually or when taken together with all other
Effects that have occurred prior to the date hereof, is or is reasonably
expected (i) to be materially adverse to the business, assets (including
intangible assets), liabilities, capitalization, condition (financial or
otherwise) or results of operations of US LEC and its Subsidiaries, taken as a
whole, or PAETEC Parent and its Subsidiaries, taken as a whole; provided,
however, that, in no event shall any of the following, alone or in combination,
be deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, a Merger Agreement Material
Adverse Effect on US LEC and its Subsidiaries, taken as a whole, or PAETEC
Parent and its Subsidiaries, taken as a whole: (A) events or circumstances
generally affecting the segments of the telecommunications industry in which US
LEC and US LEC’s Subsidiaries and PAETEC Parent and PAETEC Parent’s Subsidiaries
operate, and which do not have a materially disproportionate effect on US LEC
and US LEC’s Subsidiaries or PAETEC Parent and PAETEC Parent’s Subsidiaries, as
the case may be, (B) U.S. or global political or economic conditions, or (C) the
execution, delivery, announcement or performance of the Merger Agreement or the
Credit Documents or the consummation of any transaction contemplated thereby or
hereby; or (ii) to impair in any material respect the ability of the Borrower,
US LEC or PAETEC Parent to perform its obligations under the Merger Agreement or
the ability of the Borrower, US LEC or PAETEC Parent to perform its material
obligations under the Credit Documents or prevent or materially delay the
consummation by such party of any of the transactions contemplated thereby or
hereby (each of preceding sub-clauses (i) and (ii), a “Merger Agreement Material
Adverse Effect”).

(b) On or prior to the Initial Borrowing Date, all material governmental
(domestic (federal, state and local) and foreign) and material third party
approvals and/or consents necessary in connection with the Credit Documents
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any materially adverse
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of the Credit

 

-76-



--------------------------------------------------------------------------------

Documents. On the Initial Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon the Credit Documents.

6.09. Litigation. On the Initial Borrowing Date, there shall be no material
litigation pending or threatened in writing with respect to any Credit Document.

6.10. Subsidiaries Guaranty. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit G (as amended, modified or supplemented from
time to time, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall
be in full force and effect.

6.11. Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit H (as amended, modified, restated and/or supplemented from time to time,
the “Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, all certificates and instruments, if any, representing the
Pledge Agreement Collateral referred to therein and then owned by such Credit
Party, (x) endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Pledge Agreement have been
taken and the Pledge Agreement shall be in full force and effect.

6.12. Security Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Security Agreement in the form
of Exhibit I (as amended, modified, restated and/or supplemented from time to
time, the “Security Agreement”) covering all of such Credit Party’s Security
Agreement Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent (including UCC-1
fixture filings)) for filing under the UCC or other appropriate filing offices
of each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Security Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the appropriate filing offices of the jurisdictions referred to in
clause (i) above and in such other jurisdictions in which Collateral
constituting fixtures is located on the Initial Borrowing Date, together with
copies of such other financing statements that name the Borrower or any of its
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3) or
such other termination statements as shall be required by local law fully
authorized for filing);

 

-77-



--------------------------------------------------------------------------------

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect the security interests
intended to be created by the Security Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken, and the
Security Agreement shall be in full force and effect.

6.13. Public Debt Ratings. The Borrower shall have obtained debt ratings (of any
level) from S&P and Moody’s in respect of each Tranche of Loans existing on the
Initial Borrowing Date, which ratings shall be in effect on the Initial
Borrowing Date.

6.14. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 8.05(a) and
(d), which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Agents.

6.15. Solvency Certificate; Insurance Certificates, etc. On the Initial
Borrowing Date, the Administrative Agent shall have received:

(i) a solvency certificate from the Chief Financial Officer of the Borrower in
the form of Exhibit J; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Agents and naming the Collateral
Agent as an additional insured and/or as loss payee, and, unless otherwise
agreed by the Collateral Agent, stating that each insurer in respect of the
insurance evidenced thereby shall not cancel such insurance policy without at
least 30 days’ prior written notice by such insurer to the Collateral Agent.

6.16. Maximum Consolidated Indebtedness. The Administrative Agent shall have
received a certificate from the Chief Financial Officer of the Borrower
demonstrating (including calculations in reasonable detail therefor) that
Consolidated Indebtedness (determined on a Pro Forma Basis after giving effect
to the Transaction) does not exceed 4.60 multiplied by Consolidated EBITDA for
the twelve month period ended December 31, 2006, which calculation shall be
based upon unaudited financial statements (unless audited financial statements
prepared in accordance with Section 9.01(b) have been completed and are
available for such calculation) and, for the avoidance of doubt, Consolidated
EBITDA shall include the Synergy Cost Savings add-back referred to in clause
(A)(vi) in the definition of “Consolidated EBITDA”.

6.17. Fees. On the Initial Borrowing Date, the Borrower shall have paid to each
Agent (and its relevant affiliates) and each Lender all costs, fees and expenses
(including,

 

-78-



--------------------------------------------------------------------------------

without limitation, legal fees and expenses) and other compensation contemplated
hereby payable to such Agent (or its relevant affiliate) or such Lender to the
extent then due.

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(y) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Merger
Agreement Material Adverse Effect, each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date of such fact, condition or event shall be deemed not to be aware of any
such fact, condition or event on the Initial Borrowing Date. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Initial Borrowing Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Initial Borrowing Date
shall not release the Borrower from any liability for failure to satisfy one or
more of the applicable conditions contained in this Section 6).

SECTION 7. Conditions Precedent to All Credit Events.

The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date and on each Incremental Term Loan Borrowing Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Initial Borrowing Date), are subject, at the time of
each such Credit Event (except (x) Mandatory Borrowings, which shall be made as
provided in Section 2.01(e) and (y) as hereinafter indicated), to the
satisfaction of the following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

-79-



--------------------------------------------------------------------------------

7.03. Incremental Term Loans. Prior to the incurrence of any Incremental Term
Loans of a given Tranche, the Borrower shall have satisfied all of the
applicable conditions set forth in Section 2.14 and in the relevant Incremental
Term Loan Commitment Agreement.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 6 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Section 6 and in
this Section 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

8.01. Company Status. Each of the Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

8.02. Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

-80-



--------------------------------------------------------------------------------

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene or violate any material
provision of any applicable material law, statute, rule or regulation or any
material order, writ, injunction or decree of any court or Governmental
Authority, (ii) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any material portion of
the property or assets of any Credit Party or any of its Subsidiaries pursuant
to the terms of any material indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any of its property or assets is bound or to which it
may be subject (including, without limitation, on and after the execution and
delivery thereof, any Permitted Subordinated Debt Document), or (iii) will
contravene or violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries.

8.04. Approvals. (a) No material order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for (x) those that have otherwise been obtained or made on or prior to
the Initial Borrowing Date and which remain in full force and effect on the
Initial Borrowing Date and (y) UCC or other lien filings which are necessary to
perfect the security interests created under the Security Documents, which
filings will be made within ten days following the Initial Borrowing Date), or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any such Document.

(b) Each of the Borrower and each of its Subsidiaries holds all material
Governmental Approvals and all material approvals of any Governmental Authority
having jurisdiction over the Borrower or any such Subsidiary, as applicable,
which Governmental Approvals and approvals are necessary or required for the
construction and operation of the Systems. Such Governmental Approvals and other
approvals for each System as of the Initial Borrowing Date are correctly listed
on Schedule V and constitute the only Governmental Approvals and other material
approvals of any Governmental Authority required in connection with the Systems
as are presently operating. All material Governmental Approvals of the Borrower
and each of its Subsidiaries are in full force and effect, are duly issued in
the name of, or validly assigned to, the Borrower or such Subsidiary, and the
Borrower or such Subsidiary has the power and authority to operate thereunder.

8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i) (I) The audited consolidated balance sheet of each of PAETEC
Parent and US LEC at December 31, 2005 and December 31, 2004 and the related
consolidated statements of income and cash flows and changes in stockholders’
equity of each of PAETEC Parent and US LEC for their respective fiscal years
ended on such dates (as well as for the fiscal year ended December 31, 2003), in
each case furnished to the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial position of each of PAETEC
Parent and

 

-81-



--------------------------------------------------------------------------------

US LEC, respectively, at the date of such financial statements and the results
of their respective operations for the respective periods covered thereby and
(II) the unaudited consolidated balance sheet of each of PAETEC Parent and US
LEC at June 30, 2006 and at September 30, 2006 and the related consolidated
statements of income and cash flows of each of PAETEC Parent and US LEC for the
six-month and ninth-month periods ended on such dates, in each case furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated financial condition of each of PAETEC Parent and US LEC,
respectively, at the date of such financial statements and the results of their
respective operations for the periods covered thereby, subject to normal
year-end audit adjustments and the absence of footnotes. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to such financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.

(ii) The pro forma consolidated financial statements of the Borrower and its
Subsidiaries as of September 30, 2006 (after giving effect to the Transaction
and the financing therefor), a copy of which has been furnished to the Lenders
prior to the Effective Date, present a good faith estimate based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof and
as of the Initial Borrowing Date, of both the pro forma consolidated financial
position of the Borrower and its Subsidiaries as of such date and the pro forma
consolidated results of operations of the Borrower and its Subsidiaries for the
period covered thereby.

(b) On and as of the date of each Credit Event, and after giving effect to all
Indebtedness (including the Loans) being incurred or assumed and Liens created
by the Credit Parties in connection therewith on such date, (i) the sum of the
assets, at a fair valuation, of each of the Borrower (on a stand-alone basis)
and of each Credit Party and its Subsidiaries (taken as a whole) will exceed its
or their respective debts, (ii) each of the Borrower (on a stand-alone basis)
and each Credit Party and its Subsidiaries (taken as a whole) has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iii) each of the Borrower (on a stand-alone
basis) and each Credit Party and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its or their respective businesses. For
purposes of this Section 8.05(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

(c) Except as fully disclosed in the financial statements referred to in
Section 8.05(a), and except for the Indebtedness incurred under the Credit
Documents, there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Borrower or

 

-82-



--------------------------------------------------------------------------------

any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, shall have caused a Material Adverse Effect. As of the Initial
Borrowing Date, the Borrower knows of no basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not fully disclosed in the financial statements referred to in
Section 8.05(a) or referred to in the immediately preceding sentence which,
either individually or in the aggregate, shall have caused a Material Adverse
Effect.

(d) The Projections have been prepared in good faith and are based on
assumptions believed to be reasonable at the time of preparation thereof and as
of the Initial Borrowing Date, and there are no statements or conclusions in the
Projections which are based upon or include information known to the Borrower or
any of its Subsidiaries at the time of preparation thereof or as of the Initial
Borrowing Date to be misleading in any material respect or which fail to take
into account material information known to the Borrower or any of its
Subsidiaries regarding the matters reported therein, it being understood that
the actual results during the period or periods covered by the Projections may
differ from the projected results and such differences may be material.

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to December 31,
2005), since December 31, 2005, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.

8.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing (i) with respect to any
Document or (ii) that have had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

8.07. True and Complete Disclosure. The factual information contained in the
Confidential Information Memorandum was true and accurate in all material
respects as of the date thereof and not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such date in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 8.07, such factual information shall not include the Projections or
any pro forma financial information contained in the Confidential Information
Memorandum.

8.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial Term
Loans will be used by the Borrower to finance, in part, the Refinancing and the
Preferred Stock Repurchase and to pay the fees and expenses incurred in
connection with the Transaction.

(b) The proceeds of all Incremental Term Loans shall be utilized for the working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries.

(c) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital, capital expenditures and other general corporate purposes
of the

 

-83-



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, provided that no proceeds from Revolving Loans or
Swingline Loans may be used for the purposes described in Section 8.08(a).

(d) Except for proceeds of the Initial Term Loans that are used to effect the
Preferred Stock Repurchase, no part of any Credit Event (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan nor the use of the proceeds thereof nor the occurrence of any other
Credit Event will violate or be inconsistent with the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System. The fair
market value of all Margin Stock owned by the Borrower and its Subsidiaries
(excluding Capital Stock of the Borrower held in treasury) does not exceed
$4,000,000. At the time of each Credit Event, not more than 25% of the value of
the assets of the Borrower and its Subsidiaries taken as a whole (including all
Capital Stock of the Borrower held in treasury) will constitute Margin Stock.

8.09. Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Federal and other material tax returns, statements, forms
and reports for taxes (the “Returns”) required to be filed by, or with respect
to the income, properties or operations of, the Borrower and/or any of its
Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries, as applicable, for the
periods covered thereby. Each of the Borrower and each of its Subsidiaries has
paid all taxes and assessments payable by it which have become due, other than
those that are immaterial and those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of the Borrower, threatened by any authority regarding any taxes
relating to the Borrower or any of its Subsidiaries. As of the Initial Borrowing
Date, neither the Borrower nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Borrower or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.

8.10. Compliance with ERISA. Schedule VI sets forth each Plan as of the Initial
Borrowing Date; each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a determination letter (or there is pending a submission
seeking a determination letter) from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code or is
maintained pursuant to a prototype plan document which is the subject of a
favorable opinion letter from the Internal Revenue Service to the sponsor of the
prototype plan document; no Reportable Event has occurred; no Plan which is a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA) is insolvent or
in reorganization; no Plan has an Unfunded Current Liability which, when added
to the aggregate amount of Unfunded Current Liabilities with respect to all
other Plans, exceeds $4,000,000; no Plan which is subject to Section 412 of the
Code or Section 302 of ERISA has an

 

-84-



--------------------------------------------------------------------------------

accumulated funding deficiency, within the meaning of such sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; all contributions
required to be made with respect to a Plan have been timely made; neither the
Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate has incurred
any material liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29),
4971 or 4975 of the Code or expects to incur any such material liability under
any of the foregoing sections with respect to any Plan; no condition exists
which presents a material risk to the Borrower or any Subsidiary of the Borrower
or any ERISA Affiliate of incurring a material liability to or on account of a
Plan pursuant to the foregoing provisions of ERISA and the Code; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA; no action, suit, proceeding, hearing,
government audit or investigation with respect to the administration, operation
or the investment of assets of any Plan (other than routine claims for benefits
and other immaterial matters) is pending, expected or threatened; using
actuarial assumptions and computation methods consistent with Part 1 of subtitle
E of Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $4,000,000; each group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in material compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; each group health plan (as defined in 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
the Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in material compliance with the provisions of the Health
Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder; no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists or
is likely to arise on account of any Plan; and the Borrower and its Subsidiaries
may cease contributions to or terminate any employee benefit plan (within the
meaning of Section 3(3) of ERISA) maintained by any of them without incurring
any material liability.

8.11. Security Documents. (a) The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or within 10 days following the Initial Borrowing Date will
have) a fully perfected security interest in all right, title and interest in
all of the Security Agreement Collateral described therein, subject to no other
Liens other than Permitted Liens. The recordation of (x) the Grant of Security
Interest in U.S. Patents and (y) the Grant of Security Interest in U.S.
Trademarks in the respective form attached to the Security Agreement, in each
case in the United States Patent and Trademark Office, together with filings on
Form UCC-1 made pursuant to the Security Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States trademarks and patents covered by

 

-85-



--------------------------------------------------------------------------------

the Security Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Security Agreement with the United
States Copyright Office, together with filings on Form UCC-1 made pursuant to
the Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States copyrights
covered by the Security Agreement.

(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person other than non-consensual Permitted Liens. No filings or recordings are
required in order to perfect (or maintain the perfection or priority of) the
security interests created in the Pledge Agreement Collateral under the Pledge
Agreement other than with respect to that portion of the Pledge Agreement
Collateral constituting a “general intangible” under the UCC.

(c) After the execution, delivery and recordation thereof in the appropriate
filing office, each Mortgage creates, as security for the obligations purported
to be secured thereby, a valid and enforceable perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto which may be superior and other Permitted Liens related thereto)
and subject to no other Liens (other than the Permitted Liens related thereto).

8.12. Properties. All Real Property owned or leased by the Borrower or any of
its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is set forth in Schedule IV. Each of the Borrower and each of
its Subsidiaries has good and indefeasible title to all material properties (and
to all buildings, fixtures and improvements located on any material Real
Property) owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens. Each of the Borrower and each of
its Subsidiaries has a valid and indefeasible leasehold interest in the material
properties leased by it free and clear of all Liens other than Permitted Liens.

8.13. Capitalization. On the Initial Borrowing Date, the authorized Capital
Stock of the Borrower consists of (i) 300,000,000 shares of Common Stock, par
value $0.01 per share (such authorized shares of Common Stock, together with any
subsequently authorized shares of Common Stock of the Borrower, the “Borrower
Common Stock”), and (ii) 20,000,000 shares of preferred stock, par value $0.01
per share, of which no shares are issued and outstanding. All outstanding shares
of Capital Stock of the Borrower have been duly and validly issued, are fully
paid and non-assessable and have been issued free of preemptive rights. On the
Initial Borrowing Date, the Borrower does not have outstanding any securities
convertible into or exchangeable for its Capital Stock or outstanding any rights
to subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its Capital Stock

 

-86-



--------------------------------------------------------------------------------

or any stock appreciation or similar rights, except for (i) options, restricted
stock units, warrants and other rights outstanding on the Initial Borrowing
Date, or which may be issued from time to time after the Initial Borrowing Date,
in each case to purchase, or which represent or are or will be convertible into
or exchangeable for, Borrower Common Stock, or claims or commitments (including,
without limitation, commitments with respect to the registration of Borrower
Common Stock under the Securities Act) relating to Borrower Common Stock and
(ii) obligations of the Borrower under the Merger Agreement to deliver and pay
the Merger Consideration (as such term is defined under the Merger Agreement).

8.14. Subsidiaries. On and as of the Initial Borrowing Date, (x) the Borrower
has no Subsidiaries other than those Subsidiaries listed on Schedule VII and
(y) each such Subsidiary of the Borrower is a Wholly-Owned Domestic Subsidiary.
Schedule VII sets forth, as of the Initial Borrowing Date, the percentage
ownership (direct and indirect) of the Borrower in each class of Capital Stock
of each of its Subsidiaries and also identifies the direct owner thereof. All
outstanding shares of Capital Stock of each Subsidiary of the Borrower have been
duly and validly issued, are fully paid and non-assessable and have been issued
free of preemptive rights. Except to the extent permitted by Section 10.11, no
Subsidiary of the Borrower has outstanding any securities convertible into or
exchangeable for its Capital Stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Capital Stock or any
stock appreciation or similar rights.

8.15. Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.16. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.17. Subordination. After the execution and delivery thereof, each Permitted
Subordinated Debt Document is enforceable against the Borrower, the applicable
Subsidiary Guarantors (if any) and the holders of the Permitted Subordinated
Debt evidenced thereby, except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), and all
Obligations hereunder and under the other Credit Documents are within the
definition of “Senior Debt” (or any relevant similar term) included in the
subordination provisions of such Permitted Subordinated Debt Documents.

8.18. Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge

 

-87-



--------------------------------------------------------------------------------

of the Borrower, threatened Environmental Claims against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the Borrower or any of its Subsidiaries of any
Real Property formerly owned, leased or operated by the Borrower or any of its
Subsidiaries but no longer owned, leased or operated by the Borrower or any of
its Subsidiaries). There are no facts, circumstances, conditions or occurrences
with respect to the business or operations of the Borrower or any of its
Subsidiaries, or any Real Property currently owned, leased or operated by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any
Real Property formerly owned, leased or operated by the Borrower or any of its
Subsidiaries but no longer owned, leased or operated by the Borrower or any of
its Subsidiaries and any property adjoining or adjacent to any such Real
Property that could be reasonably expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries or
(ii) to cause any Real Property owned, leased or operated by the Borrower or any
of its Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Borrower or any of its
Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above in this Section 8.18 could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.19. Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries and (v) no
wage and hour department investigation has been made of the Borrower or any of
its Subsidiaries, except (with respect to any matter specified in clauses (i) –
(v) above, either

 

-88-



--------------------------------------------------------------------------------

individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

8.20. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all patents, trademarks, domain names,
service marks, trade names, copyrights, licenses, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) necessary for the present conduct of its business, without any known
conflict with the rights of any third Person which, or the failure to own or
have rights to use which, as the case may be, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.21. Indebtedness. Schedule III sets forth a list of all Indebtedness
(including Contingent Obligations) of the Borrower and its Subsidiaries existing
as of the Initial Borrowing Date and which is to remain outstanding after giving
effect to the Transaction (excluding the Loans, the Letters of Credit and the
Existing Outside Letters of Credit), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt.

8.22. Insurance. Schedule VIII sets forth a list of all insurance maintained by
the Borrower and its Subsidiaries as of the Initial Borrowing Date, with the
amounts insured set forth therein.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case together with interest thereon),
Fees and all other Obligations (other than indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

9.01. Information Covenants. The Borrower will furnish to the Administrative
Agent the following information (who in turn will promptly forward such
information to each Lender):

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the
Borrower, beginning with the quarterly accounting period ending March 31, 2007,
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and stockholders’ equity and statements of cash flows of
the Borrower and its Subsidiaries for such quarterly accounting period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
accounting period, in each case setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by the Chief Financial Officer of the Borrower that they
fairly present in all material respects in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes,

 

-89-



--------------------------------------------------------------------------------

and (ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. Subject to the
immediately succeeding sentence, the Borrower may comply with this
Section 9.01(a) by furnishing the Administrative Agent, in lieu of the foregoing
financial statements and management’s discussion and analysis, a copy of the
Borrower’s Quarterly Report on Form 10-Q for the applicable quarterly accounting
period as filed by the Borrower with the SEC. If the Borrower has designated any
Unrestricted Subsidiaries hereunder, then the quarterly financial information
required by this Section 9.01(a) shall include a reasonably detailed
presentation, either on the face of the financial statements, in the footnotes
thereto or in a supplemental report thereto, and in management’s discussion and
analysis of operational and financial developments or in a supplemental report
thereto, of the financial condition and results of operations of the Borrower
and its Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Borrower.

(b) Annual Financial Statements. On or before April 17, 2007, with respect to
the fiscal year of the Borrower ended December 31, 2006, and within 90 days
after the close of each fiscal year of the Borrower ending on or after
December 31, 2007, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries (and, in respect of the fiscal year ended December 31, 2006, of
each of PAETEC Parent and its Subsidiaries, on the one hand, and US LEC and its
Subsidiaries, on the other hand) as at the end of such fiscal year and the
related consolidated statements of income and stockholders’ equity and
statements of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year and certified by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Borrower and its Subsidiaries (or of each of PAETEC
Parent and its Subsidiaries and US LEC and its Subsidiaries, as applicable),
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or an Event
of Default relating to financial or accounting matters which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or an
Event of Default has occurred and is continuing, a statement as to the nature
thereof, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year. Subject to the
immediately succeeding sentence, the Borrower may comply with this
Section 9.01(b) by furnishing the Administrative Agent, in lieu of the foregoing
financial statements and management’s discussion and analysis, a copy of the
Annual Report on Form 10-K of the Borrower and/or US LEC, as the case may be,
for the applicable fiscal year as filed by the Borrower or US LEC, as
applicable, with the SEC. If the Borrower has designated any Unrestricted
Subsidiaries hereunder, then the annual financial information required by this
Section 9.01(b) shall include a reasonably detailed presentation, either on the
face of the financial statements, in the footnotes thereto or in a supplemental
report thereto, and in management’s discussion and analysis of operational and
financial developments or in a supplemental report thereto, of the financial
condition and results of operations of the Borrower and its Subsidiaries
separate from the financial condition and results of operations of the
Unrestricted Subsidiaries of the Borrower.

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of the portion of any “management letter”
received from its certified public accountants that identifies a Material
Weakness and management’s response thereto.

 

-90-



--------------------------------------------------------------------------------

(d) Budgets. No later than 45 days following the first day of each fiscal year
of the Borrower (commencing with the fiscal year of the Borrower beginning on
January 1, 2008), a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, cash flows and balance sheets
for the Borrower and its Subsidiaries on a consolidated basis) for each of the
four fiscal quarters of such fiscal year prepared in detail and setting forth,
with appropriate discussion, the principal assumptions upon which such budget is
based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b) (commencing with the
quarterly accounting period ending March 31, 2007), a compliance certificate
from the Chief Financial Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying on behalf of the
Borrower that, to such officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Sections 5.02(d), 5.02(f), 10.01(x),
10.01(xii), 10.01(xix), 10.01(xx), 10.01(xxvi), 10.02(iv), 10.02(viii)(B),
10.03(ii), 10.03(v), 10.03(xii), 10.03(xiii), 10.03(xiv), 10.04(iv), 10.04(vii),
10.04(ix), 10.04(xiii), 10.04(xvi), 10.05(v), 10.05(viii)(III), 10.05(xviii),
10.05(xix), 10.07 and 10.08 at the end of the applicable quarterly accounting
period or fiscal year, as the case may be (although the compliance certificate
delivered in respect of the Borrower’s fiscal quarter ending March 31, 2007 may
omit compliance with Section 10.07), (ii) if delivered with the financial
statements required by Section 9.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) (x) Excess
Cash Flow for the respective Excess Cash Payment Period and (y) the Cumulative
Retained Excess Cash Flow Amount at the end of such fiscal year, and
(iii) certify that there have been no changes to Annexes C through F and Annexes
I through K of the Security Agreement, and Annexes A through F of the Pledge
Agreement, in each case since the Initial Borrowing Date or, if later, since the
date of the most recent certificate delivered pursuant to this Section 9.01(e),
or if there have been any such changes, a list in reasonable detail of such
changes (but, in each case with respect to this clause (iii), only to the extent
that such changes are required to be reported to the Collateral Agent pursuant
to the terms of such Security Documents) and whether the Borrower and the other
Credit Parties have otherwise taken all actions required to be taken by them
pursuant to such Security Documents in connections with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any senior or executive officer of
the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, (ii) any litigation or governmental investigation or proceeding pending
against the Borrower or any of its Subsidiaries (x) which, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect or (y) with respect to any Document and (iii) any other
event, change or circumstance that has had, or could reasonably be expected to
have a Material Adverse Effect, including, without limitation, any material
notice, letter or other correspondence of any kind from the FCC or the PUC
relating to the Governmental Approvals or any System and any default under any
other material license, agreement or contract to which the Borrower or any of
its Subsidiaries is or may become a party.

 

-91-



--------------------------------------------------------------------------------

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of any Qualified
Preferred Stock, any Permitted Subordinated Debt or any other material
Indebtedness of the Borrower or any of its Subsidiaries pursuant to the terms of
the documentation governing the same.

(h) Environmental Matters. Promptly after any senior or executive officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of one or
more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency, provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify the Borrower or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify the Borrower or any of its Subsidiaries of potential liability
under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the

 

-92-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request, including any “management letter”
received from the Borrower’s certified public accountants and management’s
response thereto.

9.02. Books, Records and Inspections; Annual Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, during normal business
hours and under guidance of officers of the Borrower or such Subsidiary, any of
the properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request.

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Borrower occurring on or prior to the 120th day after the close of each
fiscal year of the Borrower ending on or after December 31, 2007, the Borrower
will, at the request of the Administrative Agent, hold a meeting with all of the
Lenders (which may be by way of teleconference) at which meeting will be
reviewed the financial results of the Borrower and its Subsidiaries for the
previous fiscal year and the budgets presented for the current fiscal year of
the Borrower.

9.03. Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
the Borrower and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty events, in each
case consistent with prudent industry practices and sound business judgment and
with respect to the maintenance of machinery and equipment, in compliance, in
all material respects, with applicable government regulations, manufacturers’
warranty requests and any licensing requirements, (ii) maintain with financially
sound and reputable insurance companies insurance on all such property
(including its Telecommunications Equipment) and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried. In
addition to the requirements of the immediately preceding sentence, the Borrower
will at all times cause insurance of the types described in Schedule VIII to be
maintained (with the same scope of coverage as that described in Schedule VIII)
at levels which are consistent with their practices immediately before the
Initial Borrowing Date. Such insurance shall include physical damage insurance
on all real and personal property (whether now owned or hereafter acquired) on
an all risk basis and business interruption insurance. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

 

-93-



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance
(i) shall be endorsed to the Collateral Agent’s satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee (in respect of property insurance) and/or additional insured
(in respect of all insurance), (ii) shall state that such insurance policies
shall not be canceled without at least 30 days’ prior written notice thereof by
the respective insurer to the Collateral Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Collateral Agent and the other Secured Creditors, and (iv) shall
be deposited with the Collateral Agent.

(c) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, or if the Borrower or any of its
Subsidiaries shall fail to endorse and deposit all policies or certificates with
respect thereto, the Administrative Agent shall have the right (but shall be
under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all costs and expenses of procuring such
insurance.

9.04. Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchise,
licenses, permits, copyrights, trademarks and patents and its Governmental
Approvals; provided, however, that nothing in this Section 9.04 shall
(i) prevent sales of assets and other transactions by the Borrower or any of its
Subsidiaries in accordance with Section 10.02 or (ii) require the Borrower or
any of its Subsidiaries to preserve or keep in full force and effect any right,
franchises, license, permit, copyright, trademark, patent or Governmental
Approval if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation or continued effectiveness thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower or such Subsidiary.

9.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except to the extent that noncompliances
therewith could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except to the extent that noncompliances therewith could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property free and clear of any Liens imposed pursuant to
such Environmental Laws.

 

-94-



--------------------------------------------------------------------------------

Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of, Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.

(b)(i) After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 9.01(h), (ii) at any time that the Borrower or
any of its Subsidiaries are not in compliance with Section 9.06(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 11, the Borrower will (in
each case) provide, at the sole expense of the Borrower and at the request of
the Administrative Agent, an environmental site assessment report concerning any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials, the existence of a “recognized environmental condition” as that term
is defined by the then-applicable version of ASTM 1527-E, and the potential cost
of any removal or remedial action in connection with such recognized
environmental condition on such Real Property. If the Borrower fails to provide
such report within 30 days after such request was made, the Administrative Agent
may order such report, the cost of which shall be borne by the Borrower, and the
Borrower shall grant and hereby grants to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants and its rights as
tenant, as the case may be, to undertake such an assessment at any reasonable
time upon reasonable notice to the Borrower, all at the sole expense of the
Borrower.

9.07. ERISA. As soon as possible and, in any event, within 10 days after the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Lenders a certificate of the Chief Financial Officer of
the Borrower setting forth the full details as to such occurrence and the
action, if any, that the Borrower, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Borrower, such Subsidiary, the Plan administrator or
such ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan participant and any notices received by the Borrower, such Subsidiary or
ERISA Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the Lenders a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an

 

-95-



--------------------------------------------------------------------------------

application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan; that any contribution required to be made with
respect to a Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds the aggregate amount of such Unfunded Current Liabilities that
existed on the Initial Borrowing Date by $4,000,000; that proceedings may be or
have been instituted to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate will or
may incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Borrower or any Subsidiary of the
Borrower may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any Plan. The Borrower will deliver to each of the
Lenders copies of any records, documents or other information that must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA. The Borrower will also deliver to each of the Lenders a complete copy of
the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence of this Section 9.07, upon the occurrence of any
event specified therein, copies of annual reports and any records, documents or
other information required to be furnished to the PBGC or any other Governmental
Authority, and any material notices received by the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate with respect to any Plan, shall be delivered
to the Lenders no later than 10 days after the date any such annual report has
been filed with the Internal Revenue Service or such records, documents and/or
information have been furnished to the PBGC or any other Governmental Authority
or such notice has been received by the Borrower, the Subsidiary or the ERISA
Affiliate, as applicable.

9.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) its and
each of its Subsidiaries’ fiscal years to end on December 31 of each calendar
year and (ii) its and each of its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each calendar year; provided
that the Borrower may permit any Subsidiary acquired pursuant to a Permitted
Acquisition to maintain the accounting periods of such Subsidiary in effect for
such Subsidiary immediately before the consummation of such Permitted
Acquisition for a reasonable period thereafter.

9.09. Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform in all material respects all of its material
obligations under the terms of

 

-96-



--------------------------------------------------------------------------------

each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other material agreement, contract or instrument by which it is bound.

9.10. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.01(i), provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is immaterial or which is being contested in good faith and by
proper proceedings if the Borrower or such Subsidiary has maintained adequate
reserves with respect thereto in accordance with GAAP.

9.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Additional Security; Further Assurances; etc. (a) The Borrower will, and
will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and fee-owned Real Property of the Borrower and the other Credit Parties as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Collateral Agent and, following delivery of assets
to the Collateral Agent and the filing and/or recordation of the necessary UCC-1
financing statements, documents with the United States Patent and Trademark
Office and the United States Copyright Office (with respect to intellectual
property rights, to the extent that such perfection and priority may be achieved
by filings made in the United States Patent and Trademark Office and the United
States Copyright Office or otherwise deemed advisable by the Administrative
Agent), and/or mortgages in the appropriate jurisdiction, shall constitute valid
and enforceable perfected security interests, hypothecations and Mortgages
superior to and prior to the rights of all third Persons (except that the
security interest and mortgage lien created in such Real Property may be subject
to Permitted Encumbrances which may be superior) and enforceable against third
parties and subject to no other Liens except for Permitted Liens or, in the case
of Real Property, the Permitted Encumbrances related thereto. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full.

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys on Mortgaged Properties, reports,
landlord waivers, control agreements and other assurances or instruments and
take such further steps relating to the Collateral covered by any of

 

-97-



--------------------------------------------------------------------------------

the Security Documents as the Collateral Agent may reasonably require
(including, without limitation, amending and/or causing amendments to the Credit
Documents relating to Collateral matters, as the Administrative Agent shall
reasonably request). Furthermore, the Borrower will, and will cause the other
Credit Parties to, deliver to the Collateral Agent such opinions of counsel,
title insurance on Mortgaged Properties and other related documents as may be
reasonably requested by the Administrative Agent to assure itself that this
Section 9.12 has been complied with.

(c) If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of the Borrower and the
other Credit Parties constituting Collateral, the Borrower will, at its own
expense, provide to the Collateral Agent appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, and which
shall otherwise be in form and substance reasonably satisfactory to the
Collateral Agent.

(d) At the request of the Collateral Agent or the Required Lenders, the Borrower
will, or will cause the relevant Subsidiary of the Borrower to, deliver to the
Collateral Agent (i) collateral assignments of all material third party
agreements relating to each System, consented to by the applicable third parties
thereto, (ii) evidence that all necessary Governmental Approvals for each System
have been obtained and (iii) with respect to each real estate and material
equipment lease and each mortgage relating to each System (x) the right from the
applicable lessors and mortgagees to cure all payment defaults under such leases
and mortgages by making payments directly to the applicable lessors and
mortgagees and (y) in the case of a leased facility, landlord waivers and
consents or such other documentation as the Collateral Agent may require.

(e) The Borrower agrees that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent, the Collateral Agent or, as applicable, the Required Lenders (as such
date may be extended by the Administrative Agent in its sole discretion),
provided that, except with respect to the actions set forth in clause (ii) of
Section 9.12(d), in no event will the Borrower or any of its Subsidiaries be
required to take any action, other than using its commercially reasonable
efforts, to obtain consents from third parties with respect to its compliance
with this Section 9.12 (it being understood and agreed that such commercially
reasonable efforts shall not include the payment of any amounts to third-parties
other than the payment of reasonable fees and disbursements of counsel to such
third-parties in connection therewith).

9.13. Ownership of Subsidiaries; etc. Except as otherwise permitted by this
Agreement, the Borrower will, and will cause each of its Subsidiaries to, own
100% of the Equity Interests of each of their Subsidiaries (other than
directors’ qualifying shares or investments by foreign nationals to the extent
required by applicable law).

9.14. Interest Rate Protection. No later than 90 days following the Initial
Borrowing Date, the Borrower will enter into (and thereafter maintain) Interest
Rate Protection Agreements mutually acceptable to the Borrower and the
Administrative Agent, having a term of

 

-98-



--------------------------------------------------------------------------------

at least two years, establishing a fixed or maximum interest rate for an
aggregate notional principal amount equal to at least 50% of the aggregate
principal amount of the Initial Term Loans incurred on the Initial Borrowing
Date.

9.15. Permitted Acquisitions. (a) Subject to the provisions of this Section 9.15
and the requirements contained in the definition of Permitted Acquisition, the
Borrower, each Wholly-Owned Domestic Subsidiary of the Borrower which is a
Subsidiary Guarantor and, in the case of Foreign Permitted Acquisition, each
Wholly-Owned Foreign Subsidiary of the Borrower, may from time to time effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the
Borrower shall have given to the Administrative Agent at least 10 Business Days’
prior written notice of any Permitted Acquisition (or such shorter period of
time as may be reasonably acceptable to the Administrative Agent), which notice
shall describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) calculations are made by the Borrower with respect
to the Financial Covenants for the respective Calculation Period on a Pro Forma
Basis as if the respective Permitted Acquisition (as well as all other Permitted
Acquisitions theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period, and such
calculations shall show that the Financial Covenants would have been complied
with as of the last day of such Calculation Period if the Permitted Acquisition
had occurred on the first day of such Calculation Period; (iv) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (v) in the case of a Foreign Permitted
Acquisition, the Aggregate Consideration payable for the proposed Foreign
Permitted Acquisition, when added to the Aggregate Consideration paid or payable
for all other Foreign Permitted Acquisitions theretofore consummated since the
Initial Borrowing Date, does not exceed the sum of (I) $25,000,000 plus (II) the
Foreign Permitted Acquisition Additional Equity Amount; (vi) immediately before
and after giving effect to such Permitted Acquisition (but, for this purpose
calculated as if the payment of all post-closing purchase price adjustments
required (in the reasonable determination of the Borrower) in connection with
such Permitted Acquisition (and all other Permitted Acquisitions for which such
purchase price adjustments may be required to be made) and all Capital
Expenditures (and the financing thereof) reasonably anticipated by the Borrower
to be made in the business acquired pursuant to such Permitted Acquisition
within the 360-day period (such period for any Permitted Acquisition, a
“Post-Closing Period”) following such Permitted Acquisition (and in the
businesses acquired pursuant to all other Permitted Acquisitions with
Post-Closing Periods ended during the Post-Closing Period of such Permitted
Acquisition) were then being paid with the proceeds of Revolving Loans), the sum
of (x) the Unrestricted cash and Cash Equivalents of the Borrower and the
Subsidiary Guarantors plus (y) the Total Unutilized Revolving Loan Commitment at
such time shall equal or exceed $20,000,000; and (vii) the Borrower shall have
delivered to the Administrative Agent a certificate executed by its Chief
Financial Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive,

 

-99-



--------------------------------------------------------------------------------

and containing the calculations (in reasonable detail) required by preceding
clauses (iii), (v) (in the case of a Foreign Permitted Acquisition) and (vi).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of Capital Stock of any Person,
the Capital Stock thereof created or acquired in connection with such Permitted
Acquisition shall be pledged for the benefit of the Secured Creditors pursuant
to (and to the extent required by) the Pledge Agreement.

(c) The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.13, to the reasonable satisfaction of the Administrative Agent and the
Collateral Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 9.15 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.

9.16. Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent does not within 30
days after a request from the Administrative Agent or the Required Lenders
deliver evidence, in form and substance mutually satisfactory to the
Administrative Agent and the Borrower, with respect to any Foreign Subsidiary of
the Borrower which has not already had all of its Equity Interests pledged
pursuant to the Pledge Agreement to secure all of the Obligations (as defined in
the Pledge Agreement) that (i) a pledge of 66 2/3% or more of the total combined
voting power of all classes of Equity Interests of such Foreign Subsidiary
entitled to vote, (ii) the entering into by such Foreign Subsidiary of a
security agreement in substantially the form of the Security Agreement,
(iii) the entering into by such Foreign Subsidiary of a pledge agreement in
substantially the form of the Pledge Agreement and (iv) the entering into by
such Foreign Subsidiary of a guaranty in substantially the form of the
Subsidiaries Guaranty, in any such case could reasonably be expected to cause
the undistributed earnings of such Foreign Subsidiary as determined for U.S.
Federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent for U.S. Federal income tax purposes, then in
the case of a failure to deliver the evidence described in clause (i) above,
that portion of such Foreign Subsidiary’s outstanding Equity Interests so issued
by such Foreign Subsidiary, in each case not theretofore pledged pursuant to the
Pledge Agreement to secure all of the Obligations (as defined in the Pledge
Agreement), shall be pledged to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Pledge Agreement (or another pledge agreement
in substantially similar form, if needed), and in the case of a failure to
deliver the evidence described in clause (ii) or (iii) above, such Foreign
Subsidiary shall execute and deliver the Security Agreement (or another security
agreement in substantially similar form, if needed) or the Pledge Agreement (or
another pledge agreement in substantially similar form, if needed), as the case
may be, granting to the Collateral Agent for the benefit of the Secured

 

-100-



--------------------------------------------------------------------------------

Creditors a security interest in all of such Foreign Subsidiary’s assets or
Equity Interests and promissory notes, in each case, owned by such Foreign
Subsidiary, as the case may be, and securing the obligations of the Borrower
under the Credit Documents and under any Interest Rate Protection Agreement
entitled to the benefits of such Security Documents and, in the event the
Subsidiaries Guaranty shall have been executed by such Foreign Subsidiary, the
obligations of such Foreign Subsidiary thereunder, and in the case of a failure
to deliver the evidence described in clause (iv) above, such Foreign Subsidiary
shall execute and deliver the Subsidiaries Guaranty (or another guaranty in
substantially similar form, if needed), guaranteeing the obligations of the
Borrower under the Credit Documents and under any Interest Rate Protection
Agreement entitled to the benefits of such Subsidiaries Guaranty, in each case
to the extent that the entering into of such Security Agreement, the Pledge
Agreement or the Subsidiaries Guaranty (or substantially similar document) is
permitted by the laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 9.16 to be in form and substance
reasonably satisfactory to the Administrative Agent and/or the Collateral Agent.

9.17. Corporate Separateness. The Borrower will take, and will cause each of its
Subsidiaries and Unrestricted Subsidiaries to take, all action as is necessary
to keep the operations of the Borrower and its Subsidiaries separate and apart
from those of any Unrestricted Subsidiaries, including, without limitation,
ensuring that all customary formalities regarding their respective corporate
existence, including holding regular board of directors’ and shareholders’
meetings and maintenance of corporate offices and records, are followed. Neither
the Borrower nor any of its Subsidiaries will make any payment to a creditor of
any Unrestricted Subsidiary in respect of any liability of any Unrestricted
Subsidiary (other than tax or other payments to Governmental Authorities for
which the Borrower generally makes payments on behalf of its consolidated
group). All financial statements provided to creditors shall clearly evidence
the corporate separateness of the Borrower and its Subsidiaries from any
Unrestricted Subsidiaries, and the Borrower and its Subsidiaries will maintain
their own respective payroll and separate books of account and bank accounts
from Unrestricted Subsidiaries. Each Unrestricted Subsidiary will pay its
respective liabilities, including all administrative expenses, from its own
separate assets, and assets of the Borrower and its Subsidiaries will at all
times be separately identified and segregated from the assets of Unrestricted
Subsidiaries. Neither the Borrower nor any of its Subsidiaries or Unrestricted
Subsidiaries will take any action, or conduct its affairs in a manner, which is
likely to result in the corporate existence of any Unrestricted Subsidiary being
ignored, or in the assets and liabilities of any Unrestricted Subsidiary being
substantively consolidated with those of the Borrower or any of its Subsidiaries
in a bankruptcy, reorganization or other insolvency proceeding.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

10.01. Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets

 

-101-



--------------------------------------------------------------------------------

(real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable with
recourse to the Borrower or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute,
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule IX, but only to the respective
date, if any, set forth in such Schedule IX for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of the Borrower or any of its Subsidiaries;

(iv) Liens created by or pursuant to this Agreement and the other Credit
Documents;

(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Borrower or any of its Subsidiaries and (y) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement to which the Borrower or any of its Subsidiaries is a party;

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligations and (y) the

 

-102-



--------------------------------------------------------------------------------

Lien encumbering the asset or assets giving rise to any Capitalized Lease
Obligation does not encumber any other asset of the Borrower or any of its
Subsidiaries;

(vii) Liens placed upon Telecommunications Equipment and other equipment or
machinery in each case acquired after the Initial Borrowing Date and used in the
ordinary course of business of the Borrower or any of its Subsidiaries and
placed at the time of the acquisition thereof by the Borrower or such Subsidiary
or within 180 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such Telecommunications
Equipment and other equipment or machinery or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iv) and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the Borrower or such
Subsidiary;

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business or from UCC
financing statement filings or any other similar notices of Lien under any
similar recording or notice statute regarding Liens permitted under any other
clauses of this Section 10.01;

(x) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed $15,000,000 at any time
outstanding;

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and deposits securing the performance of
bids, tenders, leases, network services and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practices (exclusive of obligations in respect of the
payment for borrowed money), provided that the aggregate amount of all cash and
the Fair Market Value of all other property subject to all Liens permitted by
this clause (xii) shall not at any time exceed $10,000,000;

 

-103-



--------------------------------------------------------------------------------

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04(vii), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any other asset of the Borrower or any of its Subsidiaries;

(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(xvi) Liens incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, or in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such goods or assets;

(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to (x) cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary of the Borrower, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank or banks
with respect to cash management and operating account arrangements, and
(y) financial assets on deposit in one or more securities accounts maintained by
the Borrower or any Subsidiary of the Borrower, in each case granted in the
ordinary course of business in favor of the securities intermediaries with which
such accounts are maintained, securing amounts owing to such securities
intermediaries with respect to services rendered in connection with such
securities accounts;

(xviii) Liens on cash collateral created in connection with the
collateralization of Defaulting Lender’s or Defaulting Lenders’ RL Percentage of
outstanding Swingline Loans or Letter of Credit Outstandings, or both, as
described in Sections 2.01(d) and 3.03(b), respectively;

(xix) Liens on cash collateral created in connection with the collateralization
of the Other Letters of Credit, so long as the aggregate amount of the cash
pledged to secure such Liens does not at any time exceed $15,000,000;

(xx) Liens of CIT Communications Finance Corporation on Lockbox Number
512-057265 at JP Morgan Chase Bank or on any other lockbox at JP Morgan Chase
Bank or at any other financial institution, provided that the maximum amount of

 

-104-



--------------------------------------------------------------------------------

funds in all such lockboxes at any one time shall not exceed $2,000,000 and that
such funds relate solely to the “Equipment for Services” program;

(xxi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxii) deposits in the ordinary course on business securing liability for
reimbursement obligations of insurance carriers providing insurance to the
Borrower or any of its Subsidiaries;

(xxiii) Liens consisting of restrictions on the transfer or pledge of assets
contained in any FCC license or imposed by the Communications Act of 1934, as
amended, or comparable state or local legislation, regulations or ordinances;

(xxiv) Liens consisting of customary options, calls, puts or restrictions on
transfer relating to Equity Interests of Persons (other than Wholly-Owned
Subsidiaries of the Borrower) to or in which Investments are permitted to be
made under Section 10.05;

(xxv) Liens consisting of customary restrictions on the sale of assets of the
Borrower or any of its Subsidiaries imposed pursuant to an agreement that has
been entered into for the sale of such assets pending the closing of such sale
to the extent that such sale is permitted pursuant to Section 10.02; and

(xxvi) additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 10.01 that (x) do not encumber any assets of
the Borrower or any of its Subsidiaries the Fair Market Value of which exceeds
the amount of the Indebtedness or other obligations secured by such assets,
(y) do not materially impair the use of such assets in the operation of the
business of the Borrower or such Subsidiary and (z) do not secure obligations in
excess of $10,000,000 in the aggregate for all such Liens at any time.

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiii), (xiv), (xv), (xviii), (xix) and (xx) of this
Section 10.01 by the Borrower or any of its Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

10.02. Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that:

 

-105-



--------------------------------------------------------------------------------

(i) Capital Expenditures (excluding Capital Expenditures which may arise as a
result of the purchase of any Capital Stock or other Equity Interests in any
other Person or by means of a purchase of assets constituting a business,
division or product line of any Person, which Capital Expenditures may only be
made pursuant to Permitted Acquisitions effected in accordance with the relevant
provisions of this Agreement) by the Borrower and its Subsidiaries shall be
permitted so long as such Capital Expenditures do not cause a violation of any
of the other provisions of this Agreement;

(ii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
obsolete or worn-out property or assets, or assets no longer used in the conduct
of the Business, in each case in the ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 10.05;

(iv) the Borrower and its Subsidiaries may sell assets (other than the Capital
Stock or other Equity Interests of any Wholly-Owned Subsidiary of the Borrower,
unless all of the Capital Stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (iv)), so long as (v) no
Default or Event of Default then exists or would result therefrom, (w) each such
sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least Fair Market Value, (x) the consideration received
by the Borrower or such Subsidiary consists of at least 75% cash and is paid at
the time of the closing of such sale, (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 5.02(d) and
(z) the aggregate amount of the proceeds received from all assets sold pursuant
to this clause (iv) (excluding, for this purpose, the aggregate proceeds
received from the sale of the Existing US LEC Minority Investment) shall not
exceed $15,000,000 in any fiscal year of the Borrower (for this purpose, using
the Fair Market Value of property other than cash); provided that the
requirements of preceding sub-clauses (w) and (x) will not apply to any sale by
the Borrower or any of its Subsidiaries of the Existing US LEC Minority
Investment;

(v) the Borrower and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));

(vi) the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(vii) the Borrower and its Subsidiaries may grant licenses, sublicenses, leases
or subleases to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries, in each case so long as
such grant is subordinate or otherwise subject to the Collateral Agent’s
security interest in the asset or property subject thereto;

 

-106-



--------------------------------------------------------------------------------

(viii) (I) the Borrower and its Subsidiaries may convey, sell or otherwise
transfer all or any part of its business, properties and assets (including cash)
to the Borrower or to any other Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor, so long as any security interests granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and all actions required to maintain such perfected status
have been taken, (II) the Borrower and its Domestic Subsidiaries may convey,
sell or otherwise transfer properties and assets (other than Capital Stock or
other Equity Interests of any Domestic Subsidiary of the Borrower) to any
Wholly-Owned Foreign Subsidiary of the Borrower so long as the aggregate Fair
Market Value (determined as of the date of the respective transfer) of all
properties and assets transferred pursuant to this clause (II) does not exceed
$5,000,000, and (III) any Foreign Subsidiary of the Borrower may convey, sell or
otherwise transfer all or any part of its business, properties or assets
(including cash) to any Wholly-Owned Foreign Subsidiary of the Borrower;

(ix) any Subsidiary of the Borrower may merge or consolidate with, or be
dissolved or liquidated into, the Borrower or any Wholly-Owned Domestic
Subsidiary of the Borrower which is a Subsidiary Guarantor, so long as (i) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Borrower, the Borrower is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation, (ii) in all other cases, a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
is the surviving or continuing entity of any such merger, consolidation,
dissolution or liquidation (unless such Wholly-Owned Domestic Subsidiary of the
Borrower is a Shell Merger Subsidiary, in which event the other Person to any
such transaction may be the surviving or continuing entity so long as such other
Person becomes a Wholly-Owned Domestic Subsidiary of the Borrower which is a
Subsidiary Guarantor), and (iii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain such perfected status have been taken;

(x) any Foreign Subsidiary of the Borrower may merge or consolidate with, or be
dissolved or liquidated into, any Wholly-Owned Foreign Subsidiary of the
Borrower, so long as a Wholly-Owned Foreign Subsidiary of the Borrower is the
surviving or continuing entity of any such merger, consolidation, dissolution or
liquidation;

(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.15;

(xii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
Cash Equivalents in the ordinary course of business, in each case for cash at
Fair Market Value;

 

-107-



--------------------------------------------------------------------------------

(xiii) any Immaterial Subsidiary of the Borrower may be wound up, liquidated or
dissolved if the Board of Directors of such Immaterial Subsidiary shall
determine that the continued existence of such Immaterial Subsidiary is no
longer desirable in the conduct of the Business, and that the winding up,
liquidation or dissolution of such Immaterial Subsidiary is not disadvantageous
in any material respect to the Credit Parties or the Lenders;

(xiv) the Merger and the other components of the Transaction may be consummated
in accordance with the terms of the Merger Agreement;

(xv) the Reorganization may be consummated, so long as any security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets so transferred as part of the
Reorganization shall remain in full force and effect and perfected (to at least
the same extent as in effect immediately prior to such transfer) and all actions
required to maintain such perfected status have been taken; and

(xvi) Dividends may be paid to the extent permitted by Section 10.03.

Notwithstanding the foregoing, except as provided in clauses (iv), (vii),
(viii), (ix), (x), (xiv) and (xv) above and except to the extent permitted by
Section 9.04, neither the Borrower nor any of its Subsidiaries shall sell,
assign, transfer or otherwise dispose or attempt to dispose of in any way any
Governmental Approval or any other licenses, permits or approvals necessary or
appropriate for the operation of any System or of the Business. To the extent
the Required Lenders (or, to the extent required by Section 13.12(a), all
Lenders) waive the provisions of this Section 10.02 with respect to the sale of
any Collateral, or any Collateral is sold as permitted by this Section 10.02
(other than to the Borrower or a Subsidiary thereof), such Collateral shall be
sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

10.03. Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

(i) (x) any Subsidiary of the Borrower may pay Dividends to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower, (y) any Foreign Subsidiary
of the Borrower also may pay Dividends to any Wholly-Owned Foreign Subsidiary of
the Borrower and (z) any Non-Wholly-Owned Subsidiary of the Borrower may pay
cash Dividends to its shareholders, members or partners generally, so long as
the Borrower or its Subsidiary which owns the Capital Stock in such
Non-Wholly-Owned Subsidiary receives at least its proportionate share of such
Dividends (based upon its relative holding of the Capital Stock in such
Non-Wholly-Owned Subsidiary and taking into account the relative preferences, if
any, of the various classes of Capital Stock of such Non-Wholly-Owned
Subsidiary);

 

-108-



--------------------------------------------------------------------------------

(ii) the Borrower may redeem, repurchase or otherwise acquire for value
outstanding shares of Borrower Common Stock (or options, warrants or other
rights to acquire Borrower Common Stock) following the death, disability or
termination of employment or service of officers, directors or employees of the
Borrower or any of its Subsidiaries, provided that (x) the only consideration
paid by the Borrower in respect of such redemptions, repurchases or other
acquisitions for value shall be cash and Shareholder Subordinated Notes, (y) the
sum of (I) the aggregate amount paid by the Borrower in cash in respect of all
such redemptions, repurchases or other acquisitions for value pursuant to this
clause (ii) plus (II) the aggregate amount of all cash payments made on all
Shareholder Subordinated Notes shall not exceed $10,000,000, and (z) at the time
of any payment of cash in connection with any redemption, repurchase or other
acquisition for value permitted to be made pursuant to this Section 10.03(ii),
including any cash payment made under a Shareholder Subordinated Note, no
Default or Event of Default shall then exist or result therefrom;

(iii) the Merger may be consummated in accordance with the terms of the Merger
Agreement;

(iv) the Preferred Stock Repurchase may be consummated in accordance with the
requirements of Section 6.07;

(v) the Borrower may pay cash Dividends in an aggregate amount not to exceed
$1,500,000 in lieu of issuing fractional shares of Capital Stock or as payments
to dissenting stockholders pursuant to applicable law in connection with a
transaction permitted by this Agreement;

(vi) the Borrower may declare and pay Dividends consisting solely of Equity
Interests of the Borrower otherwise permitted to be issued under this Agreement,
whether in connection with a stock split of Borrower Common Stock, pursuant to a
Shareholder Rights Plan or otherwise;

(vii) the Borrower may redeem, retire, purchase or otherwise acquire for value
Equity Interests of the Borrower (a) in exchange for other Equity Interests of
the Borrower permitted to be issued under this Agreement (including in
connection with a Benefit Plan Exchange Offer), (b) upon the conversion of
Qualified Preferred Stock or the exercise, exchange or conversion of stock
options, warrants or other rights to acquire Capital Stock of the Borrower, and
(c) tendered to the Borrower by a holder of Equity Interests of the Borrower in
settlement of indemnification or similar claims by the Borrower against such
holder, so long as no cash or other consideration is paid to such holder in
connection with such redemption, purchase or other acquisition for value (unless
otherwise independently permitted under another clause of this Section 10.03);

(viii) the Borrower may redeem, retire, purchase or otherwise acquire for value
Equity Interests tendered by the holder thereof in payment of withholding or
other taxes relating to the vesting, delivery, exercise, exchange or conversion
of stock options, restricted stock, restricted stock units, warrants or other
Equity Interests of the Borrower;

 

-109-



--------------------------------------------------------------------------------

(ix) the Reorganization may be consummated;

(x) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may redeem, retire, purchase or otherwise acquire for
value any class of Capital Stock or other Equity Interests of the Borrower out
of the proceeds of a substantially concurrent offering of Equity Interests of
the Borrower permitted to be issued under this Agreement;

(xi) to the extent required by the Merger Agreement, the Borrower may pay cash
Dividends in an aggregate amount not to exceed $25,000 in lieu of issuing
fractional shares of Borrower Common Stock resulting from the consummation of
the Merger;

(xii) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may pay or make additional cash Dividends in an
aggregate amount not to exceed $5,000,000;

(xiii) the Borrower may pay or make additional cash Dividends in an aggregate
amount not to exceed $15,000,000, so long as (i) no Default or Event of Default
then exists or would result therefrom and (ii) at the time that any such
Dividend is paid or made (and immediately after giving effect thereto), (A) the
Total Leverage Ratio, calculated on a Pro Forma Basis, is less than 3.25:1.00,
and (B) the Borrower would be in compliance with Section 10.07 for the
Calculation Period most recently ended prior to the date of such Dividend,
calculated on a Pro Forma Basis as if such Dividend had been paid on the first
day of such Calculation Period; and

(xiv) the Borrower may pay or make additional cash Dividends in an aggregate
amount not to exceed the remainder of (x) the Cumulative Retained Excess Cash
Flow Amount at the time that any such Dividend is paid or made minus (y) the
aggregate amount of cash Dividends theretofore paid or made pursuant to Sections
10.03(xii) and (xiii), so long as (i) no Default or Event of Default then exists
or would result therefrom and (ii) at the time that any such Dividend is paid or
made (and immediately after giving effect thereto), (A) the Total Leverage
Ratio, calculated on a Pro Forma Basis, is less than 2.50:1.00, and (B) the
Borrower would be in compliance with Section 10.07 for the Calculation Period
most recently ended prior to the date of such Dividend, calculated on a Pro
Forma Basis as if such Dividend had been paid on the first day of such
Calculation Period.

10.04. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule III (as reduced by any repayments of principal thereof), without
giving effect to any subsequent extension, renewal, refinancing, replacement or
refunding thereof except to the extent set forth on Schedule III, provided that
the aggregate principal amount of the Indebtedness to be extended, renewed,
refinanced, replaced or refunded

 

-110-



--------------------------------------------------------------------------------

does not increase from that amount outstanding at the time of any such
extension, renewal, refinancing, replacement or refunding (plus the amount of
any reasonable fees and expenses incurred in connection with such extension,
renewal, refinancing, replacement or refunding); and, provided further, that any
Intercompany Debt listed on Schedule III (and subsequent extensions,
refinancings, renewals, replacements and refundings thereof as permitted
pursuant to this Section 10.04(ii)) (x) may only be extended, refinanced,
renewed, replaced or refunded if the Intercompany Debt so extended, refinanced,
renewed, replaced or refunded has the same obligor(s) and obligee(s) as the
Intercompany Debt being extended, refinanced, renewed, replaced or refunded and
(y) shall be subject to the requirements of clauses (w), (x) and (y) contained
in the proviso to Section 10.05(viii);

(iii) Indebtedness of the Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 10.04, so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;

(iv) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations and purchase money Indebtedness described in Sections
10.01(vi) and (vii), provided that (x) in no event shall the sum of the
aggregate principal amount of all Capitalized Lease Obligations and purchase
money Indebtedness permitted by this clause (iv) exceed $25,000,000 at any time
outstanding, and (y) in no event shall the sum of the aggregate principal amount
of all purchase money Indebtedness permitted by this clause (iv) exceed
$15,000,000 at any time outstanding;

(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(viii);

(vi) Indebtedness consisting of guaranties by the Borrower and the Wholly-Owned
Domestic Subsidiaries of the Borrower that are Subsidiary Guarantors of each
other’s Indebtedness and lease and other payment obligations of such Persons
permitted under this Agreement, other than obligations in respect of Permitted
Subordinated Debt unless otherwise permitted by the definition thereof and
Section 10.04(xi);

(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), and subsequent extensions,
renewals, refinancings, replacements and refundings thereof so long as the
aggregate principal amount of the Indebtedness to be extended, renewed,
refinanced, replaced or refunded does not increase from that amount outstanding
at the time of any such extension, renewal, refinancing, replacement or
refunding (plus the amount of any reasonable fees and expenses incurred in
connection with such extension, renewal, refinancing, replacement or refunding),
provided that (x) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (y) such
Indebtedness (including any subsequent extension, renewal, refunding,
replacement or refunding) does not constitute debt for borrowed money, it being
understood and agreed that Capitalized

 

-111-



--------------------------------------------------------------------------------

Lease Obligations and purchase money Indebtedness shall not constitute debt for
borrowed money for purposes of this clause (y) and (z) the aggregate principal
amount of all Indebtedness permitted by this clause (vii) shall not exceed
$20,000,000 at any one time outstanding;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within five Business Days of its incurrence;

(ix) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, bid bonds, surety bonds, appeal bonds, customs bonds or other
obligations of a like nature required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrower or any
Subsidiary of the Borrower or in connection with judgments that do not result in
a Default or an Event of Default, provided that the aggregate outstanding amount
of all such worker’s compensation claims, self insurance obligations, completion
guarantees, performance bonds, surety bonds, bid bonds, appeal bonds, customs
bonds or other obligations of a like nature permitted by this clause (ix) shall
not at any time exceed $20,000,000;

(x) Indebtedness of the Borrower under Shareholder Subordinated Notes issued
after the Initial Borrowing Date in connection with any redemption, repurchase
or other acquisition for value of Equity Interests of the Borrower permitted by
Section 10.03(ii);

(xi) Permitted Subordinated Debt of the Borrower, and unsecured subordinated
guaranties thereof by the Subsidiary Guarantors, so long as (I) all such
Indebtedness is incurred in accordance with the requirements of the definition
of Permitted Subordinated Debt, (II) no Default or Event of Default exists at
the time of incurrence thereof or would result therefrom, (III) the Net Cash
Proceeds therefrom are used to effect a Permitted Acquisition in accordance with
the requirements of Section 9.15, (IV) calculations are made by the Borrower
demonstrating compliance, on a Pro Forma Basis, with each of the Financial
Covenants for the Calculation Period most recently ended prior to the date of
the respective incurrence of Permitted Subordinated Debt (determined after
giving effect to the incurrence of such Permitted Subordinated Debt as if the
same had been issued on the first day of such Calculation Period) and (V) the
Borrower shall have furnished to the Administrative Agent a certificate from an
Authorized Officer certifying as to compliance with the requirements of
preceding clauses (I), (II), (III) and (IV) and containing the calculations (in
reasonable detail) required by preceding clause (IV);

(xii) Indebtedness of the Borrower or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person
except as permitted by Section 10.04(vi);

 

-112-



--------------------------------------------------------------------------------

(xiii) Indebtedness of the Borrower or any of its Subsidiaries for reimbursement
obligations relating to Other Letters of Credit, so long as the sum of the
aggregate available amount of all such Other Letters of Credit and any
unreimbursed drawings in respect thereof does not at any time exceed
$15,000,000;

(xiv) customary obligations of the Borrower and its Subsidiaries to banks in
respect of netting services, overdraft protections and similar arrangements in
each case in connection with maintaining deposit accounts in the ordinary course
of business;

(xv) Indebtedness of the Borrower and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business and providing
protection to the Borrower and its Subsidiaries against fluctuations in currency
values or commodity prices in connection with the Borrower’s or any of its
Subsidiaries’ ordinary course operations so long as the entering into of such
Other Hedging Agreements are bona fide hedging activities and are not for
speculative purposes; and

(xvi) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $20,000,000 at any
one time outstanding.

10.05. Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any Capital Stock,
obligations or securities of, or any other Equity Interests in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date or made pursuant to a legally binding commitment in
existence on the Initial Borrowing Date and described on Schedule X, provided
that any additional Investments made with respect thereto shall be permitted
only if permitted under the other provisions of this Section 10.05;

(iv) the Borrower and its Subsidiaries may acquire and own Investments
(including, without limitation, debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in good faith
settlement of

 

-113-



--------------------------------------------------------------------------------

delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $2,500,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);

(vi) the Borrower and its Subsidiaries may acquire and hold obligations of their
directors, officers and employees in connection with the acquisition by such
directors, officers and employees of Equity Interests of the Borrower or PAETEC
Software (so long as no cash is advanced by the Borrower or PAETEC Software in
connection with the acquisition of such obligations);

(vii) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 10.04(iii);

(viii) (I) the Borrower and the Subsidiary Guarantors that are Wholly-Owned
Domestic Subsidiaries may make intercompany loans and advances between or among
each other, (II) the Borrower and its Domestic Subsidiaries may make
intercompany loans and advances to, and cash capital contributions in,
Wholly-Owned Foreign Subsidiaries of the Borrower in an aggregate amount for all
such Investments not to exceed $5,000,000 at any time outstanding (determined
without regard to any write-downs or write-offs thereof), (III) the Borrower and
its Domestic Subsidiaries may make additional intercompany loans and advances
to, and additional cash contributions in, Wholly-Owned Foreign Subsidiaries at
the times, and in the amounts, necessary to permit such Wholly-Owned Foreign
Subsidiaries to consummate Foreign Permitted Acquisitions, and (IV) any
Subsidiary of the Borrower which is not a Credit Party may make intercompany
loans and advances to any Credit Party (such intercompany loans and advances
referred to in preceding clauses (I), (II), (III) and (IV), collectively, the
“Intercompany Loans”), provided, that (w) each Intercompany Loan shall be
evidenced by an Intercompany Note, (x) each such Intercompany Note owned or held
by a Credit Party shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement, (y) each Intercompany Loan made by any Subsidiary of the
Borrower that is not a Credit Party to a Credit Party shall be subject to the
subordination provisions contained in the respective Intercompany Note and
(z) any Intercompany Loans made to any Subsidiary Guarantor pursuant to this
clause (viii) shall cease to be permitted by this clause (viii) if such
Subsidiary Guarantor ceases to constitute a Subsidiary Guarantor that is a
Wholly-Owned Domestic Subsidiary;

(ix) the Borrower and any Subsidiary Guarantor may make capital contributions
to, or acquire Equity Interests of, any Subsidiary Guarantor which is a
Wholly-Owned Domestic Subsidiary, provided that (x) any security interest
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in any assets so contributed shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such contribution) and all

 

-114-



--------------------------------------------------------------------------------

actions required to maintain such perfected status have been taken and (y) any
Investment made in or to any Subsidiary Guarantor pursuant to this clause
(ix) shall cease to be permitted hereunder if such Subsidiary Guarantor ceases
to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic Subsidiary;

(x) any Foreign Subsidiary of the Borrower may make intercompany loans and
advances to, and may make capital contributions to, or acquire Equity Interests
of, any Wholly-Owned Foreign Subsidiary of the Borrower;

(xi) the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);

(xii) Contingent Obligations permitted by Section 10.04 will be permitted to the
extent constituting Investments;

(xiii) Permitted Acquisitions will be permitted in accordance with the
requirements of Section 9.15;

(xiv) the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Section 10.02(iv);

(xv) the Borrower and any Subsidiary of the Borrower may make advances in the
form of a prepayment of expenses to vendors, suppliers and trade creditors, so
long as such expenses were incurred in the ordinary course of business, and
consistent with the past practices, of the Borrower or such Subsidiary;

(xvi) the Borrower and its Subsidiaries may hold Equity Interests and other
securities and obligations received in satisfaction of judgments or in
settlement of litigation, arbitration or other disputes;

(xvii) the Borrower and its Subsidiaries may make investments in negotiable
instruments held for collection;

(xviii) the Borrower and its Subsidiaries may make loans, advances and other
Investments (including by conveyance or other transfer of the Existing US LEC
Minority Investment) to or in Unrestricted Subsidiaries; provided that the
aggregate amount of all loans, advances and other Investments made pursuant to
this clause (xviii) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, shall not exceed $5,000,000 at any time outstanding;
and

(xix) in addition to Investments permitted by clauses (i) through (xviii) of
this Section 10.05, the Borrower and its Subsidiaries may make additional loans,
advances

 

-115-



--------------------------------------------------------------------------------

and other Investments to or in a Person other than an Unrestricted Subsidiary;
provided that the aggregate amount of all loans, advances and other Investments
made pursuant to this clause (xix) (determined without regard to any write-downs
or write-offs thereof), net of cash repayments of principal in the case of
loans, sale proceeds in the case of Investments in the form of debt instruments
and cash equity returns (whether as a distribution, dividend, redemption or
sale) in the case of equity investments, shall not exceed $20,000,000 at any
time outstanding.

10.06. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than on terms and conditions substantially as favorable to the Borrower or
such Subsidiary as would reasonably be obtained by the Borrower or such
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:

(i) Dividends may be paid to the extent provided in, or not restricted by,
Section 10.03;

(ii) loans may be made and other transactions may be entered into by the
Borrower and its Subsidiaries to the extent permitted by Sections 10.02, 10.04
and 10.05;

(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries;

(iv) the Borrower and its Subsidiaries may issue Equity Interests permitted to
be issued under this Agreement;

(v) the Borrower and its Subsidiaries may (x) enter into any employment
agreements, consulting agreements, non-competition agreements, collective
bargaining agreements, benefit plans or arrangements (including Equity Plans,
vacation plans, health and life insurance plans, stock loan programs, long term
incentive plans, directors’ and officers’ indemnification agreements and
retirement, savings or similar plans), related trust agreements or any similar
arrangements, in each case in respect of employees, officers, directors or
consultants of the Borrower and its Subsidiaries and entered into in the
ordinary course of business, (y) make any payments of cash or awards of Equity
Interests otherwise permitted to be issued hereunder and engage in other
transactions contemplated by any of the foregoing in the ordinary course of
business, and (z) make any other payments of compensation to employees,
officers, directors or consultants of the Borrower or any of its Subsidiaries in
the ordinary course of business;

(vi) Subsidiaries of the Borrower may pay management fees, licensing fees and
similar fees to the Borrower or to any Wholly-Owned Domestic Subsidiary of the
Borrower that is a Subsidiary Guarantor;

(vii) the Borrower and its Subsidiaries may consummate the Merger in accordance
with the terms of the Merger Agreement;

 

-116-



--------------------------------------------------------------------------------

(viii) the Preferred Stock Repurchase may be consummated in accordance with the
requirements of Section 6.07;

(ix) intercompany transactions solely between or among the Credit Parties may be
effected to the extent that such intercompany transactions are not otherwise
prohibited under this Agreement; and

(x) the Borrower and its Subsidiaries may enter into the transactions set forth,
or undertaken pursuant to agreements and arrangements set forth, on Schedule XI
and pursuant to any amendments to or replacements of any such agreement or
arrangement, provided, however, that any such amendment or replacement will not
have terms that are less favorable to the Borrower or any of its Subsidiaries in
any material respect than the terms of such agreement or arrangement set forth
on Schedule XI.

10.07. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio for any Test Period ending on the last day of a fiscal
quarter of the Borrower set forth below to be less than the ratio set forth
opposite such fiscal quarter below:

 

Fiscal Quarter Ending

   Ratio

June 30, 2007

   1.05:1.00

September 30, 2007

   1.05:1.00

December 31, 2007

   1.05:1.00

March 31, 2008

   1.05:1.00

June 30, 2008

   1.05:1.00

September 30, 2008

   1.05:1.00

December 31, 2008

   1.10:1.00

March 31, 2009

   1.10:1.00

June 30, 2009

   1.10:1.00

September 30, 2009

   1.10:1.00

December 31, 2009 and the last day of each fiscal quarter of the Borrower ending
thereafter

   1.15:1.00

 

-117-



--------------------------------------------------------------------------------

10.08. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio at any time during a period set forth below to be greater than the ratio
set forth opposite such period below:

 

Period

   Ratio

From the Initial Borrowing Date to, but excluding, December 31, 2008

   4.50:1.00

December 31, 2008 to, but excluding, December 31, 2009

   4.00:1.00

December 31, 2009 and thereafter

   3.50:1.00

10.09. Modifications of Certain Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements; Limitations on Voluntary Payments, etc. The
Borrower will not, and will not permit any of its Subsidiaries to:

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, unless such amendment, modification, change or other action
contemplated by this clause (i) does not otherwise result in a violation of this
Agreement and could not reasonably be expected to have a Material Adverse
Effect; provided that any such amendment, modification, change or other action
(x) effected on or prior to the Initial Borrowing Date in connection with (and
as contemplated by) the Merger shall be permitted and (y) relating to any
Qualified Preferred Stock shall be permitted, so long as such amendment,
modification, change or other action is consistent with (and does not violate)
the requirements contained in the definition of “Qualified Preferred Stock”;

(ii) amend, modify or change any material provision of any Tax Sharing Agreement
or enter into any new tax sharing agreement, tax allocation agreement or similar
agreement, except solely between or among the Borrower and its Wholly-Owned
Domestic Subsidiaries or as required to ensure compliance with the terms of this
Agreement, without the prior written consent of the Administrative Agent;

(iii) on and after the execution and delivery of any Permitted Subordinated Debt
Document, except to the extent permitted by the proviso to clause (iv) of this
Section 10.09, make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), any Permitted
Subordinated Debt;

(iv) on and after the execution and delivery of any Permitted Subordinated Debt
Document, amend or modify, or permit the amendment or modification of any

 

-118-



--------------------------------------------------------------------------------

provision of any Permitted Subordinated Debt Document, provided that nothing in
this clause (iv) shall restrict the conversion or exchange of any Indebtedness
or other obligations under any Permitted Subordinated Debt Document into or for
Equity Interests of the Borrower permitted to be issued under this Agreement;

(v) on and after the execution and delivery thereof, amend, modify or waive, or
permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note;

(vi) make (or give any notice in respect of) any principal, interest or other
payment on, or any redemption or acquisition for value of, any Shareholder
Subordinated Note, except to the extent permitted by Section 10.03(ii); or

(vii) amend, modify, change or waive any term or provision of any Merger
Document unless any such amendment, modification, change or waiver is approved
in writing in advance by the Agents or is not adverse to the interests of the
Lenders in any material respect.

10.10. Limitation on Certain Restrictions on Subsidiaries. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its Capital Stock or any other Equity Interest
or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under agreements in effect on the Initial Borrowing Date (and any extensions,
refinancings, renewals, amendments, modifications or replacements of such
agreements that are not less favorable to the Lenders in any material respect
than the agreements in effect on the Initial Borrowing Date) and encumbrances or
restrictions existing by reason of (i) applicable law, (ii) this Agreement and
the other Credit Documents, (iii) on and after the execution and delivery
thereof, the Permitted Subordinated Debt Documents, (iv) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of the Borrower or any of its Subsidiaries, (v) customary provisions
restricting assignment of any licensing agreement (in which the Borrower or any
of its Subsidiaries is the licensee) or other contract entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business,
(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset, (vii) Liens permitted by Section 10.01 that limit the right of the
Borrower or any of its Subsidiaries to transfer the assets (including Capital
Stock) subject to such Liens, (viii) restrictions with respect to a Subsidiary
of the Borrower and imposed pursuant to an agreement that has been entered into
for the sale or disposition of 100% of the outstanding Capital Stock or all or
substantially all of the assets of such Subsidiary in compliance with the other
provisions of this Agreement, (ix) restrictions existing with respect to any
Person or the property or assets of such Person acquired by the Borrower or any
of its Subsidiaries in compliance with Section 9.15 and the other provisions of
this Agreement and existing at the time of such acquisition and not incurred in
contemplation thereof, which encumbrances or restrictions are not applicable to
any Person or the property or assets of any Person other than such Person or the
property or assets of such Person so acquired,

 

-119-



--------------------------------------------------------------------------------

(x) customary provisions in joint venture agreements and other similar
agreements in each case relating solely to the applicable joint venture or
similar entity or the Equity Interests therein entered into in the ordinary
course of business, (xi) restrictions contained in the terms of purchase money
obligations or Capitalized Lease Obligations not incurred in violation of this
Agreement, provided that such restrictions relate only to the property or assets
financed with such Indebtedness, and (xii) any other customary provisions
arising or agreed to in the ordinary course of business not relating to
Indebtedness or Capital Stock that do not individually or in the aggregate
(x) detract in any material respect from the value of the assets of the Borrower
or any of its Subsidiaries or (y) otherwise impair the ability of the Borrower
or any of its Subsidiaries to perform their obligations under the Credit
Documents.

10.11. Limitation on Issuance of Equity Interests. (a) The Borrower will not,
and will not permit any of its Subsidiaries to, issue (i) any Preferred Stock
other than, in the case of the Borrower, Qualified Preferred Stock (including
rights with respect to Qualified Preferred Stock issued under a Shareholder
Rights Plan), or (ii) any redeemable Common Stock, or redeemable Equity
Interests representing the right to purchase or acquire Common Stock, other than
Common Stock or such redeemable Equity Interests (including rights with respect
to Borrower Common Stock issued under a Shareholders Rights Plan) that (x) is or
are redeemable at the sole option of the Borrower or such Subsidiary, as the
case may be, or (y) in the case of Borrower Common Stock, if redeemable at the
holder’s option, is or are not redeemable by the holder, in whole or in part, on
or prior to one year following the latest Maturity Date.

(b) The Borrower will not permit any of its Subsidiaries to issue any Capital
Stock or other Equity Interests (including by way of sales of treasury stock)
other than as permitted by Section 10.11(a), except (i) for transfers and
replacements of then outstanding shares of Capital Stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower or any of its Subsidiaries
in any class of the Capital Stock of such Subsidiary, (iii) for issuances by
Subsidiaries of the Borrower which are newly created or acquired in accordance
with the terms of this Agreement, (iv) to qualify directors to the extent
required by applicable law, and (v) for issuances to employees of PAETEC
Software of shares (and options, warrants and other rights to acquire or
purchase shares) of the Capital Stock of PAETEC Software pursuant to employee
incentive plans in an aggregate amount not to exceed at any time 10% of the
number of shares of Capital Stock of PAETEC Software then issued and
outstanding, so long as PAETEC Software remains a Subsidiary Guarantor.

10.12. Business; etc. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
Business.

(b) Notwithstanding anything to the contrary contained in this Agreement,
(i) the Borrower will not permit US LEC PAC (x) to engage in any business
activities other than to operate as a political action committee within the
meaning of the Code and on a basis consistent with past practices or (y) to have
any assets or liabilities other than those assets described below in this
Section 10.12(b), (ii) the Borrower will not permit US LEC PAC to have any
assets other than assets consisting of cash and Cash Equivalents representing
contributions from employees of the Borrower and its Subsidiaries in an
aggregate amount not to exceed the amount permitted by law at any time,
(iii) the Borrower will not, and will cause its Subsidiaries to not, make any

 

-120-



--------------------------------------------------------------------------------

Investments in, or otherwise sell or transfer any assets to, US LEC PAC and
(iv) neither the Borrower nor any of its Subsidiaries will have any obligations
or liabilities in respect of the operations or affairs of US LEC PAC, provided
that US LEC, in its capacity as the sole member of US LEC PAC, may perform its
customary functions as such sole member, including the payment of the
administrative expenses of US LEC PAC which shall not exceed $100,000 in any
fiscal year.

10.13. Limitation on Creation of Subsidiaries. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Initial Borrowing Date any Subsidiary (other than Non-Wholly Owned
Subsidiaries permitted to be established, created or acquired in accordance with
the requirements of Section 10.13(b)), provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least five days’ prior written notice thereof is given
to the Administrative Agent and the Collateral Agent (or such shorter period of
time as is acceptable to the Administrative Agent and the Collateral Agent in
any given case), (ii) the Capital Stock of such new Wholly-Owned Subsidiary is
promptly pledged pursuant to, and to the extent required by, this Agreement and
the Pledge Agreement and the certificates, if any, representing such Capital
Stock, together with stock or other appropriate powers duly executed in blank,
are delivered to the Collateral Agent, (iii) each such new Wholly-Owned Domestic
Subsidiary, and to the extent required by Section 9.16, each such new
Wholly-Owned Foreign Subsidiary, executes a counterpart of the Subsidiaries
Guaranty, the Security Agreement and the Pledge Agreement, and (iv) each such
new Wholly-Owned Domestic Subsidiary, and to the extent required by
Section 9.16, each such new Wholly-Owned Foreign Subsidiary, to the extent
requested by the Administrative Agent, the Collateral Agent or the Required
Lenders, takes all actions required pursuant to Section 9.12. In addition, each
new Wholly-Owned Subsidiary that is required to execute any Credit Document
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation (including opinions of counsel) of the type described in
Section 6 as such new Subsidiary would have had to deliver if such new
Subsidiary were a Credit Party on the Initial Borrowing Date.

(b) In addition to Wholly-Owned Subsidiaries of the Borrower permitted to be
created, established or acquired pursuant to Section 10.13(a), the Borrower and
its Subsidiaries may establish, create and acquire, and make Investments to the
extent permitted by Section 10.05 in, Non-Wholly Owned Subsidiaries after the
Initial Borrowing Date as a result of transactions permitted by this Agreement,
provided that (i) all of the Capital Stock of each such Non-Wholly Owned
Subsidiary shall be pledged by any Credit Party which owns such Capital Stock
as, and to the extent, required by the Pledge Agreement, and (ii) each such
Non-Wholly Owned Domestic Subsidiary, and to the extent required by
Section 9.16, each such new Non-Wholly Owned Foreign Subsidiary, shall take the
actions specified in Section 10.13(a) to the same extent that such Non-Wholly
Owned Subsidiary would have been required to take if it were a Wholly-Owned
Subsidiary of the Borrower.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Initial Borrowing Date any Unrestricted Subsidiary,
except to the extent that (i) such establishment, creation or acquisition
constitutes an Investment permitted under Section 10.05(xviii), (ii) such
Unrestricted Subsidiary meets all of the requirements of the definition

 

-121-



--------------------------------------------------------------------------------

thereof and (iii) the Capital Stock of such Unrestricted Subsidiary, to the
extent owned by a Credit Party, is promptly pledged pursuant to, and to the
extent required by, the Pledge Agreement and the certificates, if any,
representing such Capital Stock, together with stock or other appropriate powers
duly executed in blank, are delivered to the Collateral Agent.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

11.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or

11.02. Representations, etc. Any representation, warranty or statement in the
nature of a representation or warranty and not covered by one of the other
subsections in this Section 11 made or deemed made by any Credit Party herein or
in any other Credit Document or in any certificate delivered to the
Administrative Agent, the Collateral Agent or any Lender pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or

11.03. Covenants. The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.14 or 9.15 or Section 10 or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 11.01 and 11.02) and such default shall continue unremedied for a
period of 30 days after written notice thereof to the defaulting party by the
Administrative Agent or the Required Lenders; or

11.04. Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be (or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $15,000,000; or

 

-122-



--------------------------------------------------------------------------------

11.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition relating thereto is not
controverted within 10 days, or is not dismissed within 60 days, after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries, or there is commenced against the Borrower
or any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or any Company action is taken by the Borrower or any of its Subsidiaries for
the purpose of effecting any of the foregoing; or

11.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan has not
been timely made, the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account
of a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996, or the Borrower or any Subsidiary of
the Borrower has incurred or is likely to incur liabilities pursuant to one or
more employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans, a “default,” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan; any
applicable law, rule or regulation is adopted, changed or interpreted, or the
interpretation or administration thereof is changed, in each case after the date
hereof, by any Governmental Authority (a “Change in Law”), or, as a result of a
Change in Law, an event occurs following a Change in Law, with

 

-123-



--------------------------------------------------------------------------------

respect to or otherwise affecting any Plan; and (b) there shall result from any
such event or events referred to in clause (a) the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) such lien, security interest or liability referred to in
clause (b), individually, and/or in the aggregate, in the reasonable opinion of
the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or

11.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or

11.08. Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision thereof
shall cease to be in full force or effect as to any Subsidiary Guarantor (except
as a result of a release of any Subsidiary Guarantor in accordance with the
terms thereof), or any Subsidiary Guarantor or any Person acting for or on
behalf of such Subsidiary Guarantor shall deny or disaffirm such Subsidiary
Guarantor’s obligations under the Subsidiaries Guaranty or any Subsidiary
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Subsidiaries Guaranty; or

11.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $15,000,000; or

11.10. Change of Control. A Change of Control shall occur; or

11.11. Operational Licenses and Governmental Approvals. In each case to the
extent any of the following, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, any of the
Governmental Approvals or any other approval, authorization or consent of a
Governmental Authority required or necessary for the continuing operation of the
Borrower or any of its Subsidiaries or any System or any other approval of or
filing with the FCC, any PUC or any other Governmental Authority with respect to
the conduct by the Borrower or any of its Subsidiaries of their respective
business and operations, shall not be made or obtained or shall cease to be in
full force and effect, which in respect of any of the Governmental Approvals
shall, in the case of an order of the FCC, any PUC or other Governmental
Authority having jurisdiction with respect thereto, revoking, terminating or
deciding not to renew, any such Governmental Approval, occur upon the issuance
of such order, and, in the case of any other order revoking or terminating any
of the Governmental Approvals

 

-124-



--------------------------------------------------------------------------------

or deciding not to renew any such Governmental Approval prior to the termination
thereof, occur when such order becomes final; or

11.12. Credit Document Licenses and Governmental Approvals. The FCC, any PUC or
any other Governmental Authority, by final order, determines that the existence
or performance of this Agreement or any other Credit Document will result in a
revocation, suspension or adverse modification of any of the Governmental
Approvals for any System and any such revocation, suspension or adverse
modification, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

11.13. Suspension of Business. The Borrower or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or
administrative or regulatory agency from conducting its business in any material
respect with respect to any one or more of its Systems, or, except as permitted
by Sections 9.04 and 10.02(xiii), any Subsidiary of the Borrower ceases to
operate its Business or ceases to hold any of its material Governmental
Approvals required or necessary for the continuing conduct of its Business; or

11.14. Environmental Claims. The Borrower or any of its Subsidiaries becomes
subject to any liabilities, costs, expenses, damages, fines or penalties which
has had, or could reasonably be expected to have, a Material Adverse Effect
arising out of or related to (i) any Environmental Claim in response to a
Release or threatened Release at any location of any Hazardous Material into the
indoor or outdoor environment or (ii) any material violation of any
Environmental Law;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent (or, in the case of clause
(v) below, the Collateral Agent), upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 11.05 shall
occur with respect to the Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit which may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.05 with respect to the Borrower, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; and
(vi) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations.

 

-125-



--------------------------------------------------------------------------------

SECTION 12. The Agents.

12.01. Appointment. (a) Each Lender hereby irrevocably designates and appoints
(x) DBTCA as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include DBTCA in its
capacity as Collateral Agent pursuant to the Security Documents) for such
Lender, (y) Merrill Lynch, Pierce, Fenner & Smith Incorporated as Syndication
Agent for such Lender and (z) CIT Lending Services Corporation as Documentation
Agent for such Lender, each to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes, and each holder
of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent, the Syndication Agent and the Documentation
Agent to take such action on its behalf under the provisions of this Agreement,
the other Credit Documents and any other instruments and agreements referred to
herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent, the Syndication Agent or the Documentation Agent, as the
case may be, by the terms hereof and thereof, together with such other powers as
are reasonably incidental thereto. Each of the Agents may perform any of their
respective duties hereunder by or through its respective officers, directors,
agents, employees or affiliates.

(b) The provisions of this Section 12 are solely for the benefit of the
Administrative Agent, the Syndication Agent, the Documentation Agent and the
Lenders, and neither the Borrower nor any of its Subsidiaries shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, each of the
Administrative Agent, the Syndication Agent and the Documentation Agent shall
act solely as agent for the Lenders, and none of the Administrative Agent, the
Syndication Agent or the Documentation Agent assumes (and shall not be deemed to
have assumed) any obligation or relationship of agency or trust with or for the
Borrower or any of its Subsidiaries.

12.02. Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither any Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Joint Lead Arrangers and the Joint Lead
Bookrunners is named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers and the Joint Lead Bookrunners shall be entitled
to all

 

-126-



--------------------------------------------------------------------------------

indemnification and reimbursement rights in favor of “Agents” as, and to the
extent, provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, none of the Joint Lead Arrangers or the Joint Lead Bookrunners shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

12.03. Lack of Reliance on Agents and Other Lenders. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement or any other
Credit Documents, no Agent shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. No Agent shall be responsible to any Lender or the holder of any
Note for any recitals, statements, information, representations or warranties
herein or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

12.04. Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and such Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against any Agent as a result
of such Agent acting or refraining from acting hereunder or under any other
Credit Document in accordance with the instructions of the Required Lenders.

12.05. Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telecopier message, order or other document or telephone message
signed, sent or made by any Person that such Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by such Agent.

12.06. Indemnification. (a) To the extent any Agent (or any affiliate thereof)
is not reimbursed and indemnified by the Borrower, the Lenders will reimburse
and indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments,

 

-127-



--------------------------------------------------------------------------------

costs, expenses or disbursements of whatsoever kind or nature which may be
imposed on, asserted against or incurred by such Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Credit Document (except actions expressly required
to be taken by it hereunder or under the Credit Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The agreements in this Section 12.06 shall survive the payment of all
Obligations.

12.07. The Agents in Their Individual Capacities. With respect to its obligation
to make Loans, or issue or participate in Letters of Credit, under this
Agreement, each Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender”, “Required
Lenders”, “Majority Lenders”, “holders of Notes” or any similar terms shall,
unless the context clearly indicates otherwise, include each Agent in its
individual capacity. Each Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other
services (including financial advisory services) to, any Credit Party or any
Affiliate of any Credit Party (or any Person engaged in a similar business with
any Credit Party or any Affiliate thereof) as if they were not performing the
duties specified herein, and may accept fees and other consideration from any
Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09. Resignation of the Agents. (a) The Administrative Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and, unless a Default or an Event of Default under Section 11.05
then exists, the Borrower. Any such resignation by the Administrative Agent
hereunder shall also constitute its resignation as an Issuing Lender and the
Swingline Lender, in which case the resigning Administrative Agent

 

-128-



--------------------------------------------------------------------------------

(x) shall not be required to issue any further Letters of Credit make any
additional Swingline Loans hereunder and (y) shall maintain all of its rights as
Issuing Lender or Swingline Lender, as the case may be, with respect to any
Letters of Credit issued by it, or Swingline Loans made by it, prior to the date
of such resignation. Such resignation shall take effect upon the appointment of
a successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Each of the Syndication Agent and the Documentation Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving five Business Days’ prior written notice
to the Lenders. Such resignation shall take effect at the end of such five
Business Day period.

(f) Upon a resignation of any Agent pursuant to this Section 12.09, such Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of such Agent for all of its actions and inactions while serving as such
Agent.

12.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of

 

-129-



--------------------------------------------------------------------------------

the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 10.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 13.12) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

12.12. Notice of Default, etc. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has actually received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice,

 

-130-



--------------------------------------------------------------------------------

the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders (as determined by the Administrative Agent in its sole discretion).

SECTION 13. Miscellaneous.

13.01. Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Issuing
Lenders and Lenders in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and, after the occurrence of an Event
of Default, counsel for each of the Issuing Lenders and Lenders); (ii) pay and
hold the Administrative Agent, each of the Issuing Lenders and each of the
Lenders (and their respective Affiliates) harmless from and against any and all
present and future stamp, documentary, transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters, the
performance of any obligation under this Agreement or any other Credit Document
or any payment thereunder, and save the Administrative Agent, each of the
Issuing Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Administrative Agent, such Issuing Lender or
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent,
the Syndication Agent, the Documentation Agent, the Joint Lead Arrangers, the
Joint Lead Bookrunners, each Issuing Lender, each Lender and each of their
respective Affiliates, and each of their and their Affiliates’ respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Syndication Agent, the Documentation Agent, any Joint Lead Arranger,
any Joint Lead Bookrunner, any Issuing Lender or any Lender is a party thereto
and whether or not such investigation, litigation or other proceeding is brought
by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other

 

-131-



--------------------------------------------------------------------------------

Credit Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged Release or threatened Release of Hazardous Materials
in the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated by the Borrower or any of
its Subsidiaries, the generation, storage, transportation, handling or disposal
of Hazardous Materials by the Borrower or any of its Subsidiaries at any
location, whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder) applicable to
any Real Property, or any Environmental Claim asserted against the Borrower, any
of its Subsidiaries or any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, the Syndication Agent, the Documentation Agent, any Joint Lead Arranger,
any Joint Lead Bookrunner, any Issuing Lender or any Lender or any other Person
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, the Collateral Agent, each Issuing Lender and each Lender
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to any Credit Party or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, the Collateral
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of the Borrower or any other Credit Party against and on account
of the Obligations and liabilities of the Credit Parties to the Administrative
Agent, the Collateral Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.04(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, the Collateral Agent, such Issuing
Lender or such Lender shall have made any demand hereunder and although such
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

13.03. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, telecopied or delivered: if to any Credit
Party, at the address

 

-132-



--------------------------------------------------------------------------------

specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule XII; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or sent by overnight courier, be effective when
deposited in the mails, delivered to the overnight courier or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto, provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders and, provided
further, that, although any Lender may grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments or Loans
hereunder, except as provided in Sections 2.13 and 13.04(b)) and the participant
shall not constitute a “Lender” hereunder and, provided further, that no Lender
shall transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Loan Maturity Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate

 

-133-



--------------------------------------------------------------------------------

of such Lender which is at least 50% owned (directly or indirectly) by such
Lender or its parent company or to any fund that invests in loans and is managed
or advised by such Lender or by an affiliate of such Lender or (B) to one or
more other Lenders or any affiliate of any such other Lender which is at least
50% owned (directly or indirectly) by such other Lender or its parent company
(provided that any fund that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as an affiliate of such other Lender
for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such Commitments and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule I shall be deemed modified to reflect the Commitments
and/or outstanding Loans, as the case may be, of such new Lender and of the
existing Lenders, (ii) upon the surrender of the relevant Notes by the assigning
Lender (or, upon such assigning Lender’s indemnifying the Borrower for any lost
Note pursuant to a customary indemnification agreement) new Notes will be
issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default or Event of Default then exists and the
Syndication Date has theretofore occurred, the Borrower, shall be required in
connection with any such assignment pursuant to clause (y) above (each of which
consents shall not be unreasonably withheld or delayed), (iv) the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500, and
(v) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15. To the extent of
any assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes, the respective assignee Lender
shall, to the extent legally entitled to do so, provide to the Borrower the
appropriate Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10,
3.06 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall

 

-134-



--------------------------------------------------------------------------------

be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent or to another
creditor providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent, such other creditor or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.

(d) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such assigning Lender.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a

 

-135-



--------------------------------------------------------------------------------

sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount, provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders), provided that (i) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis, and (ii) for purposes of
calculating the Applicable Margin, Excess Cash Flow, financial ratios, financial
covenants and all related definitions, the financial results of Unrestricted
Subsidiaries shall be ignored.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES IN
THE DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE

 

-136-



--------------------------------------------------------------------------------

BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

13.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent, the
Syndication Agent, the Documentation Agent and each of the Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent at the Notice Office
or, in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or telex notice (actually received)
at such office that

 

-137-



--------------------------------------------------------------------------------

the same has been signed and mailed to it. The Administrative Agent will give
the Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected thereby in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Revolving Loan Maturity Date, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all the Security Documents, (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Effective Date),
(iv) reduce the “majority” voting threshold specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date) or (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement, provided
further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent,
(5) without the consent of Collateral Agent, amend, modify or waive any

 

-138-



--------------------------------------------------------------------------------

provision relating to the rights or obligations of the Collateral Agent,
(6) except in cases where additional extensions of term loans and/or revolving
loans are being afforded substantially the same treatment afforded to the Term
Loans and Revolving Loans pursuant to this Agreement on the Effective Date,
without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below, alter the required application of any prepayments
or repayments (or commitment reduction), as between the various Tranches,
pursuant to Section 5.02(g) (it being understood, however, that the Required
Lenders may waive, in whole or in part, any such prepayment, repayment or
commitment reduction, so long as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered), (7) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date), (8) without the written consent of the Majority Lenders with
Revolving Loans and/or Revolving Loan Commitments, amend, modify or waive any
condition precedent set forth in Section 7 with respect to the making of
Revolving Loans, Swingline Loans or the issuance of Letters of Credit,
(9) reduce the amount of, or extend the date of, any Scheduled Repayment of any
Tranche of Term Loans without the consent of the Majority Lenders holding Term
Loans of such Tranche, or amend the definition of Majority Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Majority Lenders on substantially the same basis as the extensions of Term Loans
and Revolving Loan Commitments are included on the Effective Date) without the
consent of the Majority Lenders of the respective Tranche affected thereby, or
(10) without the consent of each Lender with outstanding Term Loans, change or
amend the provisions of Section 2.09 to provide for an Interest Period for Term
Loans in excess of 6 months unless, as a condition to the selection of such an
Interest Period, such Interest Period is available to all such Lenders.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrower, if the respective Lender’s consent is required with
respect to less than all Tranches of Loans (or related Commitments), to replace
only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings, in accordance
with Sections 4.02(b) and/or

 

-139-



--------------------------------------------------------------------------------

5.01(b), provided that, unless the Commitments which are terminated and Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto, provided further, that
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrower, the Administrative Agent and each Incremental
Term Loan Lender may, in accordance with the provisions of Section 2.14, enter
into an Incremental Term Loan Commitment Agreement, provided that after the
execution and delivery by the Borrower, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.

13.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes in any applicable law, treaty,
governmental rule, regulation, guidelines or order, or in the interpretation
thereof, after the date of the respective transfer).

13.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will maintain a list of the names of each
of the Lenders and record the Commitments of each of the Lenders, the Loans made
by each of the Lenders and each repayment in respect of the principal amount of
the Loans of each Lender. The entries in the Register shall, in the absence of
manifest error, be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. With respect to any Lender,
the transfer of the Commitments of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Loans shall remain owing to the transferor. The
registration of

 

-140-



--------------------------------------------------------------------------------

assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. Any
provision of Incremental Term Loan Commitments pursuant to Section 2.14 shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Incremental Term
Loan Commitment Agreement. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

13.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will maintain as confidential and not
disclose without the prior written consent of the Borrower (other than to such
Lender’s employees, managers, trustees, pledgees, auditors, advisors, counsel or
representatives or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body or self-regulatory body having or claiming to
have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
prior to its receipt of any such information, (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16 and (viii) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any such information received by it from such Lender).

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender (and, in
each case, any of their respective employees, managers, trustees, pledgees,
auditors, advisors, counsel or

 

-141-



--------------------------------------------------------------------------------

representatives), any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of the Borrower and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

13.17. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

13.18. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or in the other Credit Documents, the parties hereto
acknowledge and agree that:

(a) UCC Filings; Filings with respect to Intellectual Property; etc. The
Borrower and its Subsidiaries are not required to have filed (or cause to have
filed) on or prior to the Initial Borrowing Date Financing Statements (Form
UCC-1) or any filings with the United States Patent and Trademark Office or the
United States Copyright Office necessary to perfect the security interest
purported to be created by the Security Agreement or the Pledge Agreement, as
applicable. Not later than the 10th day after the Initial Borrowing Date, the
Borrower and its Subsidiaries shall have filed (or cause to have filed) all of
such Financing Statements (Form UCC-1) and any filings with the United States
Patent and Trademark Office or the United States Copyright Office necessary to
perfect the security interest purported to be created by the Security Agreement
or the Pledge Agreement, as the case may be.

(b) Landlord Waivers. The Borrower and its Subsidiaries shall use all
commercially reasonable efforts to obtain, on or before the date that is 120
days after the Initial Borrowing Date, an executed landlord waiver for the
benefit of the Administrative Agent for properties leased by the Borrower or any
Subsidiary Guarantor in which any Switching Equipment is located on the Initial
Borrowing Date.

(c) Share Certificates; Certificate of Good Standing. No later than 5 Business
Days after the Initial Borrowing Date, the Borrower shall deliver (or cause to
be delivered) to the Administrative Agent (i) stock certificates for each
Subsidiary of US LEC, to the extent required by Section 3.2 of the Pledge
Agreement, (ii) a foreign qualification certificate for US LEC of Pennsylvania
Inc. issued by the State of Pennsylvania, (iii) articles of incorporation of
PaeTec Communications of Virginia, Inc. as certified by the Secretary of State
of the Commonwealth of Virginia, (iv) a good standing certificate for PaeTec
Communications of Virginia, Inc. issued by the Secretary of State of the
Commonwealth of Virginia, (v) a foreign qualification certificate for US LEC
Virginia LLC issued by the Secretary of State of the Commonwealth of Virginia
and (vi) a foreign qualification certificate for PaeTec Communications, Inc.
issued by the Secretary of State of the Commonwealth of Virginia, and any
requirement to deliver the foregoing on the Initial Borrowing Date under any
Credit Document is hereby waived.

 

-142-



--------------------------------------------------------------------------------

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Borrowing Date, the respective representation and warranty shall be required to
be true and correct in all material respects at the time the respective action
is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 13.18 and (y) all representations and warranties
relating to the Security Documents shall be required to be true immediately
after the actions required to be taken by this Section 13.18 have been taken (or
were required to be taken). The acceptance of the benefits of each Credit Event
shall constitute a representation, warranty and covenant by the Borrower to each
of the Lenders that the actions required pursuant to this Section 13.18 will be,
or have been, taken within the relevant time periods referred to in this
Section 13.18 and that, at such time, all representations and warranties
contained in this Agreement and the other Credit Documents shall then be true
and correct without any modification pursuant to this Section 13.18, and the
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.

* * *

 

-143-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:

 

One PAETEC Plaza   PAETEC HOLDING CORP., as the Borrower 600 WillowBrook Office
Park     Fairport, New York 14450     Fax: (585) 340-2563   By:  

/s/ Keith M. Wilson

Attn: Keith Wilson (Tel: (585) 340-2970)   Name:   Keith M. Wilson   Title:  
Executive Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

 

Individually, as Administrative Agent

and as Collateral Agent

By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Director By:  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Vice President



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION By:  

/s/ Arminee H. Bowler

Name:   Arminee H. Bowler Title:   Vice President MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED,   as Syndication Agent By:  

/s/ Carol J.E. Feeley

Name:   Carol J.E. Feeley Title:   Director



--------------------------------------------------------------------------------

CIT LENDING SERVICES CORPORATION,   Individually and as Documentation Agent

By:

 

/s/ Anthony Holland

Name:

  Anthony Holland

Title:

  Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG PAETEC HOLDING CORP., THE LENDERS PARTY HERETO FROM TIME TO TIME,
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, AS SYNDICATION AGENT, AND CIT LENDING
SERVICES CORPORATION, AS DOCUMENTATION AGENT

 

MANUFACTURERS AND TRADERS TRUST

COMPANY

By:  

/s/ Jon M. Fogle

Name:   Jon M. Fogle Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG PAETEC HOLDING CORP., THE LENDERS PARTY HERETO FROM TIME TO TIME,
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, AS SYNDICATION AGENT, AND CIT LENDING
SERVICES CORPORATION, AS DOCUMENTATION AGENT

 

NAME OF INSTITUTION:

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Russ Lyons

Name:   Russ Lyons Title:   Director